 

 

RECEIVABLES PURCHASE AGREEMENT

dated as of March 2, 2010

among

PATRIOT COAL RECEIVABLES (SPV) LTD.

PATRIOT COAL CORPORATION,
as Servicer

THE VARIOUS RELATED COMMITTED PURCHASERS, UNCOMMITTED PURCHASERS, PURCHASER
AGENTS AND LC PARTICIPANTS FROM TIME TO TIME PARTY HERETO

and

FIFTH THIRD BANK,
as Administrator and as LC Bank

 

1469571 09039541

 

 

 

 

--------------------------------------------------------------------------------



Table of Contents

continued

 

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES.................................

1

Section 1.1

Purchase
Facility........................................................................................

 1

Section 1.2

Making
Purchases......................................................................................

3

Section 1.3

Purchased Interest
Computation.................................................................

5

Section 1.4

Settlement
Procedures...............................................................................

6

Section 1.5

Fees..........................................................................................................

 11

Section 1.6

Payments and Computations,
Etc...............................................................

 11

Section 1.7

Increased Cost and Reduced
Return..........................................................

11

Section 1.8

Requirements of
Law.................................................................................

12

Section 1.9

Funding
Losses..........................................................................................

 13

Section 1.10

Taxes........................................................................................................

13

Section 1.11

Inability to Determine
Euro-Rate................................................................

15

Section 1.12

Letters of
Credit........................................................................................

15

Section 1.13

Issuance of Letters of
Credit......................................................................

16

Section 1.14

Requirements For Issuance of Letters of
Credit..........................................

16

Section 1.15

Disbursements,
Reimbursement..................................................................

16

Section 1.16

Repayment of Participation
Advances.........................................................

17

Section 1.17

Documentation...........................................................................................

 18

Section 1.18

Determination to Honor Drawing
Request...................................................

18

Section 1.19

Nature of Participation and Reimbursement
Obligations..............................

 18

Section 1.20

Indemnity...................................................................................................

20

Section 1.21

Liability for Acts and
Omissions.................................................................

20

Section 1.22

Extension of Termination
Date....................................................................

22

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION
EVENTS.......................................................................


22

Section 2.1

Representations and Warranties;
Covenants...............................................

22

Section 2.2

Termination
Events.....................................................................................

22

Section 2.3

Seller’s Rights upon
Termination.................................................................

23

ARTICLE III

INDEMNIFICATION..............................................................................

23

Section 3.1

Indemnities by the
Seller.............................................................................

23

Section 3.2

Indemnities by the
Servicer.........................................................................

25

1469571 09039541

 

-i-

 

 

--------------------------------------------------------------------------------



Table of Contents

continued

 

 

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS..........................................

25

Section 4.1

Appointment of the
Servicer.......................................................................

25

Section 4.2

Duties of the
Servicer.................................................................................

26

Section 4.3

Account
Arrangements...............................................................................

27

Section 4.4

Enforcement
Rights....................................................................................

28

Section 4.5

Responsibilities of the
Seller.......................................................................

29

Section 4.6

Servicing
Fee.............................................................................................

30

Section 4.7

Annual Servicing Report of Independent Public Accountants.......................

30

ARTICLE V

THE
AGENTS..........................................................................................

31

Section 5.1

Appointment and
Authorization..................................................................

31

Section 5.2

Delegation of
Duties...................................................................................

32

Section 5.3

Exculpatory
Provisions...............................................................................

32

Section 5.4

Reliance by
Agents....................................................................................

32

Section 5.5

Notice of Termination
Events.....................................................................

33

Section 5.6

Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers.................................................................................................


33

Section 5.7

Administrators and
Affiliates.......................................................................

34

Section 5.8

Indemnification...........................................................................................

34

Section 5.9

Successor
Administrator............................................................................

34

ARTICLE VI

MISCELLANEOUS.................................................................................

35

Section 6.1

Amendments,
Etc.......................................................................................

35

Section 6.2

Notices,
Etc...............................................................................................

35

Section 6.3

Successors and Assigns; Participations;
Assignments..................................

35

Section 6.4

Costs, Expenses and
Taxes........................................................................

38

Section 6.5

No Proceedings; Limitation on
Payments....................................................

39

Section 6.6

GOVERNING LAW AND JURISDICTION...........................................

40

Section 6.7

Confidentiality............................................................................................

40

Section 6.8

Execution in
Counterparts..........................................................................

41

Section 6.9

Survival of
Termination...............................................................................

41

Section 6.10

WAIVER OF JURY
TRIAL.....................................................................

41

Section 6.11

Sharing of
Recoveries................................................................................

41

1469571 09039541

 

-ii-

 

 

--------------------------------------------------------------------------------



Table of Contents

continued

 

 

 

Section 6.12

Right of
Setoff............................................................................................

41

Section 6.13

Entire
Agreement.......................................................................................

42

Section 6.14

Headings...................................................................................................

42

Section 6.15

Purchaser Groups’ Liabilities
.....................................................................

42

 

 

1469571 09039541

 

-iii-

 

 

--------------------------------------------------------------------------------



Table of Contents

continued

 

 

 

EXHIBIT I                   Definitions

EXHIBIT II                  Conditions of Purchases

EXHIBIT III                Representations and Warranties

EXHIBIT IV                Covenants

EXHIBIT V                 Termination Events

 

SCHEDULE I              Credit and Collection Policy

SCHEDULE II             Lock-Box Banks and Lock-Box Accounts and Collection
Account Banks and Collection Accounts

SCHEDULE III           Trade Names

SCHEDULE IV           Actions and Proceedings

SCHEDULE V            Special Concentration Limits

SCHEDULE VI           Group Commitments

SCHEDULE VII          Eligible Countries

 

ANNEX A                   Form of Servicer Report

ANNEX B                   Form of Purchase Notice

ANNEX C                   Form of Assumption Agreement

ANNEX D                   Form of Paydown Notice

ANNEX E                   Form of Transfer Supplement

ANNEX F                   Form of Compliance Certificate

ANNEX G                   Form of Letter of Credit Application

1469571 09039541

 

-iv-

 

 

--------------------------------------------------------------------------------



 

This RECEIVABLES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of March 2,
2010, among PATRIOT COAL RECEIVABLES (SPV) LTD., a company organized under the
laws of the British Virgin Islands, as seller (the “Seller”), PATRIOT COAL
CORPORATION, a Delaware corporation (“Patriot”), as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS
LC PARTICIPANTS (together with their successors and permitted assigns in such
capacity, the “LC Participants”), THE VARIOUS RELATED COMMITTED PURCHASERS,
UNCOMMITTED PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME PARTIES HERETO,
and FIFTH THIRD BANK, as Administrator for each Purchaser Group (in such
capacity, the “Administrator”) and as issuer of Letters of Credit (in such
capacity, the “LC Bank”).

 

PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I.  References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

 

WHEREAS, the Seller (i) desires to sell, transfer and assign an undivided
variable percentage interest in a pool of receivables, and the Purchasers desire
to acquire such undivided variable percentage interest, as such percentage
interest shall be adjusted from time to time based upon, in part, reinvestment
payments that are made by such Purchasers and (ii) may, subject to the terms and
conditions hereof, request that the LC Bank issue or cause the issuance of one
or more Letters of Credit.

 

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1              Purchase Facility.

(a)                On the terms and subject to the conditions hereof, the Seller
may, from time to time before the Facility Termination Date, (i) ratably (based
on the aggregate Commitments of the Related Committed Purchasers in their
respective Purchaser Groups), request that the Uncommitted Purchasers, or, only
if an Uncommitted Purchaser denies such request or is unable to fund (and
provides notice of such denial or inability to the Seller, the Administrator and
its Purchaser Agent), ratably request that the Related Committed Purchasers,
make purchases of and reinvestments in undivided percentage ownership interests
with regard to the Purchased Interest from the Seller from time to time from the
date hereof to the Facility Termination Date and (ii) request that the LC Bank
issue or cause the issuance of Letters of Credit, in each case subject to the
terms hereof (each such purchase, reinvestment or issuance is referred to herein
as a “Purchase”).  Subject to Section 1.4(b), concerning reinvestments, at no
time will an Uncommitted Purchaser have any obligation to make a Purchase.  Each
Related Committed Purchaser severally hereby agrees, on the terms and subject to
the conditions hereof, to make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date,
based on the applicable Purchaser Group’s Ratable Share of each purchase
requested pursuant to Section 1,2(a) (and, in the case of each Related Committed
Purchaser, its Commitment Percentage of its Purchaser Group’s Ratable Share of
such Purchase) and, on the terms and subject to the conditions of this
Agreement, the LC Bank agrees to issue Letters of Credit in return for (and each
LC Participant hereby severally agrees to make participation advances in
connection with any draws under such Letters of Credit equal to such LC
Participant’s Pro Rata Share of such draws), undivided percentage ownership
interests with regard to the Purchased Interest from the Seller from time to
time from the Closing Date to the Facility Termination Date; provided, that
under no circumstances shall any Purchaser make any Purchase (including, without
limitation, any mandatory deemed Purchases pursuant to Section 1.1(b)) if after
giving effect to such Purchase, (i) the aggregate of such Purchaser’s Capital
would exceed its Commitment (or, in the case of any Uncommitted Purchaser, the
aggregate of such Uncommitted Purchaser’s Capital, together with the Capital of
its Related Committed Purchasers, would exceed the aggregate of the Commitments
of its Related Committed Purchasers), less, if applicable (in the case of any
Related Committed Purchaser), the then outstanding principal balance of any
amounts funded by such Related Committed Purchaser, in its capacity as a
Liquidity Provider under the Liquidity Agreement, (ii) the Aggregate Capital
would (after giving effect to all Purchases and reinvestments on such date)
exceed the Purchase Limit, (iii) with respect to any Purchaser Group, the
aggregate Capital of all Purchasers in such Purchaser Group would exceed the
Group Commitment for such Purchaser Group, (iv) the Purchased Interest, taking
into account any amounts set aside pursuant to the first proviso to Section
1.4(b)(ii), would exceed 100%, (v) the aggregate outstanding amount of the
Capital funded by such Purchaser would exceed (A) the Commitment set forth
opposite its name on the signature page hereto, as the same may be reduced from
time to time pursuant to Section 1.1(b), minus (B) in the case of any LC
Participant, such LC Participant’s Pro Rata Share of the face amount of any
outstanding Letters of Credit or (vi) the aggregate outstanding Capital plus the
LC Participation Amount would exceed the Purchase Limit.



1469571 09039541

 

 

 

 

--------------------------------------------------------------------------------



 



            The Seller may, subject to the requirements and conditions herein,
use the proceeds of any Funded Purchase by the Purchasers hereunder to satisfy
its Reimbursement Obligation to the LC Bank and the LC Participants (ratably,
based on the outstanding amounts funded by  the LC Bank and each such LC
Participant) pursuant to Section 1.15 below.

In addition, in the event the Seller fails to reimburse the LC Bank and each
applicable LC Participant for the full amount of any drawing under any Letter of
Credit on the applicable Drawing Date (out of its own funds available therefor,
or otherwise, at such time), pursuant to Section 1.15 below, then the Seller
shall, automatically (and without the requirement of any further action on the
part of any Person hereunder), be deemed to have requested a new Funded Purchase
from the Uncommitted Purchasers or Related Committed Purchasers, as applicable,
on such date, pursuant to the terms hereof, in an amount equal to the amount of
such Reimbursement Obligation at such time. Subject to the limitations on
funding set forth in this paragraph (a) (and the other requirements and
conditions herein), the Uncommitted Purchasers or Related Committed Purchasers,
as applicable, shall fund such deemed Funded Purchase request and deliver the
proceeds thereof directly to the Administrator to be immediately distributed
(ratably) to the LC Bank and the applicable LC Participants in satisfaction of
the Seller’s Reimbursement Obligation pursuant to Section 1.15 below, to the
extent of the amounts permitted to be funded by the Uncommitted Purchasers or
Related Committed Purchasers, as applicable, at such time, hereunder.



1469571 09039541

 

-2-

 

 

--------------------------------------------------------------------------------



 



 

(b)               The Seller may, upon at least 30 days’ written notice to the
Administrator and each Purchaser Agent, reduce the unfunded portion of the
Purchase Limit in whole or in part (but not below the amount which would cause
the Group Capital of any Purchaser Group to exceed its Group Commitment (after
giving effect to such reduction)); provided that each partial reduction shall be
in the amount of at least $3,000,000, or an integral multiple of $500,000 in
excess thereof and unless terminated in whole, the Purchase Limit shall in no
event be reduced below $50,000,000.  Such reduction in the Commitments hereunder
shall be made ratably among the Purchasers in accordance with their respective
pro rata shares. The Administrator shall advise the Purchaser Agents of any
notice received by it pursuant to this Section 1.1(b); it being understood that
(in addition to and without limiting any other requirements for termination,
prepayment and/or the funding of the LC Collateral Account hereunder) no such
reduction shall be effective unless and until the amount on deposit in the LC
Collateral Account is at least equal to the positive difference between the then
outstanding LC Participation Amount and the Purchase Limit as so reduced by such
partial reduction.

Section 1.2              Making Purchases.

(a)                Each Funded Purchase (but not reinvestment) with regard to
the Purchased Interest hereunder shall be made upon the Seller’s irrevocable
written notice in the form of Annex B (each, a “Purchase Notice”) delivered to
the Administrator and each Purchaser Agent in accordance with Section 6.2 (which
notice must be received by the Administrator and each Purchaser Agent before
11:00 a.m., New York City time) at least two Business Days before the requested
Purchase Date, which notice shall specify: (A) in the case of a Funded Purchase
(other than one made pursuant to Section 1.15(b)), the amount requested to be
paid to the Seller (such amount, which shall not be less than $1,000,000 (or
such lesser amount as agreed to by the Administrator and the Majority Purchaser
Agents) and shall be in integral multiples of $100,000, with respect to each
Purchaser Group, (B) the date of such Funded Purchase (which shall be a Business
Day) and (C) a pro forma calculation of the Purchased Interest after giving
effect to the increase in the Aggregate Capital.

(b)               On the date of each Funded Purchase (but not reinvestment,
issuance of a Letter of Credit or a Funded Purchase pursuant to Section 1.2(e))
of undivided percentage ownership interests with regard to the Purchased
Interest hereunder, each applicable Purchaser shall, upon satisfaction of the
applicable conditions set forth in Exhibit II, make available to the Seller in
same day funds, at Bank of America, N.A., account number 4426467867, ABA
026009593 (or such other account as may be so designated in writing by the
Seller to the Administrator and each Purchaser Agent) an amount equal to the
portion of Capital relating to the undivided percentage ownership interest then
being funded by such Purchaser.

(c)                Effective on the date of each Funded Purchase or other
Purchase pursuant to this Section 1.2 and each reinvestment pursuant to Section
1.4, the Seller hereby sells and assigns to the Administrator for the benefit of
the Purchasers (ratably, as described in Section 1.1(a), or in the case of any
reinvestment, ratably based on the sum of the Aggregate Capital plus the LC

1469571 09039541

 

-3-

 

 

--------------------------------------------------------------------------------



 

Participation Amount outstanding of each such Purchaser at such time) an
undivided percentage ownership interest in to the extent of the Purchased
Interest: (i) each Pool Receivable then existing, (ii) all Related Security with
respect to such Pool Receivables, and (iii) all Collections with respect to, and
other proceeds of, such Pool Receivables and Related Security.

(d)               To secure all of the Seller’s obligations (monetary or
otherwise) under this Agreement and the other Transaction Documents to which it
is a party, whether now or hereafter existing or arising, due or to become due,
direct or indirect, absolute or contingent, the Seller hereby grants to the
Administrator, for the benefit of the Purchasers and their assigns, a security
interest in all of the Seller’s right, title and interest (including any
undivided interest of the Seller) in, to and under all of the following, whether
now or hereafter owned, existing or arising: (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Box Accounts and the
Collection Accounts and all amounts on deposit therein, and all certificates and
instruments, if any, from time to time evidencing such Lock-Box Accounts and the
Collection Accounts and amounts on deposit therein, (v) all rights (but none of 
the obligations) of the Seller under the Sale Agreement, (vi) all proceeds of,
and all amounts received or receivable under any or all of, the foregoing and
(vii) all of its other property (collectively, the “Pool Assets”).  The Seller
hereby authorizes the Administrator to file financing statements describing the
collateral covered thereby as “all of the debtor’s personal property or assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the collateral described in this Agreement.  The Administrator (on
behalf of the Purchasers and their assigns) shall have, with respect to the Pool
Assets, and in addition to all the other rights and remedies available to the
Administrator and the Purchasers, all the rights and remedies of a secured party
under any applicable UCC.

(e)                Whenever the LC Bank issues a Letter of Credit pursuant to
Section 1.12 hereof, each LC Participant shall, automatically and without
further action of any kind upon the effective date of issuance of such Letter of
Credit, have irrevocably been deemed to make a Funded Purchase hereunder in the
event that such Letter of Credit is subsequently drawn and such drawn amount
shall not have been reimbursed pursuant to Section 1.15 upon such draw in an
amount equal to its Pro Rata Share of such unreimbursed draw.  If the LC Bank
pays a drawing under a Letter of Credit that is not (i) reimbursed by amounts on
deposit in the LC Collateral Account or (ii) reimbursed by the Seller on the
applicable Drawing Date, the LC Bank shall be deemed to have made a Funded
Purchase in an amount equal to its Pro Rata Share of such unreimbursed drawing. 
All such Funded Purchases shall accrue Discount from the date of such draw.  In
the event that any Letter of Credit expires or is surrendered without being
drawn (in whole or in part) then, in such event, the foregoing commitment to
make Funded Purchases shall expire with respect to such Letter of Credit and the
LC Participation Amount shall automatically reduce by the amount of the Letter
of Credit which is no longer outstanding.

(f)                 The Seller may, with the written consent of the
Administrator and the Majority Purchaser Agents (and, in the case of a new
related LC Participant, the LC Bank), add additional Persons as Purchasers
(either to an existing Purchaser Group or by creating new Purchaser Groups) or
cause an existing Related Committed Purchaser or related LC Participant to
increase its Commitment in connection with a corresponding increase in the
Purchase Limit; provided, however, (i) that the Commitment of any Related
Committed Purchaser or related LC Participant may only be increased with the
prior written consent of such Purchaser, and (ii) a Purchaser may only be added
to an existing Purchaser Group with the consent of each Purchaser within such
Purchaser Group.  Each new Purchaser (or Purchaser Group) shall become a party
hereto, by executing and delivering to the Administrator and the Seller, an
Assumption Agreement in the form of Annex C hereto (which Assumption Agreement
shall, in the case of any new Purchaser or Purchasers, be executed by each
Person in such new Purchaser’s Purchaser Group).



1469571 09039541

 

-4-

 

 

--------------------------------------------------------------------------------



 



(g)                Each Related Committed Purchaser’s and related LC
Participant’s obligations hereunder shall be several, such that the failure of
any Related Committed Purchaser or related LC Participant to make a payment in
connection with any purchase hereunder, or drawing under a Letter of Credit
hereunder, as the case may be, shall not relieve any other Related Committed
Purchaser or related LC Participant of its obligation hereunder to make payment
for any such Funded Purchase or such drawing.  Further, in the event any Related
Committed Purchaser or related LC Participant fails to satisfy its obligation to
make a Funded Purchase or payment with respect to such drawing as required
hereunder, upon receipt of notice of such failure from the Administrator (or any
relevant Purchaser Agent), subject to the limitations set forth herein, the
non-defaulting Related Committed Purchasers or related LC Participants in such
defaulting Related Committed Purchaser’s or related LC Participant’s Purchaser
Group shall fund the defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of the related Purchase or drawing pro rata
in proportion to their relative Commitment Percentages (determined without
regard to the Commitment Percentage of the defaulting Related Committed
Purchaser or related LC Participant; it being understood that a defaulting
Related Committed Purchaser’s or related LC Participant’s Commitment Percentage
of any Purchase or drawing shall be first put to the Related Committed
Purchasers or related LC Participants in such defaulting Related Committed
Purchaser’s or related LC Participant’s Purchaser Group and thereafter if there
are no other Related Committed Purchasers or related LC Participants in such
Purchaser Group or if such other Related Committed Purchasers or related LC
Participants are fully committed or are also defaulting Related Committed
Purchasers or related LC Participants, then such defaulting Related Committed
Purchaser’s or related LC Participant’s Commitment Percentage of such Purchase
or drawing shall be put to each other Purchaser Group ratably, and applied in
accordance with this paragraph (g)).

Section 1.3              Purchased Interest Computation.  The Purchased Interest
shall be initially computed on the date of the initial Purchase hereunder.
Thereafter, until the Facility Termination Date, such  Purchased Interest shall
be automatically recomputed (or deemed to be recomputed) on each Business Day
other than a Termination Day. From and after the occurrence of any Termination
Day, the Purchased Interest shall (until the event(s) giving rise to such
Termination Day are satisfied or are waived by the Administrator in accordance
with Section 2.2) be deemed to be 100%. The Purchased Interest shall become zero
when (a) the Aggregate Capital thereof and Aggregate Discount thereon shall have
been paid in full, (b) the LC Participation Amount has been cash collateralized
in full or all Letters of Credit shall have expired or been cancelled, (c) all
the amounts owed by the Seller and the Servicer hereunder to the Purchasers, the
LC Bank, the LC Participants, the Administrator and any other Indemnified Party
or Affected Person are paid in full, and the Servicer shall have received the
accrued Servicing Fee thereon; provided that nothing in this Section 1.3 shall
be construed to require the Seller, the Servicer or any Affiliate thereof to
make actual computations on a daily basis or to deliver to the Purchasers, the
Purchaser Agents, or the Administrator a writing setting forth any computation,
recomputation or deemed recomputation effected under this Section 1.3, except to
the extent required pursuant to Section 2 of Exhibit II or as otherwise required
pursuant to this Agreement.



1469571 09039541

 

-5-

 

 

--------------------------------------------------------------------------------



 



Section 1.4              Settlement Procedures.

(a)                The collection of the Pool Receivables shall be administered
by the Servicer in accordance with this Agreement. The Seller shall provide to
the Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.

(b)               The Servicer shall, on each Business Day on which Collections
of Pool Receivables are received (or deemed received) by the Seller or Servicer
or are deposited into the Lock-Box Accounts, transfer such Collections therefrom
and deposit such Collections into a Collection Account.  With respect to such
Collections on such day, the Servicer shall:

(i)                  set aside and hold in trust (by book entry or otherwise,
or, if so requested by the Administrator, segregated in a separate account
approved by the Administrator) for the benefit of each Purchaser Group, out of
such Collections, first, an amount equal to the Aggregate Discount accrued
through such day for each Portion of Capital and not previously set aside,
second, an amount equal to the fees set forth in each Purchaser Group Fee Letter
accrued and unpaid through such day, and third, to the extent funds are
available therefor, an amount equal to the Purchasers’ Share of the Servicing
Fee accrued through such day and not previously set aside;

(ii)                subject to Section 1.4(f), if such day is not a Termination
Day, remit to the Seller, on behalf of each Purchaser (ratably in accordance
with the next succeeding sentence), the remainder of such Collections.  Such
remainder shall, to the extent representing a return of the Aggregate Capital,
ratably, according to each Purchaser’s Capital, be automatically reinvested in
Pool Receivables, and in the Related Security, Collections and other proceeds
with respect thereto; provided, however, that if the Purchased Interest would
exceed 100%, then the Servicer shall not remit such remainder to the Seller or
reinvest, but shall set aside and hold in trust for the benefit of the
Purchasers (by book entry or otherwise or, if so requested by the Administrator,
segregated in a separate account approved by the Administrator) a portion of
such Collections that, together with the other Collections set aside pursuant to
this paragraph, shall equal the amount necessary to reduce the Purchased
Interest to 100%; provided, further, that (x) in the case of any Purchaser that
is an Uncommitted Purchaser, if such Purchaser has provided notice (a “Declining
Notice”) to its Purchaser Agent, the Administrator, and the Servicer that such
Purchaser (a “Declining Uncommitted Purchaser”) no longer wishes Collections
with respect to any Portion of Capital funded or maintained by such Purchaser to
be reinvested pursuant to this clause (ii), and (y) in the case of any Purchaser
that has provided notice (an “Exiting Notice”) to its Purchaser Agent of either
its refusal, pursuant to Section 1.22, to extend its Commitment hereunder (an
“Exiting Purchaser”) then in either case (x) or (y), above, such Collections
shall not be reinvested and shall instead be held in trust for the benefit of
such Purchaser and applied in accordance with clause (iii), below;

1469571 09039541

 

-6-

 

 

--------------------------------------------------------------------------------



 

(iii)               if such day is a Termination Day (or any day following the
provision of a Declining Notice or an Exiting Notice), set aside, segregate and
hold in trust (by book entry or otherwise or, if so requested by the
Administrator, segregated in a separate account approved by the Administrator)
for the benefit of each Purchaser Group the entire remainder of such Collections
(or in the case of a Declining Uncommitted Purchaser or an Exiting Purchaser an
amount equal to such Purchaser’s ratable share of such Collections based on its
Capital; provided, that solely for the purpose of determining such Purchaser’s
ratable share of such Collections, such Purchaser’s Capital shall be deemed to
remain constant from the date of the provision of a Declining Notice or an
Exiting Notice, as the case may be, until the date such Purchaser’s Capital has
been paid in full; it being understood that if such day is also a Termination
Day, such Declining Uncommitted Purchaser’s or Exiting Purchaser’s Capital shall
be recalculated taking into account amounts received by such Purchaser in
respect of this parenthetical and thereafter Collections shall be set aside for
such Purchaser ratably in respect of its Capital (as recalculated)); provided,
that if amounts are set aside and held in trust on any Termination Day of the
type described in clause (a) of the definition of “Termination Day” (or any day
following the provision of a Declining Notice or an Exiting Notice) and,
thereafter, the conditions set forth in Section 2(b) of Exhibit II are satisfied
or waived by the Administrator and the Majority Purchaser Agents (or in the case
of a Declining Notice or an Exiting Notice, such Declining Notice or Exiting
Notice, as the case may be, has been revoked by the related Declining
Uncommitted Purchaser or Exiting Purchaser, respectively, and written notice
thereof has been provided to the Administrator, the related Purchaser Agent and
the Servicer), such previously set-aside amounts shall, to the extent
representing a return on Aggregate Capital (or the Capital of the Declining
Uncommitted Purchaser or Exiting Purchaser, as the case may be) and ratably in
accordance with each Purchaser’s Capital, be reinvested in accordance with
clause (ii) on the day of such subsequent satisfaction or waiver of conditions
or revocation of Declining Notice or Exiting Notice, as the case may be; and

(iv)              release to the Seller (subject to Section 1.4(f)) for its own
account any Collections in excess of: (w) amounts required to be reinvested in
accordance with clause (ii) or the proviso to clause (iii) plus (x) the amounts
that are required to be set aside pursuant to clause (i), the proviso to clause
(ii) and clause (iii) plus (y) the Seller’s Share of the Servicing Fee accrued
and unpaid through such day and all reasonable and appropriate out-of-pocket
costs and expenses of the Servicer for servicing, collecting and administering
the Pool Receivables plus (z) all other amounts due and unpaid by the Seller
under this Agreement to the Purchasers, the LC Bank, any LC Participant, the
Administrator, and any other Indemnified Party or Affected Person.

(c)                The Servicer shall, in accordance with the priorities set
forth in Section 1.4(d), below, deposit into each applicable Purchaser’s account
(or such other account designated by such applicable Purchaser or its Purchaser
Agent), on each Settlement Date for any Portion of Capital, Collections held for
each Purchaser pursuant to clause (b)(i), (ii) and (iii) or (f) of Section 1.4;
provided, that if Patriot or an Affiliate thereof is the Servicer, such day is
not a Termination Day and the Administrator has not notified Patriot (or such
Affiliate) that such right is revoked, Patriot (or such Affiliate) may retain
the portion of the Collections set aside pursuant to clause (b)(i) that
represents the aggregate of the Purchasers’ Share of the Servicing Fee.  Within
two Business Days of the last day of each Yield Period with respect to any
Portion of Capital, the applicable Purchaser Agent will notify the Servicer of
the amount of the Discount accrued with respect to each such Portion of Capital
during such related Yield Period or portion thereof.



1469571 09039541

 

-7-

 

 

--------------------------------------------------------------------------------



 



(d)               The Servicer shall distribute the amounts described (and at
the times set forth) in Section 1.4(c), as follows:

(i)                  if such distribution occurs on a day that is not a
Termination Day and the Purchased Interest does not exceed 100%,

first, to each Purchaser Agent ratably according to the Discount accrued during
such Yield Period (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full of all accrued Discount
with respect to each Portion of Capital maintained by such Purchasers; second,
to each Purchaser Agent ratably according to Fees accrued during such Yield
Period (for the benefit of the relevant Purchasers within such Purchaser Agent’s
Purchaser Group) in payment in full of all accrued Fees (other than Servicing
Fees) with respect to each Portion of Capital maintained by such Purchasers; it
being understood that each Purchaser Agent shall distribute the amounts
described in the first and second clauses of this Section 1.4(d)(i) to the
Purchasers within its Purchaser Group ratably according to Discount and Fees,
respectively; third, if the Servicer has set aside amounts in respect of the
Servicing Fee pursuant to clause (b)(i) and has not retained such amounts
pursuant to clause (c) above, to the Servicer’s own account in payment in full
of the Purchasers’ Share of all accrued and unpaid Servicing Fees and fourth, if
such day is a day following the provision of a Declining Notice or an Exiting
Notice, to each Purchaser Agent for each Declining Uncommitted Purchaser or
Exiting Purchaser ratably according to the aggregate of the Capital of such
Purchaser in accordance with clause (b)(iii) above in payment in full of such
Purchaser’s Capital, and

(ii)                if such distribution occurs on a Termination Day or on a day
when the Purchased Interest exceeds 100%,

first, to each Purchaser Agent ratably according to Discount (for the benefit of
the relevant Purchasers within such Purchaser Agent’s Purchaser Group) in
payment in full of all accrued Discount with respect to each Portion of Capital
funded or maintained by the Purchasers within such Purchaser Agent’s Purchaser
Group, second, to each Purchaser Agent ratably according to Fees (for the
benefit of the relevant Purchasers within such Purchaser Asset’s Purchaser
Group), third, if (x) Patriot or an Affiliate thereof is not the Servicer and
(y) the Servicer has set aside amounts in respect of the Servicing Fee pursuant
to clause (b)(i) and has not retained such amounts pursuant to clause (c) above,
to the Servicer’s own account in payment in full of the Purchasers’ Share of all
accrued and unpaid Servicing Fees, fourth, to each Purchaser Agent ratably
according to the aggregate of the Capital of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers
within such Purchaser Agent’s Purchaser Group) in payment in full of each
Purchaser’s Capital (or, if such day is not a Termination Day, the amount
necessary to reduce the Purchased Interest to 100%), it being understood that
each Purchaser Agent shall distribute the amounts described in the first, second
and fourth clauses of this Section 1.4(d)(ii) to the Purchasers within its
Purchaser Group ratably according to Discount, Fees and Capital, respectively,
fifth, to the LC Collateral Account for the benefit of the LC Bank and the LC
Participants, the amount necessary to cash collateralize the LC Participation
Amount until the amount of cash collateral held in such LC Collateral Account
equals the aggregate outstanding amount of the LC Participation Amount (or, if
such day is not a Termination Day, until the Purchased Interest is reduced to
100%), sixth, if the Aggregate Capital and accrued Aggregate Discount with
respect to each Portion of Capital for all Purchaser Groups have been reduced to
zero, and the Purchasers’ Share of all accrued Servicing Fees payable to the
Servicer (if other than Patriot or an Affiliate thereof) have been paid in full,
to each Purchaser Group ratably, based on the amounts payable to each (for the
benefit of the Purchasers within such Purchaser Group), the Administrator and
any other Indemnified Party or Affected Person in payment in full of any other
amounts owed thereto by the Seller or Servicer hereunder, and seventh, to the
Servicer’s own account (if the Servicer is Patriot or an Affiliate thereof) in
payment in full of the Aggregate of the Purchasers’ Share of all accrued
Servicing Fees.



1469571 09039541

 

-8-

 

 

--------------------------------------------------------------------------------



 



After the Aggregate Capital, Aggregate Discount, Fees payable pursuant to each
Purchaser Group Fee Letter and Servicing Fees with respect to the  Purchased
Interest, and any other amounts payable by the Seller and the Servicer to each
Purchaser Group, the Administrator or any other Indemnified Party or Affected
Person hereunder, have been paid in full, and (on and after a Termination Day)
after the LC Participation Amount has been cash collateralized in full, all
additional Collections with respect to the  Purchased Interest shall be paid to
the Seller for its own account.

(e)                For the purposes of this Section 1.4:

(i)                  if on any day the Outstanding Balance of any Pool
Receivable is reduced or adjusted as a result of any defective, rejected,
returned, repossessed or foreclosed goods or services, or any revision,
cancellation, allowance, discount or other adjustment made by the Seller or any
Affiliate of the Seller, or the Servicer or any Affiliate of the Servicer, or
any setoff or dispute between the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer and an Obligor, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall promptly (and in any event
within three Business Days) pay any and all such amounts in respect thereof to a
Collection Account (or as otherwise directed by the Administrator at such time)
for the benefit of the Purchasers and their assigns and for application pursuant
to Section 1.4;

(ii)                if on any day any of the representations or warranties in
Sections 1(j), (n) or 3(a) of Exhibit III is not true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in full and shall promptly (and in any event within two
Business Days) pay any and all such amounts to a Collection Account (or as
otherwise directed by the Administrator at such time) for the benefit of the
Purchasers and their assigns and for application pursuant to this Section 1.4
(Collections deemed to have been received pursuant to clause (i) or (ii) of this
paragraph (e) are hereinafter sometimes referred to as “Deemed Collections”);



1469571 09039541

 

-9-

 

 

--------------------------------------------------------------------------------



 



(iii)               except as provided in clause (i) or (ii) above or as
otherwise required by applicable law or the relevant Contract, all Collections
received from an Obligor of any Receivable shall be applied to the Receivables
of such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates in writing its payment
for application to specific Receivables; and

(iv)              if and to the extent the Administrator, any Purchaser Agent or
any Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder and pays over such amount, such amount shall
be deemed not to have been so received by such Person but rather to have been
retained by the Seller and, accordingly, such Person shall have a claim against
the Seller for such amount, payable when and to the extent that any distribution
from or on behalf of such Obligor is made in respect thereof.

(f)                 If at any time the Seller shall wish to cause the reduction
of Aggregate Capital (but not to commence the liquidation, or reduction to zero,
of the entire Aggregate Capital), the Seller may do so as follows:

(i)                  the Seller shall give the Administrator, each Purchaser
Agent and the Servicer written notice in substantially the form of Annex D
(each, a “Paydown Notice”) at least one Business Day prior to the date of such
reduction, which notice shall include the amount of such proposed reduction and
the proposed date on which such reduction will commence;

(ii)                on the proposed date of commencement of such reduction and
on each day thereafter, the Servicer shall cause Collections not to be
reinvested until the amount thereof not so reinvested shall equal the desired
amount of reduction; and

(iii)               the Servicer shall hold such Collections in trust for the
benefit of each Purchaser ratably according to its Capital, for payment to each
such Purchaser (or its related Purchaser Agent for the benefit of such
Purchaser) on the next Settlement Date (or such other date as agreed to by the
Administrator) with respect to any Portions of Capital funded or maintained by
such Purchaser immediately following the related current Yield Period, and the
Aggregate Capital (together with the Capital of any related Purchaser) shall be
deemed reduced in the amount to be paid to such Purchaser (or its related
Purchaser Agent for the benefit of such Purchaser) only when in fact finally so
paid;

provided, that:

1469571 09039541

 

-10-

 

 

--------------------------------------------------------------------------------



 

(A)              the amount of any such reduction shall be not less than
$1,000,000 for each Purchaser Group and shall be an integral multiple of
$100,000 (unless the Aggregate Capital shall have been reduced to zero); and

(B)              with respect to any Portion of Capital, the Seller shall choose
a reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Yield Period.

Section 1.5              Fees.  The Seller shall pay to each Purchaser Agent for
the benefit of the related Purchasers, in accordance with the provisions set
forth in Section 1.4(d), certain fees in the amounts and on the dates set forth
in one or more fee letter agreements, dated the Closing Date (or dated the date
any such Purchaser and member of its related Purchaser Group become a party
hereto pursuant to an Assumption Agreement, a Transfer Supplement or otherwise),
among the Servicer, the Seller, and the applicable Purchaser Agent, respectively
(as any such fee letter agreement may be amended, restated, supplemented or
otherwise modified from time to time, each, a “Purchaser Group Fee Letter”) and
each of the Purchaser Group Fee Letters may be referred to collectively as, the
“Fee Letters”).

Section 1.6              Payments and Computations, Etc.

(a)                All amounts to be paid or deposited by the Seller or the
Servicer hereunder or under any other Transaction Document shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than noon (New York City time) on the day when due in same day funds to the
account for each Purchaser maintained by the applicable Purchaser Agent (or such
other account as may be designated from time to time by such Purchaser Agent by
providing prior written notice to the Seller and the Servicer).  All amounts
received after noon (New York City time) will be deemed to have been received on
the next Business Day.

(b)               The Seller or the Servicer, as the case may be, shall, to the
extent permitted by law, pay interest on any amount not paid or deposited by the
Seller or the Servicer, as the case may be, when due hereunder, at an interest
rate equal to 2.0% per annum above the Base Rate, payable on demand.

(c)                All computations of interest under clause (b) and all
computations of Discount, Fees and other amounts hereunder shall be made on the
basis of a year of 360 (or 365 or 366, as applicable, with respect to Discount
or other amounts calculated by reference to the Base Rate) days for the actual
number of days elapsed. Whenever any payment or deposit to be made hereunder
shall be due on a day other than a Business Day, such payment or deposit shall
be made on the next Business Day and such extension of time shall be included in
the computation of such payment or deposit.

Section 1.7              Increased Cost and Reduced Return. 

(a)                If, after the date hereof, the Administrator, any Purchaser,
Purchaser Agent, Liquidity Provider or Program Support Provider or any of their
respective Affiliates (each an “Affected Person”) reasonably determines that the
existence of or compliance with: (i) FAS 166/167, (ii) any law, rule, regulation
generally accepted account principle or any change therein or in the
interpretation or application thereof, or (iii) any request, guideline or
directive from any central bank or other Governmental Authority (whether or not
having the force of law) issued or adopted or occurring after the date hereof
affects or would affect the amount of capital required or expected to be
maintained by such Affected Person, and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of (or otherwise to maintain the investment in)
Pool Receivables or issue any Letter of Credit or any related liquidity
facility, credit enhancement facility and other commitments of the same type,
then, upon demand by such Affected Person (with a copy to the Administrator),
the Seller shall promptly pay to the Administrator, for the account of such
Affected Person, from time to time as specified by such Affected Person,
additional amounts sufficient to compensate such Affected Person for both
increased costs and maintenance of bargained for yield in the light of such
circumstances, to the extent that such Affected Person reasonably determines
such increase in capital to be allocable to the existence of any of such
commitments.  A certificate as to such amounts submitted to the Seller and the
Administrator by such Affected Person shall be conclusive and binding for all
purposes, absent manifest error.



1469571 09039541

 

-11-

 

 

--------------------------------------------------------------------------------



 



(b)               If, after the date hereof, due to either: (i) FAS 166/167,
(ii) the introduction of or any change in or in the interpretation of any law,
regulation or rule or (iii) compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or adopted or occurring after the date hereof, there shall be any
increase in the cost to any Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of, the Purchased Interest (or its
portion thereof) in respect of which Discount is computed by reference to the
Euro-Rate, then, upon demand by such Affected Person, the Seller shall promptly
pay to such Affected Person, from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person for
both increased costs and maintenance of bargained for yield.  A certificate as
to such amounts submitted to the Seller and the Administrator by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

(c)                Within a reasonable time after any Affected Person has actual
knowledge that is subject to increased capital requirements or incurs other
increased costs pursuant to this Section 1.7, such Affected Person shall notify
the Servicer of such fact.

(d)               For the avoidance of doubt, any increase in cost and/or
reduction in yield caused by regulatory capital allocation adjustments due to
Statements of Financial Accounting Standards Nos. 166 and 167 (or any future
statements or interpretations issued by the Financial Accounting Standards Board
or any successor thereto) (collectively, “FAS 166/167”) shall be covered by this
Section 1.7.

Section 1.8              Requirements of Law.  If, after the date hereof, any
Affected Person determines that the existence of or compliance with (a) the
introduction of or any change in or in the interpretation of any law,
regulation, rule or generally accepted accounting principle or (b) any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law) made or issued after the date of this Agreement:

(i)         does or shall subject such Affected Person to any increase in the
Purchased Interest (or its portion thereof) or in the amount of Capital relating
thereto,

1469571 09039541

 

-12-

 

 

--------------------------------------------------------------------------------



 

(ii)        does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, Purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder,

and the result of any of the foregoing is: (1) to increase the cost to such
Affected Person of agreeing to purchase or purchasing or maintaining the
ownership of undivided percentage ownership interests with regard to, or issuing
any Letter of Credit in respect of, the Purchased Interest (or interests
therein) or any Portion of Capital, or (2) to reduce any amount receivable
hereunder (whether directly or indirectly), then, in any such case, upon demand
by such Affected Person, the Seller shall promptly pay to such Affected Person
additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount receivable.  All such amounts shall be payable
on demand.

Section 1.9              Funding Losses.  The Seller shall compensate each
Affected Person, upon written request by such Person, for all losses, expenses
and liabilities (including any interest paid by such Affected Person to lenders
of funds borrowed by it to fund or maintain any Portion of Capital hereunder at
an interest rate determined by reference to the Euro-Rate, less amounts earned
on reinvestment of such funds, and any loss sustained by such Person in
connection with the re-employment of such funds), which such Affected Person may
sustain with respect to funding or maintaining such Portion of Capital at the
Euro-Rate if, for any reason, after the applicable request by the Seller to fund
or maintain such Portion of Capital at an interest rate determined by reference
to the Euro-Rate, such funding or maintenance does not occur on a date specified
therefor.

Section 1.10          Taxes.  The Seller agrees that:

(a)        Any and all payments by the Seller under this Agreement and any other
Transaction Document shall be made free and clear of and without deduction for
any Taxes or Other Taxes; provided, however that such payments shall exclude
Excluded Taxes (all such Taxes other than Excluded Taxes shall hereinafter be
referred to as “Indemnified Taxes”).  If the Seller shall be required by law to
deduct any Indemnified Taxes from or in respect of any sum payable hereunder to
any Purchaser, any Liquidity Provider, Program Support Provider or the
Administrator, then the sum payable shall be increased by the amount necessary
to yield to such Person (after payment of all Taxes) an amount equal to the sum
it would have received had no such deductions been made.

(b)        Whenever any Indemnified Taxes are payable by the Seller, as promptly
as possible thereafter, the Seller shall send to the Administrator for its own
account or for the account of any Purchaser or any Liquidity Provider or other
Program Support Provider, as the case may be, a certified copy of an original
official receipt showing payment thereof or such other evidence of such payment
as may be available to the Seller and acceptable to the taxing authorities
having jurisdiction over such Person.  If the Seller fails to pay any
Indemnified Taxes when due to the appropriate taxing authority or fails to remit
to the Administrator the required receipts or other required documentary
evidence, the Seller shall indemnify the Administrator and/or any other Affected
Person, as applicable, for any incremental Taxes, interest or penalties that may
become payable by such party as a result of any such failure.



1469571 09039541

 

-13-

 

 

--------------------------------------------------------------------------------



 



(c)        The Seller shall indemnify each Affected Person, within ten days
after written demand therefor, for the full amount of any Indemnified Taxes paid
by such Affected Party on or with respect to any payment by or on account of any
obligation of the Seller hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 1.10) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  None of Sections 1.7, 1.8,
3.1, 3.2 or 6.4(a) shall apply to Taxes, which shall be governed exclusively by
this Section 1.10.

(d)        If an Affected Person determines, in its sole discretion, that it has
received a refund or credit of any Taxes or Other Taxes as to which it has been
indemnified by the Seller, it shall pay over such refund or credit to the Seller
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Seller under this Section 1.10 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Affected
Person and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any applicable Taxes
payable in respect of such interest); provided, that the Seller, upon the
request of such Affected Person, agrees to repay the amount paid over to the
Seller (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Affected Person in the event such Affected
Person is required to repay such refund to such Governmental Authority.  This
Section 1.10 shall not be construed to require any Affected Person to make
available its tax returns (or any other information relating to its Taxes which
it deems confidential) to the Seller or any other Person.

(e)        If an Affected Person requests indemnification or repayment under
this Section 1.10, a certificate describing in reasonable detail such amounts
and the basis for such Affected Person’s demand for such amounts shall be
submitted to the Seller and the applicable Purchaser Agent by such Affected
Person and shall be conclusive and binding for all purposes, absent manifest
error.

(f)         Each Affected Party shall, immediately upon becoming a party hereto,
and thereafter upon the reasonable request of the Seller, furnish to the Seller
a duly executed and completed copy of Internal Revenue Service Form W-9, W-8
BEN, W-8 ECI or W-8 IMY, or successor forms (as applicable), and such other
forms, certificates, statements or documents reasonably requested by Seller as
evidence of such Affected Person’s exemption from the withholding of United
States tax with respect thereto.  Each Affected Person shall promptly notify the
Seller of any change in circumstance which would modify or render invalid any
claimed exemption from withholding after such Affected Person’s knowledge
thereof.

(g)        Upon the written request of the Seller, any Affected Party claiming
or which would be entitled to claim a right to receive payment under this
Section 1.10 shall use reasonable efforts to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Affected Party, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to this Section 1.10 in the future and (ii)
would not subject such Affected Party to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Affected Party.  The Seller
hereby agrees to pay all reasonable costs and expenses incurred by any Affected
Party in connection with any such designation or assignment.



1469571 09039541

 

-14-

 

 

--------------------------------------------------------------------------------



 



Section 1.11          Inability to Determine Euro-Rate. 

(a)                If the Administrator (or any Purchaser Agent) determines
before the first day of any Yield Period (which determination shall be final and
conclusive) that, by reason of circumstances affecting the interbank eurodollar
market generally (i) deposits in dollars (in the relevant amounts for such Yield
Period) are not being offered to banks in the interbank eurodollar market for
such Yield Period, (ii) adequate means do not exist for ascertaining the
Euro-Rate for such Yield Period or (iii) the Euro-Rate does not accurately
reflect the cost to any Purchaser (as determined by the related Purchaser or the
applicable Purchaser Agent) of maintaining any Portion of Capital during such
Yield Period, then the Administrator shall give notice thereof  to the Seller.
Thereafter, until the Administrator or such Purchaser Agent notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (a) no
Portion of Capital shall be funded by the affected Purchaser(s) at the Alternate
Rate determined by reference to the Euro-Rate and (b) the Discount for any
outstanding Portions of Capital then funded by the affected Purchaser(s) at the
Alternate Rate determined by reference to the Euro-Rate shall, on the last day
of the then current Yield Period, be converted to the Alternate Rate determined
by reference to the Base Rate.

(b)               If, on or before the first day of any Yield Period, the
Administrator shall have been notified by any Affected Person that such Affected
Person has determined (which determination shall be final and conclusive) that,
any enactment, promulgation or adoption of or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Person
with any guideline, request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for such Person to fund or maintain any Portion of
Capital at the Alternate Rate and based upon the Euro-Rate, the Administrator
shall notify the Seller thereof. Upon receipt of such notice, until the
Administrator notifies the Seller that the circumstances giving rise to such
determination no longer apply, (a) no Portion of Capital in respect of such
Affected Person shall be funded at the Alternate Rate determined by reference to
the Euro-Rate and (b) the Discount for any outstanding Portions of Capital then
funded at the Alternate Rate determined by reference to the Euro-Rate shall be
converted to the Alternate Rate determined by reference to the Base Rate either
(i) on the last day of the then current Yield Period if such Person may lawfully
continue to maintain such Portion of Capital at the Alternate Rate determined by
reference to the Euro-Rate to such day, or (ii) immediately, if such Person may
not lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate to such day.

Section 1.12          Letters of Credit. 

Subject to the terms and conditions hereof, the LC Bank shall issue or cause the
issuance of letters of credit (“Letters of Credit”) on behalf of Seller (and, if
applicable, on behalf of, or for the account of, any Originator, Patriot or
other Affiliate of Patriot in favor of such beneficiaries as such Person may
elect); provided, however, that the LC Bank will not be required to issue or
cause to be issued any Letters of Credit to the extent that the issuance of such
Letters of Credit would then cause the sum of (i) the Capital plus (ii) the LC
Participation Amount to exceed the Purchase Limit.  The LC Participation Amount
shall not exceed in the aggregate, at any time, the aggregate of the Commitments
of the LC Bank and the LC Participants set forth beneath such Person’s signature
or opposite such Person in either case, in such capacity on Schedule VI hereto
or in any assignment or other document pursuant to which it becomes a party
hereto in such capacity.  All amounts drawn upon Letters of Credit shall accrue
Discount. Letters of Credit that have not been drawn upon shall not accrue
Discount.



1469571 09039541

 

-15-

 

 

--------------------------------------------------------------------------------



 



Section 1.13          Issuance of Letters of Credit.

(a)                The Seller may request the LC Bank, upon two (2) Business
Days’ prior written notice submitted on or before 11:00 a.m., New York time, to
issue a Letter of Credit by delivering to the Administrator, the LC Bank’s form
of Letter of Credit Application (the “Letter of Credit Application”),
substantially in the form of Annex G attached hereto and a Purchase Notice, in
the form of Annex B attached hereto, in each case completed to the satisfaction
of the Administrator and the LC Bank; and, such other certificates, documents
and other papers and information as the Administrator may reasonably request. 
The Seller also has the right to give instructions and make agreements with
respect to any Letter of Credit Application and the disposition of documents,
and to agree with the Administrator upon any amendment, extension or renewal of
any Letter of Credit.

(b)               Each Letter of Credit shall, among other things, (i) provide
for the payment of sight drafts or other written demands for payment when
presented for honor thereunder in accordance with the terms thereof and when
accompanied by the documents described therein and (ii) have an expiry date not
later than twelve (12) months after such Letter of Credit’s date of issuance and
in no event later than seven (7) days prior to the Facility Termination Date. 
Each Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by the LC Bank, as determined by the LC Bank.

(c)                The Administrator shall promptly notify the LC Bank, at its
address for notices hereunder, and each LC Participant of the request by the
Seller for a Letter of Credit hereunder, and shall provide the LC Bank with the
Letter of Credit Application delivered to the Administrator by the Seller
pursuant to paragraph (a), above, by the close of business on the day received
or if received on a day that is not a Business Day or on any Business Day after
11:00 a.m., New York time, on such day, on the next Business Day.

Section 1.14          Requirements For Issuance of Letters of Credit. 

The Seller shall authorize and direct the LC Bank to name the Seller as the
“Applicant” or “Account Party” of each Letter of Credit.

 

Section 1.15          Disbursements, Reimbursement. 

1469571 09039541

 

-16-

 

 

--------------------------------------------------------------------------------



 

(a)                Immediately upon the issuance of each Letter of Credit, each
LC Participant shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the LC Bank a participation in such Letter of Credit
and each drawing thereunder in an amount equal to such LC Participant’s Pro Rata
Share of the face amount of such Letter of Credit and the amount of such
drawing, respectively.

(b)               In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the LC Bank will promptly
notify the Administrator and the Seller of such request.  Provided that it shall
have received such notice, the Seller shall reimburse (such obligation to
reimburse the LC Bank shall sometimes be referred to as a “Reimbursement
Obligation”) the LC Bank prior to 12:00 p.m., New York time, on each date that
an amount is paid by the LC Bank under any Letter of Credit (each such date, a
“Drawing Date”) in an amount equal to the amount so paid by the LC Bank.  In the
event the Seller fails to reimburse the LC Bank for the full amount of any
drawing under any Letter of Credit by 12:00 p.m., New York time, on the Drawing
Date, the LC Bank will promptly notify each LC Participant thereof, and the
Seller shall be deemed to have requested that a Funded Purchase be made by the
LC Bank and the LC Participants to be disbursed on the Drawing Date under such
Letter of Credit, subject to the amount of the unutilized portion of the
Purchase Limit.  Any notice given by the LC Bank pursuant to this Section may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(c)                Each LC Participant shall upon any notice pursuant to
subclause (b) above make available to the LC Bank an amount in immediately
available funds equal to its Pro Rata Share of the amount of the drawing,
whereupon the LC Participants shall  each be deemed to have made a Funded
Purchase in that amount.  If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Capital on and after the fourth day following the Drawing
Date.  The LC Bank will promptly give notice of the occurrence of the Drawing
Date, but failure of the LC Bank to give any such notice on the Drawing Date or
in sufficient time to enable any LC Participant to effect such payment on such
date shall not relieve such LC Participant from its obligation under this
subclause (c), provided that such LC Participant shall not be obligated to pay
interest as provided in this subclauses (i) and (ii) above until and commencing
from the date of receipt of notice from the LC Bank or the Administrator of a
drawing.  Each LC Participant’s Commitment shall continue until the last to
occur of any of the following events:  (A) the LC Bank ceases to be obligated to
issue or cause to be issued Letters of Credit hereunder; (B) no Letter of Credit
issued hereunder remains outstanding and uncancelled or (C) all Persons (other
than the Seller) have been fully reimbursed for all payments made under or
relating to Letters of Credit.

Section 1.16          Repayment of Participation Advances. 

(a)                Upon (and only upon) receipt by the LC Bank for its account
of immediately available funds from or for the account of the Seller (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a participation advance to the LC
Bank, or (ii) in payment of Discount on the Funded Purchases made or deemed to
have been made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.



1469571 09039541

 

-17-

 

 

--------------------------------------------------------------------------------



 



(b)               If the LC Bank is required at any time to return to the
Seller, or to a trustee, receiver, liquidator, custodian, or any official in any
insolvency proceeding, any portion of the payments made by the Seller to the LC
Bank pursuant to this Agreement in reimbursement of a payment made under the
Letter of Credit or interest or fee thereon, each LC Participant shall, on
demand of the LC Bank, forthwith return to the LC Bank the amount of its Pro
Rata Share of any amounts so returned by the LC Bank plus interest at the
Federal Funds Rate.

Section 1.17          Documentation. 

The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the LC Bank’s reasonable interpretations of any Letter of Credit issued
for the Seller and by the LC Bank’s written regulations and customary practices
relating to letters of credit, though the LC Bank’s interpretation of such
regulations and practices may be different from the Seller’s own.  In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

Section 1.18          Determination to Honor Drawing Request. 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

Section 1.19          Nature of Participation and Reimbursement Obligations. 

Each LC Participant’s obligation in accordance with this Agreement to make
participation advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I  under all
circumstances, including the following circumstances:

 

(i)                  any set-off, counterclaim, recoupment, defense or other
right which such LC Participant may have against the LC Bank, the Administrator,
any Purchaser, the Seller or any other Person for any reason whatsoever;

1469571 09039541

 

-18-

 

 

--------------------------------------------------------------------------------



 

(ii)                the failure of the Seller or any other Person to comply with
the conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
participation advances hereunder;

(iii)               any lack of validity or enforceability of any Letter of
Credit;

(iv)              any claim of breach of warranty that might be made by the
Seller, the LC Bank or any LC Participant against the beneficiary of a Letter of
Credit, or the existence of any claim, set-off, defense or other right which the
Seller, the LC Bank or any LC Participant may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), the LC Bank, any LC Participant, any Purchaser or any other Person,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between the
Seller or any Subsidiaries of the Seller or any Affiliates of the Seller and the
beneficiary for which any Letter of Credit was procured);

(v)                the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, even
if the Administrator or the LC Bank has been notified thereof;

(vi)              payment by the LC Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit other than as a result of the
gross negligence or willful misconduct of the LC Bank;

(vii)             the solvency of, or any acts or omissions by, any beneficiary
of any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii)           any failure by the LC Bank or any of the LC Bank’s Affiliates
to issue any Letter of  Credit in the form requested by the Seller, unless the
LC Bank has received written notice from the Seller of such failure within three
Business Days after the LC Bank shall have furnished the Seller a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

(ix)              any Material Adverse Effect on the Seller, any Originator or
any Affiliates thereof;

(x)                any breach of this Agreement or any Transaction Document by
any party thereto;

1469571 09039541

 

-19-

 

 

--------------------------------------------------------------------------------



 

(xi)              the occurrence or continuance of an Insolvency Proceeding with
respect to the Seller, any Originator or any Affiliate thereof;

(xii)             the fact that a Termination Event or an Unmatured Termination
Event shall have occurred and be continuing;

(xiii)           the fact that this Agreement or the obligations of Seller or
Servicer hereunder shall have been terminated; and

(xiv)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

Section 1.20          Indemnity. 

            In addition to other amounts payable hereunder, the Seller hereby
agrees to protect, indemnify, pay and save harmless the Administrator, the LC
Bank, each LC Participant and any of the LC Bank’s Affiliates that have issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final judgment of a
court of competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

 

Section 1.21          Liability for Acts and Omissions. 

            As between the Seller, on the one hand, and the Administrator, the
LC Bank, the LC Participants and the Purchasers, on the other, the Seller
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the respective foregoing, none of the
Administrator, the LC Bank, the LC Participants or any Purchaser shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the LC Bank shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of the Seller against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Seller and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any

1469571 09039541

 

-20-

 

 

--------------------------------------------------------------------------------



 

messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrator, the LC Bank, the LC
Participants and the Purchasers, including any Governmental Acts, and none of
the above shall affect or impair, or prevent the vesting of, any of the LC
Bank’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve the LC Bank from liability for its gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction, in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall the
Administrator, the LC Bank, the LC Participants, the Purchasers or their
respective Affiliates, be liable to the Seller or any other Person for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

 

            Without limiting the generality of the foregoing, the Administrator,
the LC Bank, the LC Participants and the Purchasers and each of its Affiliates
(i) may rely on any written communication believed in good faith by such Person
to have been authorized or given by or on behalf of the applicant for a Letter
of Credit; (ii) may honor any presentation if the documents presented appear on
their face to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the LC Bank or its Affiliates; (iv)
may honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of  Credit; (v) may
pay any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Administrator, the LC Bank, the LC
Participants, the Purchasers or their respective Affiliates, in any way related
to any order issued at the applicant’s request to an air carrier, a letter of
guarantee or of indemnity issued to a carrier or any similar document (each an
“Order”) and honor any drawing in connection with any Letter of Credit that is
the subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

            In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the LC Bank under or
in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put the LC Bank under any resulting liability to the Seller, any LC Participant
or any other Person, unless such LC Bank shall have acted with gross negligence
or willful misconduct, as determined by a final non-appealable judgment of a
court of competent jurisdiction,.

1469571 09039541

 

-21-

 

 

--------------------------------------------------------------------------------



 

 

Section 1.22          Extension of Termination Date.  The Seller may advise the
Administrator and each Purchaser Agent in writing of its desire to extend the
Scheduled Termination Date, provided such request is made not more than 60 days
prior to, and not less than 30 days prior to, the then current Scheduled
Commitment Termination Date with respect to any Purchaser.  In the event that
the Purchasers are agreeable to such extension, the Administrator shall so
notify the Seller in writing (it being understood that each Purchaser may accept
or decline such a request in its sole discretion and on such terms as it may
elect) not less than 15 days prior to the then current Scheduled Commitment
Termination Date of such Purchaser and the Seller, the Administrator, the
Purchaser Agents and the Purchasers shall enter into such documents as the
accepting Purchasers may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by the accepting
Purchasers, the Administrator and the Purchaser Agents in connection therewith
(including reasonable Attorneys’ Costs) shall be paid by the Seller.  In the
event any Purchaser declines the request for such extension, such Purchaser (or
the applicable Purchaser Agent on its behalf) shall so notify the Administrator
and the Administrator shall so notify the Seller of such determination;
provided, that the failure of the Administrator to notify the Seller of the
determination to decline such extension shall not affect the understanding and
agreement that the applicable Purchasers shall be deemed to have refused to
grant the requested extension in the event the Administrator fails to
affirmatively notify the Seller, in writing, of their agreement to accept the
requested extension; provided, further, that the failure of one or more
Purchasers to accept the Seller’s request to extend the Scheduled Commitment
Termination Date shall not affect the right of the other Purchasers to accept
such request (it being understood that if any such Purchaser does not accept
such extension request, then the Purchase Limit shall be reduced by an amount
equal to the Commitment of such declining Purchaser).

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

Section 2.1              Representations and Warranties; Covenants.  Each of the
Seller and the Servicer hereby makes the representations and warranties, and
hereby agrees to perform and observe the covenants, applicable to it set forth
in Exhibits III and IV, respectively.

Section 2.2              Termination Events.  If any of the Termination Events
set forth in Exhibit V shall occur, the Administrator may (with the consent of
the Majority Purchaser Agents) or shall (at the direction of the Majority
Purchaser Agents), by notice to the Seller, declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred); provided, that automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in paragraph (f) of Exhibit V, the Facility Termination Date
shall occur. Upon any such declaration, occurrence or deemed occurrence of the
Facility Termination Date, the Administrator, each Purchaser Agent and each
Purchaser shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided after default under
the UCC and under other applicable law, which rights and remedies shall be
cumulative.

1469571 09039541

 

-22-

 

 

--------------------------------------------------------------------------------



 

Section 2.3              Seller’s Rights upon Termination.  Upon the date
following the Facility Termination Date when the Aggregate Capital and Aggregate
Discount and all other amounts due and owing from the Seller to the Purchasers,
the Purchaser Agents, the Administrator, the Servicer and each other Affected
Person under this Agreement and each of the other Transaction Documents shall
have been finally paid in full, the Administrator (on behalf of the Purchasers)
shall release, assign and convey, as applicable, to the Seller or its designee,
without representation or warranty, but free and clear of any Adverse Claims,
all right, title and interest in the Pool Receivables, as applicable, and all
other Pool Assets.  The Administrator, at the expense of the Seller, shall
authorize, execute and deliver, as applicable, proper financing statements and
all other instruments and documents as are prepared and requested by the Seller
which are necessary to vest in the Seller all right, title and interest in the
Pool Receivables and other Pool Assets free and clear of any Adverse Claim.

ARTICLE III

INDEMNIFICATION

Section 3.1              Indemnities by the Seller.  Without limiting any other
rights any such Person may have hereunder or under applicable law, the Seller
hereby indemnifies and holds harmless, on an after-tax basis, the Administrator,
each Purchaser Agent, each Liquidity Provider, each Program Support Provider and
each Purchaser and their respective officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, liabilities, penalties, taxes, costs and expenses (including reasonable
Attorney Costs) (all of the foregoing collectively, the “Indemnified Amounts”)
at any time imposed on or incurred by any Indemnified Party arising out of or
otherwise relating to any Transaction Document, the transactions contemplated
thereby or the acquisition of any portion of the Purchased Interest, or any
action taken or omitted by any of the Indemnified Parties (including any action
taken by the Administrator as attorney-in-fact for the Seller or any Originator
hereunder or under any other Transaction Document), whether arising by reason of
the acts to be performed by the Seller hereunder or otherwise, excluding only
Indemnified Amounts to the extent (a) a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification, (b) due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to any Originator, the Seller or the
Servicer for uncollectible Receivables or (c) such Indemnified Amounts include
taxes imposed or based on, or measured by, the gross or net income or receipts
of such Indemnified Party by the jurisdiction under the laws of which such
Indemnified Party is organized (or any political subdivision thereof); provided,
however, that nothing contained in this sentence shall limit the liability of
the Seller or the Servicer or limit the recourse of any Indemnified Party to the
Seller or the Servicer for any amounts otherwise specifically provided to be
paid by the Seller or the Servicer hereunder.  Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b)
and (c) of the previous sentence, the Seller shall indemnify each Indemnified
Party for Indemnified Amounts (including losses in respect of uncollectible
Receivables, regardless, for purposes of these specific matters, whether
reimbursement therefor would constitute recourse to the Seller or the Servicer)
relating to or resulting from:

1469571 09039541

 

-23-

 

 

--------------------------------------------------------------------------------



 

(i)                  the failure of any Receivable included in the calculation
of the Net Receivables Pool Balance as an Eligible Receivable to be an Eligible
Receivable, the failure of any information contained in any Servicer Report to
be true and correct, or the failure of any other information provided to any
Purchaser, Purchaser Agent or the Administrator with respect to the Receivables
or this Agreement to be true and correct

(ii)                the failure of any representation or warranty or statement
made or deemed made by the Seller (or any employee, officer or agent of the
Seller) under or in connection with this Agreement , any other Transaction
Document any Servicer Report or any other information or report delivered by or
on behalf of the Seller pursuant hereto to have been true and correct as of the
date made or deemed made in all respects;

(iii)               the failure by the Seller to comply with any applicable law,
rule or regulation with respect to any Receivable or the related Contract, or
the nonconformity of any Receivable or related Contract with any such applicable
law, rule or regulation;

(iv)              the failure of the Seller to vest and maintain vested in the
Administrator, for the benefit of the Purchasers, a first priority perfected
ownership or security interest in the Pool Receivables and the other related
property conveyed hereunder, free and clear of any Adverse Claim;

(v)                any commingling of funds to which the Administrator or any
Purchaser is entitled hereunder with any other funds prior to any distribution
pursuant to this Agreement;

(vi)              the failure to have filed, or any delay in filing, financing
statements (including fixture filings and as extracted collateral filings) or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any Purchase or at any subsequent time;

(vii)             any failure of a Lock-Box Bank or Collection Account Bank to
comply with the terms of the applicable Lock-Box Agreement or Collection Account
Agreement;

(viii)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including a defense based on such Receivable or Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale or lease
of goods or the rendering of services related to such Receivable or the
furnishing or failure to furnish any such goods or services or relating to
collection activities (if such collection activities were performed by the
Seller or any of its Affiliates acting as the Servicer or by any agent or
independent contractor retained by the Seller or any of its Affiliates) with
respect to such Receivable) or other similar claim or defense not arising from
the financial inability of any Obligor to pay undisputed indebtedness;

1469571 09039541

 

-24-

 

 

--------------------------------------------------------------------------------



 

(ix)              any failure of the Seller (or any of its Affiliates acting as
Servicer), to perform its duties or obligations in accordance with the
provisions of this Agreement or any other Transaction Document to which it is a
party;

(x)                any action taken by the Administrator as attorney-in-fact for
the Seller or any Originator pursuant to this Agreement or any other Transaction
Document;

(xi)              any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.4(d), if all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason;

(xii)             any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents.

Section 3.2              Indemnities by the Servicer.  Without limiting any
other rights that any Indemnified Party may have hereunder or under applicable
law, the Servicer hereby agrees to indemnify each Indemnified Party from and
against any and all Indemnified Amounts arising out of or resulting from
(whether directly or indirectly): (a) the failure of any information contained
in a Servicer Report to be true and correct in any material respect, or the
failure of any other information provided to such Indemnified Party in
connection with this Agreement and the other Transaction Documents by, or on
behalf of, the Servicer to be true and correct in any material respect, (b) the
failure of any representation, warranty or statement made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement or
any other Transaction Document to which it is a party to have been true and
correct as of the date made or deemed made in all material respects when made,
(c) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, (d) any
dispute, claim, offset or defense of the Obligor (other than as a result of a
discharge in bankruptcy with respect to such Obligor) to the payment of any
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities of the Servicer with respect to such
Receivable or (e) any failure of the Servicer to perform its duties or
obligations in accordance with the provisions hereof or any other Transaction
Document to which it is a party.  Indemnification pursuant to this Section shall
be payable directly by the Servicer and shall not be payable from the
Receivables or the other Pool Assets.

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

Section 4.1              Appointment of the Servicer.

(a)                The servicing, administering and collection of the Pool
Receivables shall be conducted by the Person so designated from time to time as
the Servicer in accordance with this Section. Until the Administrator gives
notice to Patriot (in accordance with this Section 4.1) of the designation of a
new Servicer, Patriot is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event, the Administrator may (with the consent of
the Majority Purchaser Agents) or shall (at the direction of the Majority
Purchaser Agents) designate as Servicer any Person (including itself) to succeed
Patriot or any successor Servicer, on the condition in each case that any such
Person so designated shall agree to perform the duties and obligations of the
Servicer pursuant to the terms hereof.



1469571 09039541

 

-25-

 

 

--------------------------------------------------------------------------------



 



(b)               Upon the designation of a successor Servicer as set forth in
clause (a), Patriot agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrator determines will facilitate the
transition of the performance of such activities to the new Servicer, and
Patriot shall cooperate with and assist such new Servicer. Such cooperation
shall include access to and transfer of related records (including all
Contracts) and use by the new Servicer of all licenses, hardware or software
necessary or desirable to collect the Pool Receivables and the Related Security.

(c)                Patriot acknowledges that, in making their decision to
execute and deliver this Agreement, the Administrator and each member in each
Purchaser Group have relied on Patriot’s agreement to act as Servicer hereunder.
Accordingly, Patriot agrees that it will not voluntarily resign as Servicer.

(d)               The Servicer may delegate its duties and obligations hereunder
to any subservicer (each a “Sub-Servicer”); provided, that, in each such
delegation: (i) such Sub-Servicer shall agree in writing to perform the
delegated duties and obligations of the Servicer pursuant to the terms hereof,
(ii) the Servicer shall remain liable for the performance of the duties and
obligations so delegated, (iii) the Seller, the Administrator and each Purchaser
Group shall have the right to look solely to the Servicer for performance, and
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or an Affiliate thereof, the Administrator and the
Majority Purchaser Agents shall have consented in writing in advance to such
delegation.

Section 4.2              Duties of the Servicer.

(a)                The Servicer shall take or cause to be taken all such action
as may be necessary or advisable to administer and collect each Pool Receivable
from time to time, all in accordance with this Agreement and all applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policies. The Servicer shall set
aside, for the account of each Purchaser Group, the amount of the Collections to
which each such Purchaser Group is entitled in accordance with Article I.  The
Servicer may, in accordance with the applicable Credit and Collection Policy,
extend the maturity of any Pool Receivable (but not beyond 30 days) and extend
the maturity or adjust the Outstanding Balance of any Defaulted Receivable as
the Servicer may reasonably determine to be appropriate to maximize Collections
thereof or reflect adjustments permitted under the Credit and Collection Policy
or as required under applicable laws, rules or regulations or the applicable
Contract; provided, however, that, for purposes of this Agreement: (i) such
action shall not change the number of days such Pool Receivable has remained
unpaid from the date of the original due date related to such Pool Receivable,
(ii) such extension or adjustment shall not alter the status of such Pool
Receivable as a Delinquent Receivable or a Defaulted Receivable or limit the
rights of the Administrator or any member of any Purchaser Group under this
Agreement and (iii) if a Termination Event has occurred and is continuing and
Patriot or an Affiliate thereof is serving as the Servicer, Patriot or such
Affiliate may make such extension or adjustment only upon the prior approval of
the Administrator (with the consent of the Majority Purchaser Agents).  The
Seller shall deliver to the Servicer and the Servicer shall hold for the benefit
of the Seller and the Administrator (individually and for the benefit of each
Purchaser Group), in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to each Pool
Receivable.  Notwithstanding anything to the contrary contained herein, the
Administrator may direct the Servicer (whether the Servicer is Patriot or any
other Person) to commence or settle any legal action to enforce collection of
any Pool Receivable or to foreclose upon or repossess any Related Security.



1469571 09039541

 

-26-

 

 

--------------------------------------------------------------------------------



 



(b)               The Servicer shall, as soon as practicable following actual
receipt of collected funds, turn over to the Seller the collections of any
indebtedness that is not a Pool Receivable, less, if Patriot or an Affiliate
thereof is not the Servicer, all reasonable and appropriate out-of-pocket costs
and expenses of such Servicer of servicing, collecting and administering such
collections.  The Servicer, if other than Patriot or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Seller all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

(c)                The Servicer’s obligations hereunder shall terminate on the
later of: (i) the Facility Termination Date, (ii) the date on which no Capital
or Discount in respect of the Purchased Interest shall be outstanding, and (iii)
the date the LC Participation Amount is cash collateralized in full and on which
all amounts required to be paid to the Purchaser Agents, each Purchaser, the
Administrator and any other Indemnified Party or Affected Person hereunder shall
have been paid in full.

After such termination, if Patriot or an Affiliate thereof was not the Servicer
on the date of such termination, the Servicer shall promptly deliver to the
Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.

 

Section 4.3              Account Arrangements. 

(a)                Prior to the Closing Date, the Seller shall have entered into
(i) Lock-Box Agreements with all of the Lock-Box Banks and (ii) a Collection
Account Agreement with all of the Collection Account Banks and delivered
original counterparts of each to the Administrator.  Each of the Lock-Box
Accounts and the Collection Accounts shall be used for the purpose of receiving
Collections as described herein and in the other Transaction Documents.  Upon
the occurrence and continuation of a Termination Event or Unmatured Termination
Event, the Administrator may, with the consent of the Majority Purchaser Agents,
or shall, upon the direction of the Majority Purchaser Agents, at any time
thereafter give notice to each Lock-Box Bank and Collection Account Bank that
the Administrator is exercising its rights under the Lock-Box Agreements or the
Collection Account Agreements, as the case may be, to do any or all of the
following: (a) to have the exclusive ownership and control of the Lock-Box
Accounts and/or the Collection Accounts transferred to the Administrator (for
the benefit of the Purchasers) and to exercise exclusive dominion and control
over the funds deposited therein, (b) to have the proceeds that are sent to the
respective Lock-Box Accounts and/or the Collection Accounts redirected pursuant
to the Administrator’s instructions rather than deposited in the applicable
Lock-Box Account and/or the Collection Accounts, and (c) to take any or all
other actions permitted under the applicable Lock-Box Agreement and Collection
Account Agreement.  The Seller hereby agrees that if the Administrator at any
time takes any action set forth in the preceding sentence, the Administrator
shall have exclusive control (for the benefit of the Purchasers) of the proceeds
(including Collections) of all Pool Receivables and the Seller and the Servicer
hereby further agree to take any other action that the Administrator or any
Purchaser Agent may reasonably request to transfer such control.  Any proceeds
of Pool Receivables received by the Seller or the Servicer thereafter shall be
sent immediately to, or as otherwise instructed by, the Administrator.  The
parties hereto hereby acknowledge that if at any time the Administrator
exercises its right to take control of any Lock-Box Account and/or any
Collection Account, as the case may be, the Administrator shall not have any
rights to the funds therein in excess of the unpaid amounts due to the
Administrator, any member of any Purchaser Group, any Indemnified Party or any
other Affected Person hereunder, and the Administrator shall distribute or cause
to be distributed such funds in accordance with Section 4.2(b) and Article I (in
each case as if such funds were held by the Servicer thereunder).



1469571 09039541

 

-27-

 

 

--------------------------------------------------------------------------------



 



(b)               Prior to the occurrence and continuation of a Termination
Event or Unmatured Termination Event, all funds in a Collection Account during
any Yield Period may be invested, by or at the direction of the Servicer, in
Permitted Investments, so long as (i) either (A) such Permitted Investments are
credited to a “securities account” (as defined in the applicable UCC) over which
the Administrator (for the benefit of the Purchasers) shall have a first
priority perfected security interest, (B) such Permitted Investments are
purchased in the name of the Administrator (for the benefit of the Purchasers)
or (C) such Permitted Investments are held in another manner sufficient to
establish the Administrator’s first priority perfected security interest over
such Permitted Investments and (ii) such Permitted Investments are scheduled to
mature prior to the last day of each successive Yield Period following such
investment.  All income and gain or loss realized from any such investment shall
be credited or debited (as applicable) to the applicable Collection Account. 
The Administrator shall have no obligation to reimburse any Collection Account
for any losses realized by reason of such investments.

Section 4.4              Enforcement Rights.

(a)                At any time following the occurrence and during the
continuation of a Termination Event:

(i)                  the Administrator may direct the Obligors that payment of
all amounts payable under any Pool Receivable is to be made directly to the
Administrator or its designee,

(ii)                the Administrator may instruct the Seller or the Servicer to
give notice of the Purchasers’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrator or
its designee (on behalf of such Purchasers), and the Seller or the Servicer, as
the case may be, shall give such notice at the expense of the Seller or the
Servicer, as the case may be; provided, that if the Seller or the Servicer, as
the case may be, fails to so notify each Obligor, the Administrator (at the
Seller’s or the Servicer’s, as the case may be, expense) may so notify the
Obligors,



1469571 09039541

 

-28-

 

 

--------------------------------------------------------------------------------



 



(iii)               the Administrator may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner reasonably acceptable to the Administrator and, promptly
upon receipt, remit all such cash, checks and instruments, duly endorsed or with
duly executed instruments of transfer, to the Administrator or its designee, and

(iv)              the Administrator may collect any amounts due from any
Originator under the Sale Agreement.

(b)               The Seller hereby authorizes the Administrator (on behalf of
each Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, after the
occurrence and during the continuation of a Termination Event, to collect any
and all amounts or portions thereof due under any and all Pool Assets, including
endorsing the name of the Seller on checks and other instruments representing
Collections and enforcing such Pool Assets. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

Section 4.5              Responsibilities of the Seller.

(a)                Anything herein to the contrary notwithstanding, the Seller
shall: (i) perform all of its obligations, if any, under the Contracts related
to the Pool Receivables to the same extent as if interests in such Pool
Receivables had not been transferred hereunder, and the exercise by the
Administrator, the Purchaser Agents or the Purchasers of their respective rights
hereunder shall not relieve the Seller from such obligations, and (ii) pay when
due any taxes, including any sales taxes payable in connection with the Pool
Receivables and their creation and satisfaction. None of the Administrator, the
Purchaser Agents or any of the Purchasers shall have any obligation or liability
with respect to any Pool Asset, nor shall any of them be obligated to perform
any of the obligations of the Seller, Servicer or Patriot hereunder or under any
other Transaction Document or under the related Contracts or the obligations of
any Originator under the Sale Agreement or any other Transaction Document or the
related Contracts.

1469571 09039541

 

-29-

 

 

--------------------------------------------------------------------------------



 

(b)               Patriot hereby irrevocably agrees that if at any time it shall
cease to be the Servicer hereunder, it shall act (if the then-current Servicer
so requests) as the data-processing agent of the Servicer and, in such capacity,
Patriot shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that
Patriot conducted such data-processing functions while it acted as the Servicer.

Section 4.6              Servicing Fee. 

(a)                Subject to clause (b), the Servicer shall be paid a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Outstanding Balance of the Pool Receivables.  The
Purchasers’ Share of such fee shall be paid through the distributions
contemplated by Section 1.4(d), and the Seller’s Share of such fee shall be paid
directly by the Seller.

(b)               If the Servicer ceases to be Patriot or an Affiliate thereof,
the servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

Section 4.7              Annual Servicing Report of Independent Public
Accountants.  In addition to and without limiting any reports required to be
provided by it in Exhibit IV hereto, the Servicer shall (or shall cause) the
following reports to be provided:

(a)                On or before March 31 of each calendar year, commencing
October 31, 2010, the Servicer shall cause a firm approved by the Administrator
(who may also render other services to the Servicer or the Seller) to furnish a
report (addressed to the Administrator) to the Servicer, the Administrator and
each Purchaser Agent, to the effect that they have examined certain documents
and records relating to the servicing of Receivables under the Agreement,
compared the information contained in the Servicer Reports (delivered pursuant
to Section 2(a)(iv) of Exhibit IV to the Agreement), during the period covered
by such report with such documents and records and that, on the basis of such
examination, such firm is of the opinion that the servicing has been conducted
in compliance with the terms and conditions as set forth in this Article IV,
except for such exceptions as they believe to be immaterial and such other
exceptions as shall be set forth in such statement.

(b)               On or before March 31 of each calendar year, commencing
October 31, 2010, the Servicer shall cause a firm approved by the Administrator
(who may also render other services to the Servicer or the Seller) to furnish a
report (addressed to the Administrator) to the Servicer, the Administrator and
each Purchaser Agent to the effect that they have compared the mathematical
calculations of each amount set forth in the Servicer Reports (delivered
pursuant to Section 2(a)(iv) of Exhibit IV to the Agreement), during the period
covered by such report with the Servicer’s computer reports which were the
source of such amounts and that on the basis of such comparison, such firm is of
the opinion that such amounts are in agreement, except for such exceptions as
they believe to be immaterial and such other exceptions as shall be set forth in
such statement.

1469571 09039541

 

-30-

 

 

--------------------------------------------------------------------------------



 

ARTICLE V

THE AGENTS

Section 5.1              Appointment and Authorization.  (a)  Each Purchaser and
Purchaser Agent hereby irrevocably designates and appoints Fifth Third Bank as
the “Administrator” hereunder and authorizes the Administrator to take such
actions and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto.  The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest.  The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator.  The Administrator does not assume, nor shall it be deemed to
have assumed, any obligation to, or relationship of trust or agency with, the
Seller or Servicer.  Notwithstanding any provision of this Agreement or any
other Transaction Document to the contrary, in no event shall the Administrator
ever be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law.

(b)               Each Purchaser hereby irrevocably designates and appoints the
respective institution identified as the Purchaser Agent for such Purchaser’s
Purchaser Group on the signature pages hereto or in the Assumption Agreement or
Transfer Supplement pursuant to which such Purchaser becomes a party hereto, and
each authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

(c)                Except as otherwise specifically provided in this Agreement,
the provisions of this  Article V are solely for the benefit of the Purchaser
Agents, the Administrator and the Purchasers, and none of the Seller or Servicer
shall have any rights as a third‑party beneficiary or otherwise under any of the
provisions of this Article V, except that this Article V shall not affect any
obligations which any Purchaser Agent, the Administrator or any Purchaser may
have to the Seller or the Servicer under the other provisions of this
Agreement.  Furthermore, no Purchaser shall have any rights as a third-party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent that is not the Purchaser Agent for such Purchaser.

(d)               In performing its functions and duties hereunder, the
Administrator shall act solely as the agent of the Purchasers and the Purchaser
Agents and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or Servicer or any of
their successors and assigns. In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchaser
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, the Servicer, any other
Purchaser, any other Purchaser Agent or the Administrator, or any of their
respective successors and assigns.



1469571 09039541

 

-31-

 

 

--------------------------------------------------------------------------------



 



Section 5.2              Delegation of Duties.  The Administrator may execute
any of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrator shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

Section 5.3              Exculpatory Provisions.  None of the Purchaser Agents,
the Administrator or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchaser Agents (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitments of such Purchaser Group) or (ii) in the absence of
such Person’s gross negligence or willful misconduct.  The Administrator shall
not be responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
Servicer, or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, the Servicer, any Originator or any of their
Affiliates to perform any obligation hereunder or under the other Transaction
Documents to which it is a party (or under any Contract), or (iv) the
satisfaction of any condition specified in Exhibit II.  The Administrator shall
not have any obligation to any Purchaser or Purchaser Agent to ascertain or
inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, Servicer, Originator or any of their Affiliates.

Section 5.4              Reliance by Agents.  (a)  Each Purchaser Agent and the
Administrator shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Administrator.  Each Purchaser Agent and the Administrator shall in all
cases be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchaser Agents (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group), and assurance of its indemnification, as it
deems appropriate.

(b)               The Administrator shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Majority Purchaser Agents or the Purchasers, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.

(c)                The Purchasers within each Purchaser Group with a majority of
the Commitment of such Purchaser Group shall be entitled to request or direct
the related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such majority Purchasers, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of such Purchaser Agent’s Purchasers.



1469571 09039541

 

-32-

 

 

--------------------------------------------------------------------------------



 



(d)               Unless otherwise advised in writing by a Purchaser Agent or by
any Purchaser on whose behalf such Purchaser Agent is purportedly acting, each
party to this Agreement may assume that (i) such Purchaser Agent is acting for
the benefit of each of the Purchasers in respect of which such Purchaser Agent
is identified as being the “Purchaser Agent” in the definition of “Purchaser
Agent” hereto, as well as for the benefit of each assignee or other transferee
from any such Person, and (ii) each action taken by such Purchaser Agent has
been duly authorized and approved by all necessary action on the part of the
Purchasers on whose behalf it is purportedly acting. Each Purchaser Agent and
its Purchaser(s) shall agree amongst themselves as to the circumstances and
procedures for removal, resignation and replacement of such Purchaser Agent.

Section 5.5              Notice of Termination Events.  Neither any Purchaser
Agent nor the Administrator shall be deemed to have knowledge or notice of the
occurrence of any Termination Event or Unmatured Termination Event unless such
Person has received notice from any Purchaser, Purchaser Agent, the Servicer or
the Seller stating that a Termination Event or Unmatured Termination Event has
occurred hereunder and describing such Termination Event or Unmatured
Termination Event.  In the event that the Administrator receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to its related
Purchasers.  In the event that a Purchaser Agent receives such a notice (other
than from the Administrator), it shall promptly give notice thereof to the
Administrator.  The Administrator shall take such action concerning a
Termination Event or Unmatured Termination Event as may be directed by the
Majority Purchaser Agents unless such action otherwise requires the consent of
all  Purchasers, the LC Bank and/or all LC Participants, but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
Purchaser Agents.

Section 5.6              Non-Reliance on Administrator, Purchaser Agents and
Other Purchasers.  Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Patriot, Servicer or any Originator, shall be deemed to constitute any
representation or warranty by the Administrator or such Purchaser Agent, as
applicable.  Each Purchaser represents and warrants to the Administrator and the
Purchaser Agents that, independently and without reliance upon the
Administrator, Purchaser Agents or any other Purchaser and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Patriot, Servicer or the Originators, and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document.  Except for items specifically
required to be delivered hereunder, the Administrator shall not have any duty or
responsibility to provide any Purchaser Agent with any information concerning
the Seller, Patriot, Servicer or the Originators or any of their Affiliates that
comes into the possession of the Administrator or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.



1469571 09039541

 

-33-

 

 

--------------------------------------------------------------------------------



 



Section 5.7              Administrators and Affiliates.  Each of the Purchasers
and the Administrator and their Affiliates may extend credit to, accept deposits
from and generally engage in any kind of banking, trust, debt, equity or other
business with the Seller, Patriot, Servicer or any Originator or any of their
Affiliates.  With respect to the acquisition of the Eligible Receivables
pursuant to this Agreement, each of the Purchaser Agents and the Administrator
shall have the same rights and powers under this Agreement as any Purchaser and
may exercise the same as though it were not such an agent, and the terms
“Purchaser” and “Purchasers” shall include, to the extent applicable, each of
the Purchaser Agents and the Administrator in their individual capacities.

Section 5.8              Indemnification.  Each LC Participant and Related
Committed Purchaser agrees to indemnify and hold harmless the Administrator (but
solely in its capacity as Administrator) and the LC Bank and their respective
officers, directors, employees, representatives and agents (to the extent not
reimbursed by the Seller, the Servicer or any Originator and without limiting
the obligation of the Seller, the Servicer, or any Originator to do so), ratably
(based on its Commitment) from and against any and all liabilities, obligations,
losses, damages, penalties, judgments, settlements, costs, expenses and
disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrator, the LC
Bank or such Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Administrator, the LC Bank or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Administrator or such Person as
finally determined by a court of competent jurisdiction).  Without limiting the
generality of the foregoing, each LC Participant agrees to reimburse the
Administrator and the LC Bank, ratably according to their Pro Rata Shares,
promptly upon demand, for any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrator or the LC Bank in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement.

Section 5.9              Successor Administrator.  The Administrator may, upon
at least thirty (30) days notice to the Seller and each Purchaser and Purchaser
Agent, resign as Administrator.  Such resignation shall not become effective
until a successor agent is appointed by the Majority Purchaser Agents and has
accepted such appointment.  Upon such acceptance of its appointment as
Administrator hereunder by a successor Administrator, such successor
Administrator shall succeed to and become vested with all the rights and duties
of the retiring Administrator, and the retiring Administrator shall be
discharged from its duties and obligations under the Transaction Documents. 
After any retiring Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Article V shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.

1469571 09039541

 

-34-

 

 

--------------------------------------------------------------------------------



 

ARTICLE VI

MISCELLANEOUS

Section 6.1              Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Transaction Document, or consent to any
departure by the Seller or the Servicer therefrom, shall be effective unless in
a writing signed by the Administrator, the LC Bank, the Majority LC Participants
and the Majority Purchaser Agents, and, in the case of any amendment, by the
other parties thereto; and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that, to the extent required by the securitization
program of any Uncommitted Purchaser, no such material amendment shall be
effective until the Rating Agency Condition shall have been satisfied with
respect thereto; provided, further that no such amendment or waiver shall,
without the consent of each affected Purchaser, (A) extend the date of any
payment or deposit of Collections by the Seller or the Servicer, (B) reduce the
rate or extend the time of payment of Discount, (C) reduce any fees payable to
the Administrator, any Purchaser Agent or any Purchaser pursuant to the
applicable Purchaser Group Fee Letter, (D) change the amount of Capital of any
Purchaser, any Purchaser’s pro rata share of the Purchased Interest or any
Related Committed Purchaser’s or LC Participant’s Commitment, (E) amend, modify
or waive any provision of the definition of “Majority Purchaser Agents”,
“Majority LC Participants” or this Section 6.1, (F) consent to or permit the
assignment or transfer by the Seller of any of its rights and obligations under
this Agreement, (G) change the definition of “Eligible Receivable,” “Loss
Reserve,” “Loss Reserve Percentage,” “Dilution Reserve,” “Dilution Reserve
Percentage,” “Yield Reserve,” “Yield Reserve Percentage”, “Special Concentration
Limit” or “Termination Event”, (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses, or (I) otherwise materially and
adversely affect the rights of any such Purchaser hereunder. No failure on the
part of the Purchasers, the Purchaser Agents or the Administrator to exercise,
and no delay in exercising any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 6.2              Notices, Etc.  All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(which shall include facsimile and email communication) and be personally
delivered or sent by facsimile or email, or by overnight mail, to the intended
party to the mailing or email address or facsimile number set forth under its
name on the signature pages hereof (or in any other document or agreement
pursuant to which it is or became a party hereto), or to such other address or
facsimile number as shall be designated by such party in a written notice to the
other parties hereto. Notices and communications by facsimile or email shall be
effective when sent (and shall be followed by hard copy sent by first class
mail), and notices and communications sent by other means shall be effective
when received.

Section 6.3              Successors and Assigns; Participations; Assignments.

(a)                Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.  Except as otherwise provided herein, neither the Seller nor the
Servicer may assign or transfer any of its rights or delegate any of its duties
hereunder or under any Transaction Document without the prior consent of the
Administrator, the LC Bank and the Purchaser Agents.  Each of the LC
Participants, with the prior written consent of the Administrator, the LC Bank,
the Servicer and the Seller (such consent not to be unreasonably withheld,
conditioned or delayed), may assign any of its interests, rights and obligations
hereunder to an Eligible Assignee; provided, that (i) the Commitment amount to
be assigned by any such LC Participant hereunder shall not be less than
$5,000,000 and (ii) prior to the effective date of any such assignment, the
assignee and assignor shall have executed and delivered to the Administrator and
the LC Bank an assignment and acceptance agreement in form and substance
satisfactory to the Administrator and the LC Bank. Upon the effectiveness of any
such permitted assignment, (i) the assignee thereunder shall, to the extent of
the interests assigned to it, be entitled to the interests, rights and
obligations of an LC Participant under this Agreement and (ii) the assigning LC
Participant shall, to the extent of the interest assigned, be released from any
further obligations under this Agreement.



1469571 09039541

 

-35-

 

 

--------------------------------------------------------------------------------



 



(b)               Participations.  (i) Except as otherwise specifically provided
herein, any Purchaser may sell to one or more Persons (including any Conduit)
(each a “Participant”) participating interests in the interests of such
Purchaser hereunder; provided, however, that no Purchaser shall grant any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Transaction Document. 
Such Purchaser shall remain solely responsible for performing its obligations
hereunder, and the Seller, the Servicer, each Purchaser Agent and the
Administrator shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations hereunder.  A Purchaser
shall not agree with a Participant to restrict such Purchaser’s right to agree
to any amendment hereto, except amendments that require the consent of all
Purchasers.  (ii) Notwithstanding anything contained in paragraph (a) or clause
(i) of this Section 6.3, each of the LC Bank and each LC Participant may sell
participations in all or any part of any Funded Purchase made by such LC
Participant to another bank or other entity so long as (i) no such grant of a
participation shall, without the consent of the Seller, require the Seller to
file a registration statement with the SEC and (ii) no holder of any such
participation shall be entitled to require such LC Participant to take or omit
to take any action hereunder except that such LC Participant may agree with such
participant that, without such Participant’s consent, such LC Participant will
not consent to an amendment, modification or waiver referred to in clauses (i)
through (vi) of Section 6.1.  Any such Participant shall not have any rights
hereunder or under the Transaction Documents except that such Participant shall
have rights under Sections 1.7, 1.8 and 1.9 hereunder as if it were an LC
Participant; provided that no such Participant shall be entitled to receive any
payment pursuant to such sections which is greater in amount than the payment
which the transferor LC Participant would have otherwise been entitled to
receive in respect of the participation interest so sold. 

(c)                Assignments by Certain Related Committed Purchasers.  Any
Related Committed Purchaser may assign to one or more Persons (each a
“Purchasing Related Committed Purchaser”), who is reasonably acceptable to the
related Purchaser Agent in its sole discretion, any portion of its Commitment
pursuant to a supplement hereto, substantially in the form of Annex E with any
changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Related Committed Purchaser, such
selling Related Committed Purchaser, such related Purchaser Agent and the
Administrator and with the consent of the Seller (provided, that the consent of
the Seller shall not be unreasonably withheld or delayed and that no such
consent shall be required if a Termination Event or Unmatured Termination Event
has occurred and is continuing; provided, further, that no consent of the Seller
shall be required if the assignment is made by a Related Committed Purchaser to
(1) the Administrator, (2) any other Related Committed Purchaser, (3) any
Affiliate of the Administrator or any Related Committed Purchaser, (4) any
commercial paper conduit or similar financing vehicle sponsored or administered
by such Purchaser and for whom such Purchaser acts as a program support provider
or through which (directly or indirectly) such Purchaser does or may fund
Purchases hereunder (each, a “Conduit”) or (5) any Program Support Provider). 
Upon (i) the execution of the Transfer Supplement, (ii) delivery of an executed
copy thereof to the Seller, the Servicer, such related Purchaser Agent and the
Administrator and (iii) payment by the Purchasing Related Committed Purchaser to
the selling Related Committed Purchaser of the agreed purchase price, if any,
such selling Related Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Purchasing Related Committed
Purchaser shall for all purposes be a Related Committed Purchaser party hereto
and shall have all the rights and obligations of a Related Committed Purchaser
hereunder to the same extent as if it were an original party hereto.  The amount
of the Commitment of the selling Related Committed Purchaser allocable to such
Purchasing Related Committed Purchaser shall be equal to the amount of the
Commitment of the selling Related Committed Purchaser transferred regardless of
the purchase price, if any, paid therefor.  The Transfer Supplement shall be an
amendment hereof only to the extent necessary to reflect the addition of such
Purchasing Related Committed Purchaser as a “Related Committed Purchaser” and
any resulting adjustment of the selling Related Committed Purchaser’s
Commitment.



1469571 09039541

 

-36-

 

 

--------------------------------------------------------------------------------



 



(d)               Assignments to Liquidity Providers and other Program Support
Providers.  Any Uncommitted Purchaser may at any time grant to one or more of
its Liquidity Providers or other Program Support Providers, participating
interests in its portion of the Purchased Interest.  The Seller agrees that each
Liquidity Bank and Program Support Provider of any Uncommitted Purchaser
hereunder shall be entitled to the benefits of Section 1.7.

(e)                Other Assignment by Uncommitted Purchasers.  Without limiting
the right of any Uncommitted Purchaser to sell or grant interests or
participations to its Liquidity Providers and Program Support Providers as
described in paragraph (d), above, each party hereto agrees and consents (i) to
any Uncommitted Purchaser’s assignment, participation, grant of security
interests in or other transfers of any portion of, or any of its beneficial
interest in, the Purchased Interest (or portion thereof), including without
limitation to any collateral agent in connection with a commercial paper program
and (ii) to the complete assignment by any Uncommitted Purchaser of all of its
rights and obligations hereunder to any other Person, and upon such assignment
such Uncommitted Purchaser shall be released from all obligations and duties, if
any, hereunder; provided, however, that such Uncommitted Purchaser may not,
without the prior consent of its Related Committed Purchasers, make any such
transfer of its rights pursuant to this paragraph (e) unless the assignee (x) is
a Conduit or (y) (i) has as its Purchaser Agent or any Liquidity Bank, the
Purchaser Agent or any Liquidity Bank of the assigning Uncommitted Purchaser and
(ii) is in the business or funding assets through the issuance (directly or
indirectly) of commercial paper notes.  Any assigning Uncommitted Purchaser
shall deliver to any assignee a Transfer Supplement with any changes as have
been approved by the parties thereto, duly executed by such Uncommitted
Purchaser, assigning any portion of its interest in the Purchased Interest to
its assignee.  Such Uncommitted Purchaser shall promptly (i) notify each of the
other parties hereto of such assignment and (ii) take all further action that
the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Uncommitted Purchaser
hereunder.  Upon the assignment of any portion of its interest in the Purchased
Interest, the assignee shall have all of the rights hereunder with respect to
such interest (except that the Discount therefor shall thereafter accrue at the
rate, determined with respect to the assigning Uncommitted Purchaser unless the
Seller, the related Purchaser Agent and the assignee shall have agreed upon a
different Discount).



1469571 09039541

 

-37-

 

 

--------------------------------------------------------------------------------



 



Section 6.4              Costs, Expenses and Taxes.  (a)  By way of
clarification, and not of limitation, of Sections 1.7 or 3.1, the Seller shall
pay to the Administrator, for its own account and for the account of each
Purchaser Agent and/or any Purchaser, on demand all costs and expenses in
connection with (i) the preparation, execution, delivery and administration
(including amendments or waivers of any provision) of this Agreement or the
other Transaction Documents and other documents to be delivered hereunder or
thereunder, (ii) the sale of the Purchased Interest (or any portion thereof),
(iii) the perfection (and continuation) of the Administrator’s rights in the
Receivables, Collections and other Pool Assets, (iv) the enforcement by the
Administrator, any Purchaser Agent or the Purchasers of the obligations of the
Seller, the Servicer or the Originators under the Transaction Documents or of
any Obligor under a Receivable and (v) the maintenance by the Administrator of
the Lock-Box Accounts (and any related lock-box or post office box) and the
Collection Accounts, including reasonable fees, costs and expenses of legal
counsel for the Administrator and the Purchaser Agents relating to any of the
foregoing or to advising the Administrator, any Purchaser Agent, any Purchaser,
any Liquidity Provider or any other Program Support Provider about its rights
and remedies under any Transaction Document or any related Funding Document and
all reasonable costs and expenses (including reasonable counsel fees and
expenses) of the Administrator and any Purchaser Agent in connection with the
enforcement of the Transaction Documents or any Funding Document and in
connection with the administration of the Transaction Documents.  The Seller
shall reimburse the Administrator and each Purchaser Agent for the cost of such
Person’s auditors (which may be employees of such Person and/or auditors of the
Seller) auditing the books, records and procedures of the Seller or the
Servicer.  The Seller shall reimburse each Uncommitted Purchaser for any amounts
such Uncommitted Purchaser must pay to any Liquidity Provider or other Program
Support Provider pursuant to any Funding Document on account of any tax;
excluding, however, any net income taxes or franchise taxes based upon net
income imposed on any such Person as a result of a present or former connection
between such Person and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from such Person having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement, the other Transaction Documents or any Liquidity Agreement or
Program Support Agreement executed in connection herewith or therewith, or from
the interest conveyed hereunder or thereunder in the Receivables and other Pool
Assets or in respect of any Contract).  The Seller shall reimburse each
Uncommitted Purchaser on demand for all costs and expenses incurred by such
Uncommitted Purchaser or any shareholder of such Uncommitted Purchaser in
connection with the Transaction Documents or the transactions contemplated
thereby, including certain costs related to the auditing of such Uncommitted
Purchaser’s books by certified public accountants, the Rating Agencies and fees
and out-of-pocket expenses of counsel of the Administrator, the applicable
Purchaser Agent or such Uncommitted Purchaser, or any shareholder, or
administrator, of such Uncommitted Purchaser for advice relating to such
Uncommitted Purchaser’s operation.



1469571 09039541

 

-38-

 

 

--------------------------------------------------------------------------------



 



(b)               All payments made by the Seller to the Administrator, any
Purchaser, Purchaser Agent, Liquidity Provider or other Program Support Provider
hereunder shall be made without withholding for or on account of any present or
future taxes (other than those imposed or based on the gross or net income or
receipts of the recipient by the jurisdiction under the laws of which such
Person is organized).  If any such withholding is so required, the Seller shall
make the withholding, pay the amount withheld to the appropriate authority
before penalties attach thereto or interest accrues thereon and pay such
additional amount as may be necessary to ensure that the net amount actually
received by such Person free and clear of such taxes (including such taxes on
such additional amount) is equal to the amount that such Person would have
received had such withholding not been made.  If any such Person pays any such
taxes, penalties or interest the Seller shall reimburse such Person for that
payment on demand.  If the Seller pays any such taxes, penalties or interest, it
shall deliver official tax receipts evidencing that payment or certified copies
thereof to such Person on whose account such withholding was made (with a copy
to the applicable Purchaser Agent if not the recipient of the original) on or
before the thirtieth day after payment.

(c)                In addition, the Seller shall pay on demand any and all stamp
and other taxes and fees payable in connection with the execution, delivery,
filing and recording of this Agreement or the other documents or agreements to
be delivered hereunder, and agrees to save each Indemnified Party and Affected
Person harmless from and against any liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.

Section 6.5              No Proceedings; Limitation on Payments.  (a) Each of
the Seller, Patriot, the Servicer, the Administrator, the Purchaser Agents, the
Purchasers, each assignee of the Purchased Interest or any interest therein, and
each Person that enters into a commitment to purchase the Purchased Interest or
interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, any Uncommitted
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the date the latest maturing Note issued by
such Uncommitted Purchaser is paid in full.  The provisions of this paragraph
shall survive any termination of this Agreement.

(b)               Notwithstanding any provisions contained in this Agreement to
the contrary, no Uncommitted Purchaser shall or shall be obligated to, pay any
amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Uncommitted Purchaser has received funds
which may be used to make such payment and which funds are not required to repay
the Notes when due and (ii) after giving effect to such payment, either (x) such
Uncommitted Purchaser could issue Notes to refinance all outstanding Notes
(assuming such outstanding Notes matured at such time) in accordance with the
program documents governing such Uncommitted Purchaser’s securitization program
or (y) all Notes are paid in full.  Any amount which such Uncommitted Purchaser
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim (as defined in §101 of the Bankruptcy Code) against or
company obligation of such Uncommitted Purchaser for any such insufficiency
unless and until such Uncommitted Purchaser satisfies the provisions of clauses
(i) and (ii) above.  The provisions of this paragraph shall survive any
termination of this Agreement.



1469571 09039541

 

-39-

 

 

--------------------------------------------------------------------------------



 



Section 6.6              GOVERNING LAW AND JURISDICTION.

(a)                THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(b)               ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 6.7              Confidentiality.  Unless otherwise required by
applicable law, each of the Seller and the Servicer agrees to maintain the
confidentiality of this Agreement and the other Transaction Documents (and all
drafts thereof) in communications with third parties and otherwise; provided,
that this Agreement may be disclosed to: (a) third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to the Administrator and each Purchaser
Agent, and (b) the Seller’s and the Servicer’s legal counsel and auditors. 
Unless otherwise required by applicable law, rules or regulations, each of the
Administrator, the Purchaser Agents and the Purchasers agree to maintain the
confidentiality of non-public financial information regarding the Seller, the
Servicer and the Originators, in communications with third parties and
otherwise; provided, that such information may be disclosed to: (i) third
parties to the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the Servicer,
(ii) legal counsel and auditors of the Purchasers, the Purchaser Agents or the
Administrator, (iii) if applicable, the rating agencies rating the Notes of any
Uncommitted Purchaser, (iv) any Program Support Provider or potential Program
Support Provider (if they agree to hold it confidential), (v) any placement
agency placing the Notes and (vi) any regulatory authorities having jurisdiction
over the Administrator, the Purchaser Agents, any Purchaser, any Program Support
Provider or any Liquidity Provider.



1469571 09039541

 

-40-

 

 

--------------------------------------------------------------------------------



 



Section 6.8              Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original, and all of which, when taken together, shall
constitute one and the same agreement.

Section 6.9              Survival of Termination.  The provisions of Sections
1.7, 1.8, 1.9, 1.10, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.15 shall survive
any termination of this Agreement.

Section 6.10          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES
HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO
FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

Section 6.11          Sharing of Recoveries.  Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Capital or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery.  If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

Section 6.12          Right of Setoff.  Each Purchaser is hereby authorized (in
addition to any other rights it may have) to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Purchaser
(including by any branches or agencies of such Purchaser) to, or for the account
of, the Seller against amounts owing by the Seller hereunder (even if contingent
or unmatured).

1469571 09039541

 

-41-

 

 

--------------------------------------------------------------------------------



 

Section 6.13          Entire Agreement.  This Agreement and the other
Transaction Documents embody the entire agreement and understanding between the
parties hereto, and supersede all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

Section 6.14          Headings.  The captions and headings of this Agreement and
any Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.

Section 6.15          Purchaser Groups’ Liabilities.  The obligations of each
Purchaser Agent and each Purchaser under the Transaction Documents are solely
the corporate obligations of such Person. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrator,
any Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1469571 09039541

 

-42-

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PATRIOT COAL RECEIVABLES (SPV) LTD., as Seller

 

 

By: /s/ Robert L. Mead_____________________________

Name: Robert L. Mead_____________________________

Title:  Vice President and Treasurer_____________________

 

Address:     12312 Olive Blvd.

                  Suite 400

                  St. Louis, MO 63141

 

            Attention: Robert L. Mead

            Telephone: (314) 275-3690

            Facsimile: (314) 275-3658



 

1469571 09039541

 

S-1

Receivables Purchase Agreement

 

--------------------------------------------------------------------------------



 

PATRIOT COAL CORPORATION, as Servicer

 

 

By:   /s/ Robert L. Mead____________________________

Name:  Robert L. Mead_____________________________

Title:  Vice President and Treasurer_____________________



Address:     12312 Olive Blvd.

                  Suite 400

                  St. Louis, MO 63141

 

            Attention: Robert L. Mead

            Telephone: (314) 275-3690

            Facsimile: (314) 275-3658

1469571 09039541

 

S-2

Receivables Purchase Agreement

 

--------------------------------------------------------------------------------



 

THE PURCHASER GROUPS:

 

FIFTH THIRD BANK, as an Uncommitted Purchaser

By: /s/ Andrew D. Jones_____________________________

Name:  Andrew D. Jones

Title:  Vice President

 

Address for notice:

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Andrew D. Jones

Telephone: (513) 534-0836

Facsimile: (513) 534-0319

Email: andrew.jones@53.com

 

with a copy to:

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Charissa Toole

Telephone: (513) 534-3799

Facsimile: (513) 534-0319

Email: charissa.toole@53.com

 

1469571 09039541

 

S-3

Receivables Purchase Agreement

 

--------------------------------------------------------------------------------



 

FIFTH THIRD BANK, as a Related Committed Purchaser for Fifth Third Bank

 

 

By: /s/ Andrew D. Jones_____________________________

Name: Andrew D. Jones

Title:  Vice President

 

 

Address for notice:

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Andrew D. Jones

Telephone: (513) 534-0836

Facsimile: (513) 534-0319

Email: andrew.jones@53.com

 

with a copy to:

 

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Charissa Toole

Telephone: (513) 534-3799

Facsimile: (513) 534-0319

Email: charissa.toole@53.com

 

 

Commitment:  $75,000,000

1469571 09039541

 

S-4

Receivables Purchase Agreement

 

--------------------------------------------------------------------------------



 

FIFTH THIRD BANK, as Purchaser Agent for the Fifth Third Bank Purchaser Group

 

 

By:  /s/ Andrew D. Jones_____________________________

Name: Andrew D. Jones

Title:  Vice President

 

 

Address for notice:

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Andrew D. Jones

Telephone: (513) 534-0836

Facsimile: (513) 534-0319

Email: andrew.jones@53.com

 

with a copy to:

 

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Charissa Toole

Telephone: (513) 534-3799

Facsimile: (513) 534-0319

Email: charissa.toole@53.com

 

 

 

1469571 09039541

 

S-5

Receivables Purchase Agreement

 

--------------------------------------------------------------------------------



 

FIFTH THIRD BANK, as the LC Bank and LC Participant

 

 

By:  /s/ Andrew D. Jones_____________________________

Name: Andrew D. Jones

Title:  Vice President

 

 

Address for notice:

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Andrew D. Jones

Telephone: (513) 534-0836

Facsimile: (513) 534-0319

Email: andrew.jones@53.com

 

with a copy to:

 

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Charissa Toole

Telephone: (513) 534-3799

Facsimile: (513) 534-0319

Email: charissa.toole@53.com

 

 

Commitment:  $60,000,000

1469571 09039541

 

S-6

Receivables Purchase Agreement

 

--------------------------------------------------------------------------------



 

FIFTH THIRD BANK, as Administrator

 

 

By:  /s/ Andrew D. Jones___________________________

Name:  Andrew D. Jones

Title:  Vice President

 

 

Address for notice:

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Andrew D. Jones

Telephone: (513) 534-0836

Facsimile: (513) 534-0319

Email: andrew.jones@53.com

 

with a copy to:

 

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

Attention: Charissa Toole

Telephone: (513) 534-3799

Facsimile: (513) 534-0319

Email: charissa.toole@53.com

 

1469571 09039541

 

S-7

Receivables Purchase Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT I

DEFINITIONS

            As used in this Agreement (including its Exhibits, Schedules and
Annexes), the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined). Unless otherwise indicated, all Section, Annex, Exhibit and Schedule
references in this Exhibit are to Sections of and Annexes, Exhibits and
Schedules to the Agreement.

 

            “Administrator” has the meaning set forth in the preamble to the
Agreement.

 

            “Adverse Claim” means a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement; it being understood
that any thereof in favor of the Administrator (for the benefit of the
Purchasers ) shall not constitute an Adverse Claim for purposes of this
Agreement or the other Transaction Documents.

 

            “Affected Person” has the meaning set forth in Section 1.7 of the
Agreement.

 

            “Affiliate” means, as to any Person: (a) any Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person, or (b) who is a director or officer: (i) of such Person or
(ii) of any Person described in clause (a), except that, in the case of each
Uncommitted Purchaser, Affiliate shall mean the holder of its capital stock or
membership interest, as the case may be.  For purposes of this definition,
control of a Person shall mean the power, direct or indirect: (x) to vote 25% or
more of the securities having ordinary voting power for the election of
directors of such Person, or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

 

            “Aggregate Capital” means the amount paid to the Seller in respect
of the Purchased Interest or portion thereof by all Purchasers pursuant to the
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Aggregate Capital pursuant to Section 1.4(d) of the
Agreement; provided, that if such Aggregate Capital shall have been reduced by
any distribution, and thereafter all or a portion of such distribution is
rescinded or has otherwise been returned for any reason, such Aggregate Capital
shall be increased by the amount of such rescinded or returned distribution as
though it had not been made.

 

            “Aggregate Discount” at any time, means the sum of the aggregate for
each Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.

 

            “Agreement” has the meaning set forth in the preamble to the
Agreement.

 

         “Alternate Rate” for any Yield Period for any Capital (or portion
thereof) funded by any Purchaser other than through the issuance of Notes, means
an interest rate per annum equal to the Euro-Rate;  provided, that the
“Alternate Rate” for any day while a Termination Event or an Unmatured
Termination Event exists shall be an interest rate equal to the sum of (x) 2.0%
plus (y) the greater of (i) the Euro-Rate in effect on such day and (ii) the
Base Rate in effect on such day.

1469571 09039541

 

I-1

 

 

--------------------------------------------------------------------------------



 

            “AMACAR” means AMACAR GP Inc., a Delaware corporation.

 

            “AMACAR Owner” means AMACAR in its capacity as equity owner of the
Seller pursuant to the Seller’s operating agreement and related management
agreement, each in form and substance reasonably satisfactory to the
Administrator and relating to the creation of the Seller in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.

 

            “A/R Prepayment Account” means an account established at any
applicable Originator for the purpose of receiving payments by an Obligor in
respect of any Receivables or other obligations due or payable or which may
become due or payable by such Obligor to such Originator.

 

            “Assumption Agreement” means an agreement substantially in the form
set forth in Annex C to the Agreement.

 

            “Attorney Costs” means and includes all reasonable fees and
disbursements of any law firm or other external counsel, the reasonable
allocated cost of internal legal services and all reasonable disbursements of
internal counsel.

 

            “Bankruptcy Code” means the United States Bankruptcy Reform Act of
1978 (11 U.S.C. § 101, et seq.), as amended from time to time.

 

            “Base Rate” means, with respect to any Purchaser, for any day, a
fluctuating interest rate per annum as shall be in effect from time to time,
which rate shall be at all times equal to the higher of:

 

(a)        the rate of interest in effect for such day as publicly announced
from time to time by the applicable Purchaser Agent (or applicable Related
Committed Purchaser) as its “prime rate”, “base rate”, “reference rate” or
similarly described rate, which may not necessarily be the lowest rate offered
by such Person, and

(b)        0.50% per annum above the latest Federal Funds Rate.

            “Business Day” means any day (other than a Saturday or Sunday) on
which: (a) banks are not authorized or required to close in New York City, New
York, and (b) if this definition of “Business Day” is utilized in connection
with the Euro-Rate, dealings are carried out in the London interbank market.

 

            “Capital” means with respect to any Purchaser, the amount paid to
the Seller in respect of the Purchased Interest by such Purchaser pursuant to
the Agreement (including such Purchaser’s pro rata share of the aggregate amount
of all unreimbursed draws deemed to be Funded Purchases pursuant to Section
1.2(e)), as reduced from time to time by Collections distributed and applied on
account of such Capital pursuant to Section 1.4(d) of the Agreement; provided,
that if such Capital shall have been reduced by any distribution and thereafter
all or a portion of such distribution is rescinded or has otherwise been
returned for any reason, such Capital shall be increased by the amount of such
rescinded or returned distribution as though it had not been made.

1469571 09039541

 

I-2

 

 

--------------------------------------------------------------------------------



 

            “Change in Control” means that (a) Patriot ceases to own, directly
or indirectly, 100% of the capital stock or membership interest, as the case may
be, of any Originator or, if Patriot is not the Servicer, the Servicer, free and
clear of any Adverse Claim (other than the pledge of any such interest therein
in favor of the lenders or any agent for the lenders under the Credit
Agreement), (b) the AMACAR Owner, Patriot or an Affiliate of Patriot ceases to
own, directly or indirectly, 100% of the membership interests of the Seller,
free and clear of all Adverse Claims (other than the pledge by Patriot and its
Affiliates of any such interest therein in favor of the lenders or any agent for
the lenders under the Credit Agreement), (c) the acquisition by any Person, or
two or more Persons acting in concert, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act) of 20% or more of the outstanding voting stock of the Performance
Guarantor or (d) a “Change in Control” (as such term is defined in the Credit
Agreement) shall have occurred.

 

            “Closing Date” means March 2, 2010.

 

            “Coal Purchase Agreement” means each agreement in substantially the
form attached as Schedule VII to the Sale Agreement.

 

            “Collection Account” means each account listed on Schedule II hereto
and maintained at a Collection Account Bank for the purpose of receiving
Collections from Obligors, the Lock-Box Accounts and/or as otherwise described
in the Agreement and the other Transaction Documents.

 

            “Collection Account Agreement” means an account control agreement
among the Seller, the Servicer, the Administrator and a Collection Account Bank,
in form and substance reasonably satisfactory to the Administrator, relating to
a Collection Account, as such agreement may be amended, supplemented or
otherwise modified from time to time.

 

            “Collection Account Bank” means each bank (consented to in writing
by the Administrator), at which a Collection Account is maintained, and any
successor bank, in such capacity consented to in writing by the Administrator
pursuant to the terms hereof.

 

            “Collections” means, with respect to any Pool Receivable: (a) all
funds that are received by any Originator, Patriot, the Seller or the Servicer
in payment of any amounts owed in respect of such Receivable (including purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all Deemed Collections and (c) all other proceeds of such
Pool Receivable.

 

            “Commitment” means, with respect to each Related Committed
Purchaser, LC Participant or LC Bank, as applicable, the maximum amount which
such Purchaser is obligated to pay hereunder on account of all Funded Purchases
and all drawings under all Letters of Credit, on a combined basis, as set forth
below its signature to this Agreement or in the Assumption Agreement or Transfer
Supplement or other agreement pursuant to which it became a Purchaser, as such
amount may be modified in connection with any subsequent assignment pursuant to
Section 6.3(c) or in connection with a change in the Purchase Limit pursuant to
Section 1.1(b).  For the avoidance of doubt, in no event shall the sum of
aggregate Commitments of all Purchasers in a Purchaser Group exceed such
Purchaser Group’s Group Commitment.



1469571 09039541

 

I-3

 

 

--------------------------------------------------------------------------------



 



 

            “Commitment Percentage” means, for each Related Committed Purchaser
or related LC Participant in a Purchaser Group, such Related Committed
Purchaser’s or related LC Participant’s, as the case may be, Commitment divided
by the total of all Commitments of all Related Committed Purchasers or related
LC Participants, as the case may be, in such Purchaser Group.

 

            “Company Note” has the meaning set forth in Section 3.1 of the Sale
Agreement.

 

“Concentration Limit” shall mean:

(a)        (i) for any Group A Obligor, 25%, (ii) for any Group B Obligor, 20%,
(iii) for any Group C Obligor, 10% and (iv) for any Group D Obligor, 5%; and

(b)        notwithstanding that an Obligor may fall within one of the categories
set forth in paragraph (a) above, such other amount for any Obligor as set forth
on Schedule V or Schedule VII hereto or otherwise specified in the discretion of
the Administrator (with the consent or at the direction of the Purchaser Agents,
and subject to the satisfaction of the Rating Agency Condition) in writing to
the Seller and the Servicer; it being understood that the Administrator (with
the consent or at the direction of the Purchaser Agents) in the good faith
exercise of its credit judgment may, at any time, by notice to the Seller and
the Servicer, reduce the Concentration Limit for any Obligor.

            “Conduit” has the meaning set forth in Section 6.3(c) of the
Agreement.

 

            “Contract” means, with respect to any Receivable, any and all
contracts, instruments, agreements, leases, invoices, notes or other writings
pursuant to which such Receivable arises or that evidence such Receivable or
under which an Obligor becomes or is obligated to make payment in respect of
such Receivable.

 

            “CP Rate” means, for any Purchaser and for any Yield Period for any
Portion of Capital to the extent such Purchaser is funding such Portion of
Capital (a) the per annum rate equivalent to the weighted average cost (as
determined by the applicable Purchaser Agent and which shall include commissions
of placement agents and dealers, incremental carrying costs incurred with
respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Uncommitted Purchaser, other borrowings
by such Uncommitted Purchaser (other than under any Program Support Agreement)
and any other costs associated with the issuance of Notes) of or related to the
issuance of Notes that are allocated, in whole or in part, by the applicable
Purchaser Agent to fund or maintain such Portion of Capital (and which may be
also allocated in part to the funding of other assets of such Uncommitted
Purchaser); provided, however, that if any component of such rate is a discount
rate, in calculating the “CP Rate” for such Portion of Capital for such Yield
Period, the applicable Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in the
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to the Purchasers in respect of Discount for any Yield
Period with respect to any Portion of Capital funded by such Purchaser at the CP
Rate shall include an amount equal to the portion of the face amount of the
outstanding Notes issued to fund or maintain such Portion of Capital that
corresponds to the portion of the proceeds of such Notes that was used to pay
the interest component of maturing Notes issued to fund or maintain such Portion
of Capital, to the extent that such Purchaser had not received payments of
interest in respect of such interest component prior to the maturity date of
such maturing Notes (for purposes of the foregoing, the “interest component” of
Notes equals the excess of the face amount thereof over the net proceeds
received by such Purchaser from the issuance of Notes, except that if such Notes
are issued on an interest-bearing basis its “interest component” will equal the
amount of interest accruing on such Notes through maturity) or (b) any other
rate designated as the “CP Rate” for such Uncommitted Purchaser in an Assumption
Agreement or Transfer Supplement pursuant to which such Person becomes a party
as an Uncommitted Purchaser to the Agreement, or any other writing or agreement
provided by such Uncommitted Purchaser to the Seller, the Servicer and the
applicable Purchaser Agent from time to time.



1469571 09039541

 

I-4

 

 

--------------------------------------------------------------------------------



 



 

            “Credit Agreement” means that certain Credit Agreement, dated
October 31, 2007, among Patriot, as the borrower, Bank of America, N.A., as
administrative agent, swing line lender and l/c issuer, the other lenders party
thereto, Banc of America Securities LLC, as sole lead arranger and sole book
manager, Bank of America, N.A., as syndication agent and Fifth Third Bank,
Sovereign Bank and U.S. Bank National Association, as co-documentation agents,
as amended, restated, supplemented, refinanced, replaced or otherwise modified
from time to time, provided that, if Fifth Third Bank ceases to be a lender
thereunder, each reference to any provision of the Credit Agreement shall mean
such provision as in effect immediately prior to the date Fifth Third Bank
ceased to be a lender thereunder.

 

            “Credit and Collection Policy” means, as the context may require,
the receivables credit and collection policy of each Originator and of Patriot
in effect on the date of the Agreement and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.

 

            “Days’ Sales Outstanding” means, for any calendar month, an amount
computed as of the last day of such calendar month equal to: (a) the average of
the Outstanding Balance of all Pool Receivables as of the last day of each of
the three most recent calendar months ended on the last day of such calendar
month divided by (b)(i) the aggregate credit sales made by the Originators
during the three calendar months ended on the last day of such calendar month
divided by (ii) 90.

“Debt” of any Person shall mean, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities and current intercompany liabilities (but not any
refinancings, extensions, renewals or replacements thereof) incurred in the
ordinary course of business), (e) all guarantees by such Person of Debt of
others, (f) all capital lease obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Debt of such Person is being determined, in respect of outstanding swap
agreements, (h) the principal component of all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and (i) the principal component of all obligations of such

1469571 09039541

 

I-5

 

 

--------------------------------------------------------------------------------



 

person in respect of bankers’ acceptances.  The Debt of any person shall include
the Debt of any partnership in which such Person is a general partner, other
than to the extent that the instrument or agreement evidencing such Debt
expressly limits the liability of such person in respect thereof.

 

            “Declining Uncommitted Purchaser” has the meaning set forth in
Section 1.4(b)(ii) of the Agreement.

 

            “Declining Notice” has the meaning set forth in Section 1.4(b)(ii)
of the Agreement.

 

            “Deemed Collections” has the meaning set forth in Section 1.4(e)(ii)
of the Agreement.

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%) computed as of the last day of each calendar month by
dividing: (a) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such calendar month, by (b) the aggregate
credit sales made by the Originators during the calendar month that is four
calendar months prior to such calendar month.

“Defaulted Receivable” means a Receivable:

(a)        as to which any payment, or part thereof, remains unpaid for more
than 60 days from the original due date for such payment, or

(b)        without duplication (i) as to which an Insolvency Proceeding shall
have occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that
remains unpaid for less than or equal to 60 days from the original due date for
such payment and has been written off the Seller’s books as uncollectible.

            “Delinquency Ratio” means the ratio (expressed as a percentage and
rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed
as of the last day of each calendar month by dividing: (a) the aggregate
Outstanding Balance of all Pool Receivables that were Delinquent Receivables on
such day by (b) the aggregate Outstanding Balance of all Pool Receivables on
such day.

 

            “Delinquent Receivable” means a Receivable (other than a Defaulted
Receivable) as to which any payment, or part thereof, remains unpaid for more
than 60 days from the date of the invoice giving rise to such Receivable.

 

            “Dilution” means, at any time, the aggregate reduction in the
Outstanding Balance of Receivables as a result of any reduction or adjustment
with respect to any Receivables of the type described in Section 1.4(e)(i) of
the Agreement.

 

            “Dilution Horizon Ratio” means, for any calendar month, the ratio
(expressed as a percentage and rounded to the nearest 1/100th of 1%) computed as
of the last day of such calendar month of: (a) the aggregate credit sales made
by all the Originators during the most recent calendar month, to (b) the Net
Receivables Pool Balance at the last day of such calendar month.

1469571 09039541

 

I-6

 

 

--------------------------------------------------------------------------------



 

            “Dilution Ratio” means the ratio (expressed as a percentage and
rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward),
computed as of the last day of each calendar month by dividing: (a) the
aggregate amount of Dilutions that occurred during such calendar month by (b)
the aggregate credit sales related to Receivables made by all of the Originators
during the calendar month that is one month prior to such calendar month.

 

“Dilution Reserve” means, on any day, an amount equal to: (a) the sum of the
Aggregate Capital plus the LC Participation Amount at the close of business of
the Servicer on such day multiplied by (b) (i) the Dilution Reserve Percentage
on such day, divided by (ii) 100% minus the Dilution Reserve Percentage on such
day.

“Dilution Reserve Percentage” means on any date, the product of (a) the Dilution
Horizon Ratio multiplied by (b) the sum of (i) the product of (x) 2.0 multiplied
by (y) the Dilution Ratio plus (ii) the Dilution Spike.

            “Dilution Spike” means, for any calendar month, the highest Dilution
Ratio for any calendar month during the twelve most recent calendar months.

 

            “Discount” means with respect to any Purchaser:

(a)        for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Yield Period through the issuance of Notes:

CPR x C x AD/360 + YPF

(b)        for any Portion of Capital for any Yield Period with respect to any
Uncommitted Purchaser that is a commercial paper conduit or similar special
purpose vehicle to the extent such Portion of Capital will not be funded by such
Uncommitted Purchaser during such Yield Period through the issuance of Notes or,
to the extent the LC Bank and/or any LC Participant has made a Funded Purchase,
in connection with any drawing under a Letter of Credit, which accrues Discount
pursuant to Section 1.2(e) of the Agreement:

AR x C x AD/Year + YPF

(c)        for any Portion of Capital for any Yield Period with respect to any
Committed Purchaser to the extent such Portion of Capital will not be funded by
such Committed Purchaser during such Yield Period through the issuance of Notes:

ER x C x AD/Year + YPF

where:

AD       =          the actual number of days during such Yield Period,

AR       =          the Alternate Rate for such Portion of Capital for such
Yield Period with respect to such Purchaser,

 

1469571 09039541

 

I-7

 

 

--------------------------------------------------------------------------------



 

C         =          the Capital with respect to such Portion of Capital during
such Yield Period with respect to such Purchaser,

CPR     =          the CP Rate for the Portion of Capital for such Yield Period
with respect to such Purchaser,

ER       =          the Euro-Rate for such Portion of Capital for such Yield
Period with respect to such Purchaser,

Year     =          if such Portion of Capital is funded based upon: (i) the
Euro-Rate, 360 days, and (ii) the Base Rate, 365 or 366 days, as applicable, and

YPF     =          the Yield Protection Fee, if any, for the Portion of Capital
for such Yield Period with respect to such Purchaser;

provided, that for any day while a Termination Event exists each of “AR”, “CPR”
and “ER” shall mean an interest rate per annum equal to 2.0% per annum plus the
higher of (i) the Base Rate in effect on such day, (ii) the Alternate Rate in
effect on such day, (iii) the CP Rate in effect on such day and (iv) the
Euro-Rate in effect on such day, and provided further, that to the extent that
any Purchaser is calculating an interest rate pursuant to clause (b) above, the
rate at which interest is calculated pursuant to clause (c) above shall be the
greater of (i) the rate calculated pursuant to clause (b) above and the rate
calculated pursuant to clause (c) above, and provided further, that no provision
of the Agreement shall require the payment or permit the collection of Discount
in excess of the maximum permitted by applicable law; and provided further, that
Discount for any Portion of Capital shall not be considered paid by any
distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.

            “Drawing Date” has the meaning set forth in Section 1.15 of the
Agreement.

 

            “Eligible Assignee” means any bank or financial institution
acceptable to the LC Bank and the Administrator.

 

            “Eligible Country” means each country listed on Schedule VII to the
Agreement.

 

            “Eligible Receivable” means, at any time, a Pool Receivable:

 

(a)        the Obligor of which (i) is not an Affiliate of any Originator, the
Seller or the Servicer (or any of their respective Affiliates), (ii) is not a
Governmental Authority; provided that TVA shall not be subject to the
restriction set forth in this sub-clause (ii) and (iii) is a United States
resident; provided that a resident of an Eligible Country shall not be subject
to the restriction set forth in this sub-clause (iii),

(b)        that is denominated and payable only in U.S. dollars in the United
States, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof to a Lock-Box Account or a Collection Account in
the United States of America,

1469571 09039541

 

I-8

 

 

--------------------------------------------------------------------------------



 

(c)        that does not have a stated maturity which is more than 30 days after
the original invoice date of such Receivable (except that a Pool Receivable the
Obligor of which is SSAB Svenskt Stal AB may have a stated maturity which is
more than 30 days but not more than 40 days after the original invoice date of
such Receivable),

(d)        that arises under a duly authorized Contract for the sale and
delivery of goods or services by the applicable Originator in the ordinary
course of such Originator’s business,

(e)        that arises under a duly authorized Contract that is in full force
and effect and that is a legal, valid and binding obligation of the related
Obligor, enforceable against such Obligor in accordance with its terms,

(f)         that conforms in all material respects with all applicable laws,
rulings and regulations in effect,

(g)        that is not the subject of any asserted dispute, offset, hold back
defense, Adverse Claim or other claim,

(h)        that satisfies all applicable requirements of the applicable Credit
and Collection Policy,

(i)         that has not been modified, waived or restructured since its
creation, except as permitted pursuant to Section 4.2 of the Agreement,

(j)         (i) in which the Seller owns good and marketable title, free and
clear of any Adverse Claims, (ii) that is freely assignable by the Seller
(including without any consent of the related Obligor) and (iii) with respect to
which the representations and warranties set forth in Sections 3(a) and (c) of
Exhibit III are true at such time,

(k)        for which the Administrator (on behalf of the Purchasers) shall have
a valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim,

(l)         that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper,

(m)       that is neither a Defaulted Receivable nor a Delinquent Receivable,

(n)        for which none of the Originator thereof, the Seller or the Servicer
has established any offset arrangements with the related Obligor,

(o)        for which Defaulted Receivables of the related Obligor do not exceed
25% of the Outstanding Balance of all such Obligor’s Receivables,

(p)        that represents amounts earned and payable by the Obligor that are
not subject to the performance of additional services by the Originator thereof,

(q)        that if such Receivable has not yet been billed, the related coal has
been shipped within the last 20 days, and

(r)        that is not a Laws Billing Receivable.

1469571 09039541

 

I-9

 

 

--------------------------------------------------------------------------------



 

            “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any successor statute of similar import,
together with the regulations thereunder, in each case as in effect from time to
time. References to sections of ERISA also refer to any successor sections.

 

            “ERISA Affiliate” means: (a) any corporation that is a member of the
same controlled group of corporations (within the meaning of Section 414(b) of
the Internal Revenue Code) as the Seller, any Originator or Patriot, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Seller, any
Originator or Patriot, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Seller, any Originator, any corporation described in clause (a) or any trade or
business described in clause (b).

 

             “Euro-Rate” means, with respect to any Yield Period and any
Purchaser Group, either (a) the interest rate set forth as such in the
applicable Purchaser Group Fee Letter or (b) the interest rate per annum
determined by the applicable Purchaser Agent by dividing (i) the Euro-Rate Index
by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The
Euro-Rate may also be expressed by the following formula:

 

                                Euro-Rate Index

Euro-Rate =          
                                                                                           

1.00 - Euro-Rate Reserve Percentage

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

            “Euro-Rate Index” means with respect to any Yield Period (or
applicable calculation period if such rate is being determined on a daily basis)
and any Purchaser Group (in such Purchaser Group’s discretion either (x) LIBOR,
(y) LMIR) or (z) such other index set forth as such in the related Purchaser
Group Fee Letter.

 

            “Excess Concentration Amount” means, on any day, without
duplication, the amount by which the Outstanding Balance of Eligible Receivables
of each Obligor then in the Receivables Pool exceeds an amount equal to (a) the
applicable Concentration Limit for such Obligor multiplied by (b) the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1469571 09039541

 

I-10

 

 

--------------------------------------------------------------------------------



 

“Excluded Taxes” means Taxes imposed on or measured by the overall net income of
any Affected Person and franchise taxes imposed on any Affected Person by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Affected Person is organized or in which its principal office is located.

            “Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of
the Agreement.

 

            “Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii).

 

            “Facility Termination Date” means the earliest to occur of: (a) with
respect to each Related Committed Purchaser, March 2, 2013, subject to any
extension pursuant to Section 1.12 of the Agreement (it being understood that if
any such Purchaser does not extend its Commitment hereunder, then the Purchase
Limit shall be reduced ratably with respect to the Purchasers in each Purchaser
Group by an amount equal to the Commitment of such Exiting Purchaser and the
Commitment Percentages and Group Commitments of the Purchasers within each
Purchaser Group shall be appropriately adjusted), (b) the date determined
pursuant to Section 2.2 of the Agreement, (c) the date the Purchase Limit
reduces to zero pursuant to Section 1.1(b) of the Agreement, (d) with respect to
each Purchaser Group, the date that the commitments of all of such Purchaser
Group’s Liquidity Providers terminate under the related Liquidity Agreement, or
the date that the Commitments of all of such Purchaser Group’s Related Committed
Purchasers terminate pursuant to Section 1.12 and (e) with respect to any LC
Participant, such LC Participant’s Scheduled Commitment Termination Date.

 

            “FAS 166/167” has the meaning set forth in Section 1.7 of the
Agreement.

 

            “Federal Funds Rate” means, for any day, the per annum rate set
forth in the weekly statistical release designated as H.15(519), or any
successor publication, published by the Federal Reserve Board (including any
such successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.

 

            “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System, or any entity succeeding to any of its principal functions.

 

            “Fees” means the fees payable by the Seller to each Purchaser Group
pursuant to the applicable Purchaser Group Fee Letter.

 

             “Funded Purchase” shall mean a purchase or deemed purchase of
undivided percentage ownership interests in the Purchased Interest under the
Agreement which (i) is paid for in cash (including pursuant to Section 1.1(b)
(other than through reinvestment of Collections pursuant to Section 1.4(b) of
the Agreement) or (ii) is treated as a Funded Purchase pursuant to
Section 1.2(e) of the Agreement.



1469571 09039541

 

I-11

 

 

--------------------------------------------------------------------------------



 



 

“Funding Documents” means (i) this Agreement and each other Transaction
Document, (ii) the Liquidity Agreement and (iii) any Program Support Agreement
or other agreement or instrument executed by any funding source with or for the
benefit of any Uncommitted Purchaser.

            “GAAP” means the generally accepted accounting principles and
practices in the United States, consistently applied.

 

            “Governmental Authority” means any nation or government, any state
or other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Group A Obligor” means any Obligor with a short-term rating of at least:  (a)
“A-1” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P‑1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.

“Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least:  (a) “A-2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P‑2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baal” to “A2” by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities.

“Group C Obligor” means an Obligor, not a Group A Obligor or a Group B Obligor,
with a short-term rating of at least:  (a) “A‑3” by Standard & Poor’s, or if
such Obligor does not have a short-term rating from Standard & Poor’s, a rating
of “BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P‑3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
its long-term senior unsecured and uncredit-enhanced debt securities.

            “Group Capital” means with respect to any Purchaser Group, an amount
equal to the aggregate of all Capital of the Purchasers within such Purchaser
Group.

 

            “Group Commitment” means, with respect to any Purchaser Group, the
amount set forth for such Purchaser Group on Schedule VI hereto.

 

            Group D Concentration Reserve” means, at on any date, an amount
equal to the product of (a) the sum of the Aggregate Capital plus the LC
Participation Amount at the close of business of the Servicer on such date,
multiplied by (b)(i) the Group D Concentration Reserve Percentage on such date
divided by (ii) 100%, minus the Group D Concentration Reserve Percentage on such
date.



1469571 09039541

 

I-12

 

 

--------------------------------------------------------------------------------



 



 

             “Group D Concentration Reserve Percentage” means, at any time, the
sum of the four largest Group D Obligor Percentages.

 

             “Group D Obligor” means (a) TVA (it being understood that TVA shall
be a Group D Obligor regardless of whether it meets the criteria for any other
category of Obligors defined in this Agreement) and (b) any Obligor that is not
a Group A Obligor, Group B Obligor or Group C Obligor (including, if applicable,
a Special Obligor that is not a Group A Obligor, Group B Obligor or Group C
Obligor; provided, however, that Obligors located in Brazil shall not constitute
Group D Obligors for purposes of the calculation of the Group D Concentration
Reserve Percentage herein, unless the Administrator (with the consent or at the
direction of the Majority Purchaser Agents) provides a written notice to the
Seller and the Servicer that such Obligors shall be included in such
calculation).

 

            “Group D Obligor Percentage” means, at any time, with respect to any
Group D Obligor, an amount equal to (a) the aggregate Outstanding Balance of the
Eligible Receivables of such Group D Obligor, divided by (b) the aggregate
Outstanding Balance of all Eligible Receivables of all Obligors at such time; it
being understood that for purposes of this calculation, all Eligible Receivables
of any Group D Obligor shall be considered Eligible Receivables, notwithstanding
any applicable Concentration Limits set forth in this Agreement or otherwise.

 

            “Indemnified Amounts” has the meaning set forth in Section 3.1 of
the Agreement.

 

            “Indemnified Party” has the meaning set forth in Section 3.1 of the
Agreement.

 

            “Indemnified Taxes” has the meaning set forth in Section 1.10 of the
Agreement.

 

            “Independent Director” has the meaning set forth in paragraph 3(c)
of Exhibit IV to the Agreement.

 

            “Insolvency Proceeding” means: (a) any case, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of creditors
of a Person, or any composition or marshalling of assets for creditors of a
Person, or other, similar arrangement in respect of its creditors generally or
any substantial portion of its creditors, in each case undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

 

            “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and any successor statute of similar import, together
with the regulations thereunder, in each case as in effect from time to time.
References to sections of the Internal Revenue Code also refer to any successor
sections.

 

            “Laws Billing Receivable” means a Receivable that results solely
from the invoicing of certain costs incurred by the Originators for compliance
with laws, rules and regulations in connection with the enforcement of
contractual provisions under a duly authorized Contract.

1469571 09039541

 

I-13

 

 

--------------------------------------------------------------------------------



 

            “LC Bank” has the meaning set forth in the preamble to the
Agreement.

 

            “LC Collateral Account” means the account designated as the LC
Collateral Account established and maintained by the Administrator (for the
benefit of the LC Bank and the LC Participants), or such other account as may be
so designated as such by the Administrator.

 

            “LC Participant” has the meaning set forth in the preamble to the
Agreement.

 

            “LC Participation Amount” shall mean, at any time, the then sum of
the undrawn amounts of all outstanding Letters of Credit.

 

            “Letter of Credit” shall mean any stand-by letter of credit issued
by the LC Bank for the account of the Seller pursuant to the Agreement.

 

            “Letter of Credit Application” has the meaning set forth in Section
1.13(a) of the Agreement.

 

            “LIBOR” means, with respect to any Yield Period and any Purchaser
Group, the one-month Eurodollar rate for U.S. dollar deposits as reported on
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on the Business Day which is two (2) Business Days prior to the first day
of such Yield Period for an amount comparable to the Portion of Capital to be
funded at the Alternate Rate and based upon LIBOR during such Yield Period, or
is such day is not a Business Day, then the immediately preceding Business Day
(or if not so reported, then as determined by the applicable Purchaser Agent
from another recognized source for interbank quotation).

 

            “Liquidity Agent” means each of the banks acting as agent for the
various liquidity banks           

            “Liquidity Agreement” means any agreement entered into in connection
with this Agreement pursuant to which a Liquidity Provider agrees to make
purchases or advances to, or purchase assets from, any Uncommitted Purchaser in
order to provide liquidity for such Uncommitted Purchaser’s Purchases.

 

            “Liquidity Provider” means each bank or other financial institution
that provides liquidity support to any Uncommitted Purchaser pursuant to the
terms of a Liquidity Agreement.

 

            “LMIR” means, for any day, the one-month Eurodollar Rate for U.S.
dollar deposits as reported on Reuters Screen LIBOR01 Page or any other page
that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or is such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrator from another recognized source
for interbank quotation), in each case, changing when and as such rate changes
and calculated as and when such rate changes for purposes of calculating
Discount for each Yield Period, as applicable.

1469571 09039541

 

I-14

 

 

--------------------------------------------------------------------------------



 

            “Lock-Box Account” means each account listed on Schedule II hereto
and maintained at a bank or other financial institution acting as a Lock-Box
Bank pursuant to a Lock-Box Agreement for the purpose of receiving Collections.

 

            “Lock-Box Agreement” means an agreement, among the Seller, the
Servicer, the Administrator and a Lock-Box Bank, governing the terms of the
related Lock-Box Accounts, in each case reasonably acceptable to the
Administrator.

 

            “Lock-Box Bank” means any of the banks or other financial
institutions holding one or more Lock-Box Accounts.

 

“Loss Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the LC Participation Amount at the close of business of
the Servicer on such date multiplied by (b)(i) the Loss Reserve Percentage on
such date divided by (ii) 100%, minus the Loss Reserve Percentage on such date.

“Loss Reserve Percentage” means, on any date, the greater of: (a) 20.0% and (b)
(i) the product of (x) the highest average of the Default Ratios for any three
consecutive calendar months during the twelve most recent calendar months
multiplied by (y) the sum of the aggregate credit sales with respect to the
Receivables made during the four most recent calendar months, divided by (ii)
the Net Receivables Pool Balance on such date multiplied by (z) 2.0.

            “Majority LC Participants” shall mean LC Participants whose Pro Rata
Shares aggregate more than 50%.

 

            “Majority Purchaser Agents” means, at any time, the Purchaser Agents
that in their related Purchaser Groups have Related Purchasers whose Commitments
aggregate more than 50% of the aggregate of the Commitments of all Related
Committed Purchasers in all Purchaser Groups; provided, that so long as any one
Related Committed Purchaser’s Commitment is greater than 50% of the aggregate
Commitments and there is more than one Purchaser Group, then “Majority Purchaser
Agents” shall mean a minimum of two Purchaser Agents which in their related
Purchaser Group have Related Committed Purchasers whose Commitments aggregate
more than 50% of the aggregate Commitment of all Related Committed Purchasers in
all Purchaser Groups.

 

            “Material Adverse Effect” means, relative to any Person with respect
to any event or circumstance, a material adverse effect on:

(a)        the assets, operations, business or financial condition of such
Person and, except if such Person is the Seller, its Affiliates taken as a
whole,

(b)        the ability of any of such Person to perform its obligations under
the Agreement or any other Transaction Document to which it is a party,

(c)        the validity or enforceability of any other Transaction Document, or
the validity, enforceability or collectibility of a material portion of the Pool
Receivables, or

(d)        the status, perfection, enforceability or priority of any Purchaser’s
or the Seller’s interest in the Pool Assets.

1469571 09039541

 

I-15

 

 

--------------------------------------------------------------------------------



 

            “Moody’s” means Moody’s Investors Service, Inc.

 

            “Net Receivables Pool Balance” shall mean, at any time of
determination (a) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool at such time, minus (b) the Excess Concentration
Amount at such time, minus (c) with respect to any Obligor, any amounts on
deposit with respect to such Obligor in an A/R Prepayment Account at

such time.

 

            “Notes” means short-term promissory notes issued, or to be issued,
by any Uncommitted Purchaser to fund its investments in accounts receivable or
other financial assets.

 

            “Obligor” means, with respect to any Receivable, the Person
obligated to make payments pursuant to the Contract relating to such Receivable.

 

            “Order” has the meaning set forth in Section 1.21 of the Agreement.

 

            “Originator” has the meaning set forth in the Sale Agreement.

 

            “Other Taxes” means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Transaction Document.

 

            “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.

 

            “Participant” has the meaning set forth in Section 6.3(b) of the
Agreement.

 

            “Patriot” has the meaning set forth in the preamble.

 

            “Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of
the Agreement.

 

            “Performance Guarantee” means the Performance Guarantee dated as of
March 2, 2010 made by the Performance Guarantor for the benefit of the
Administrator (for the Purchasers), as such agreement may be amended,
supplemented or otherwise modified from time to time.

 

            “Performance Guarantor” means Patriot, as performance guarantor
under the Performance Guarantee.

 

            “Permitted Investments” shall mean any of the following (a)
negotiable instruments or securities represented by instruments in bearer or
registered or in book-entry form which evidence (i) obligations fully guaranteed
by the United States or any agency of the United States of America; or (ii)
obligations of any agency of the United States; and (b) any other investment
permitted by the Administrator and the Majority Purchaser Agents.

 

            “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

1469571 09039541

 

I-16

 

 

--------------------------------------------------------------------------------



 

            “Pool Assets” has the meaning set forth in Section 1.2(d) of the
Agreement.

 

            “Pool Receivable” means a Receivable in the Receivables Pool.

 

            “Portion of Capital” means, with respect to any Purchaser and its
related Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

 

            “Pre-Reset Portfolio Triggers” has the meaning set forth in clause
(g) of Exhibit V of the Agreement.

 

            “Program Support Agreement” means, if applicable with respect to any
Uncommitted Purchaser, and includes any Liquidity Agreement and any other
agreement entered into by any Program Support Provider providing for: (a) the
issuance of one or more letters of credit for the account of any Uncommitted
Purchaser, (b) the issuance of one or more surety bonds for which the such
Uncommitted Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Uncommitted Purchaser
to any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Uncommitted Purchaser and/or (d) the making of loans and/or
other extensions of credit to any Uncommitted Purchaser in each case in
connection with such Uncommitted Purchaser’s securitization program contemplated
in the Agreement, together with any letter of credit, surety bond or other
instrument issued thereunder.

 

            “Program Support Provider” means and includes with respect to each
Uncommitted Purchaser any Liquidity Provider  and any other Person (other than
any customer of such Uncommitted Purchaser) now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, such Uncommitted Purchaser pursuant to any Program Support
Agreement.

 

            “Pro Rata Share” shall mean, as to any LC Participant, a fraction,
the numerator of which equals the Commitment of such LC Participant at such time
and the denominator of which equals the aggregate of the Commitments of all LC
Participants in such LC Participant’s related Purchaser Group at such time.

 

            “Purchase” is defined in Section 1.1(a).

 

            “Purchase and Sale Indemnified Amounts” has the meaning set forth in
Section 9.1 of the Sale Agreement.

 

            “Purchase and Sale Indemnified Party” has the meaning set forth in
Section 9.1 of the Sale Agreement.

 

            “Purchase and Sale Termination Date” has the meaning set forth in
Section 1.4 of the Sale Agreement.

 

            “Purchase and Sale Termination Event” has the meaning set forth in
Section 8.1 of the Sale Agreement.

1469571 09039541

 

I-17

 

 

--------------------------------------------------------------------------------



 

            “Purchase Date” means the date of which a Purchase or a reinvestment
is made pursuant to the Agreement.

 

            “Purchase Facility” has the meaning set forth in Section 1.1 of the
Sale Agreement.

 

            “Purchase Limit” means, at any time, the lesser of (i) $125,000,000,
(ii) the aggregate of the Commitments of each Related Committed Purchaser at
such time and (iii) the aggregate of the Group Commitments with respect to each
Purchaser Group at such time, as such amount may be reduced from time to time
pursuant to the Agreement.  References to the unused portion of the Purchase
Limit shall mean, at any time, the Purchase Limit minus the then outstanding (i)
Aggregate Capital and (ii) the LC Participation Amount.

 

            “Purchase Notice” has the meaning set forth in Section 1.2(a) of the
Agreement.

 

            “Purchase Price” has the meaning set forth in Section 2.1 of the
Sale Agreement.

 

            “Purchased Interest” means, at any time, the undivided percentage
ownership interest of the Purchasers in: (a) each and every Pool Receivable now
existing or hereafter arising, (b) all Related Security with respect to such
Pool Receivables and (c) all Collections with respect to, and other proceeds of,
such Pool Receivables and Related Security. Such undivided percentage interest
shall be computed as:

 

       Aggregate Capital + LC Participation Amount + Total Reserves 
Net Receivables Pool Balance

The Purchased Interest shall be determined from time to time pursuant to Section
1.3 of the Agreement.

            “Purchaser” means each Uncommitted Purchaser, each Related Committed
Purchaser, each LC Participant and/or the LC Bank, as applicable.

 

            “Purchaser Agent” means each Person acting as agent on behalf of a
Purchaser Group and designated as a Purchaser Agent for such Purchaser Group on
the signature pages to the Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.

 

            “Purchaser Group” means, for each Uncommitted Purchaser, such
Uncommitted Purchaser, its Related Committed Purchasers (if any), related
Purchaser Agent and related LC Participants (if any) and, in the case of Fifth
Third Bank as an Uncommitted Purchaser, the LC Bank.

            “Purchaser Group Fee Letter” has the meaning set forth in Section
1.5 of the Agreement.

 

            “Purchasers’ Share” of any amount, at any time, means such amount
multiplied by the Purchased Interest at such time.

 

            “Purchasing Related Committed Purchaser” has the meaning set forth
in Section 6.3(c) of the Agreement.

1469571 09039541

 

I-18

 

 

--------------------------------------------------------------------------------



 

            “Ratable Share” means, for each Purchaser Group, such Purchaser
Group’s aggregate Commitments divided by the aggregate Commitments of all
Purchaser Groups.

 

            “Rating Agencies” means, as the context may require, Moody’s,
Standard & Poor’s and/or each other rating agency then rating the Notes of the
applicable Uncommitted Purchaser.

 

            “Rating Agency Condition” means, with respect to any material event
or occurrence, receipt by the Administrator (or the applicable Purchaser Agent)
of written confirmation from each of Standard & Poor’s and Moody’s (and/or each
other rating agency then rating the Notes of the applicable Uncommitted
Purchaser) that such event or occurrence shall not cause the rating on the then
outstanding Notes of any applicable Purchaser to be downgraded or withdrawn.

 

            “Receivable” means any indebtedness and other obligations owed to
any Originator or the Seller or any right of the Seller or any Originator to
payment from or on behalf of an Obligor, or any right to reimbursement for funds
paid or advanced by the Seller or any Originator on behalf of an Obligor,
whether constituting an account, chattel paper, payment intangible, instrument,
general intangible or as-extracted collateral, however arising (whether or not
earned by performance), and includes, without limitation, the obligation to pay
any finance charges, fees and other charges with respect thereto.  Indebtedness
and other obligations arising from any one transaction, including, without
limitation, indebtedness and other obligations represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other obligations arising from any other
transaction.

 

            “Receivables Pool” means, at any time, all of the then outstanding
Receivables purchased by the Seller pursuant to the Sale Agreement prior to the
Facility Termination Date.

 

            “Reimbursement Obligation” has the meaning set forth in Section
1.15(b) of the Agreement.

 

            “Related Committed Purchaser” means each Person listed as such (and
its respective Commitment) for each Uncommitted Purchaser as set forth on the
signature pages of the Agreement or in any Assumption Agreement or Transfer
Supplement.

 

            “Related Rights” has the meaning set forth in Section 1.1 of the
Sale Agreement.

 

            “Related Security” means, with respect to any Receivable:

 

(a)        all of the Seller’s and the applicable Originator’s interest in any
goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), relating to any
sale giving rise to such Receivable,

(b)        all instruments and chattel paper that may evidence such Receivable,

(c)        all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto,



1469571 09039541

 

I-19

 

 

--------------------------------------------------------------------------------



 



(d)        all of the Seller’s and the applicable Originator’s rights, interests
and claims under the Contracts and all guaranties, indemnities, insurance and
other agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise, and

(e)        all of the Seller’s rights, interests and claims under the Sale
Agreement and the other Transaction Documents.

            “Restricted Payments” has the meaning set forth in Section 1(n) of
Exhibit IV to the Agreement.

 

            “Sale Agreement” means the Purchase and Sale Agreement, dated as of
March 2, 2010, among the Seller and the Originators, as such agreement may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

            “Scheduled Commitment Termination Date” means, with respect to each
Purchaser, March 2, 2013, subject to any extension (in the sole discretion of
each such Purchaser) pursuant to Section 1.22 of the Agreement (it being
understood that if any such Related Committed Purchaser does not extend its
Commitment hereunder then the Purchase Limit shall be reduced by an amount equal
to the Commitment of such Exiting Purchaser and the Commitment Percentages and
Group Commitments of the Purchasers within each Purchaser Group shall be
appropriately adjusted).

 

            “Seller” has the meaning set forth in the preamble to the Agreement.

 

            “Seller’s Share” of any amount means the greater of: (a) $0 and (b)
such amount minus the product of (i) such amount multiplied by (ii) the
Purchased Interest.

 

            “Servicer” has the meaning set forth in the preamble to the
Agreement.

 

            “Servicer Report” means, each report in substantially the form of
Annex A to the Agreement (including the information and calculations set forth
in both Annex A-1 and A-2) delivered by the Servicer to the Administrator and
each Purchaser Agent pursuant to the Agreement and the other Transaction
Documents.

 

            “Servicing Fee” shall mean the fee referred to in Section 4.6 of the
Agreement.

 

            “Servicing Fee Rate” shall have the meaning set forth in Section 4.6
of the Agreement.

 

            “Settlement Date” means (a) prior to the implementation of the
information and reporting system contemplated by clause (o) of Exhibit V, the
15th day of each calendar month and (b) on and after the implementation of the
information and reporting system contemplated by clause (o) of Exhibit V, the
12th day of each calendar month (or, in either case, if such day is not a
Business Day, the next occurring Business Day); provided, however, in either
case, that on and after the occurrence and continuation of any Termination
Event, the Settlement Date shall be the date selected as such by the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) from time to time (it being understood that the Administrator may select
such Settlement Date to occur as frequently as daily) or, in the absence of any
such selection, the date which would be the Settlement Date pursuant to this
definition).



1469571 09039541

 

I-20

 

 

--------------------------------------------------------------------------------



 



 

            “Solvent” means, with respect to any Person at any time, a condition
under which:

 

(i)         the fair value and present fair saleable value of such Person’s
total assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;

(ii)        the fair value and present fair saleable value of such Person’s
assets is greater than the amount that will be required to pay such Person’s
probable liability on its existing debts as they become absolute and matured
(“debts,” for this purpose, includes all legal liabilities, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed, or contingent);

(iii)       such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and

(iv)       such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.

            For purposes of this definition:

 

(A)       the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;

(B)       the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C)       the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and

(D)       the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.

“Special Concentration Limit” means with respect to any applicable Obligor, the
concentration limit set forth for such Obligor on Schedule V or Schedule VII to
the Agreement or otherwise specified in the discretion of the Administrator
(with the consent or at the discretion of the Purchaser Agents) pursuant to
clause (b) of the definition of “Concentration Limit” herein.

1469571 09039541

 

I-21

 

 

--------------------------------------------------------------------------------



 

 

            “Special Obligor” means an Obligor set forth on Schedule V to the
Agreement.

 

            “Standard & Poor’s” means Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc.

 

            “Sub-Servicer” has the meaning set forth in Section 4.1(d) of the
Agreement.

 

            “Subsidiary” means, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock of each class
or other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

            “Tangible Net Worth” means, with respect to any Person, the tangible
net worth of such Person as determined in accordance with GAAP.

 

            “Taxes” means, with respect to any Person, any and all present or
future taxes, charges, fees, levies or other assessments (including income,
gross receipts, profits, withholding, excise, property, sales, use, license,
occupation and franchise taxes and including any related interest, penalties or
other additions) imposed by any jurisdiction or taxing authority (whether
foreign or domestic).

 

            “Termination Day” means: (a) each day on which the conditions set
forth in Section 2(b) of Exhibit II to the Agreement are not satisfied or (b)
each day that occurs on or after the Facility Termination Date.

 

            “Termination Event” has the meaning specified in Exhibit V to the
Agreement.

 

            “Total Reserves” means, at any time the sum of : (a) the Yield
Reserve, plus (b) the Dilution Reserve, plus (c) the greater of (i) the Loss
Reserve and (ii) the Group D Concentration Reserve.

 

            “Transaction Documents” means the Agreement, the Lock-Box
Agreements, the Collection Account Agreements, the Performance Guarantee, each
Purchaser Group Fee Letter, the Sale Agreement and all other certificates,
instruments, reports, notices, agreements and documents executed or delivered
under or in connection with the Agreement, in each case as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the Agreement.

 

            “Transfer Supplement” has the meaning set forth in Section 6.3(c).

 

            “Transferor” means each Affiliate of Patriot listed on Schedule II
to the Sale Agreement.

 

            “TVA” means Tennessee Valley Authority.

1469571 09039541

 

I-22

 

 

--------------------------------------------------------------------------------



 

 

            “UCC” means the Uniform Commercial Code as from time to time in
effect in the applicable jurisdiction.

 

            “Uncommitted Purchasers” means each financial institution or
commercial paper conduit that is a party to the Agreement, as a purchaser, or
that becomes a party to the Agreement, as a purchaser pursuant to an Assumption
Agreement.

 

            “United States” means the United States of America.

 

            “Unmatured Purchase and Sale Termination Event” means any event
which, with the giving of notice or lapse of time, or both, would become a
Purchase and Sale Termination Event.

 

            “Unmatured Termination Event” means an event that, with the giving
of notice or lapse of time, or both, would constitute a Termination Event.

 

            “Yield Period” means (a) with respect to any Portion of Capital
funded by the issuance of Notes, (i) initially the period commencing on (and
including) the date of the initial Purchase or funding of such Portion of
Capital and ending on (and including) the next occurring Settlement Date, and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Yield Period for such Portion of
Capital and ending on (and including) the next occurring Settlement Date; and
(b) with respect to any Portion of Capital not funded by the issuance of Notes,
(i) initially the period commencing on (and including) the date of the initial
Purchase or funding of such Portion of Capital and ending such number of days
later (including a period of one day) as the applicable Purchaser Agent shall
select, and (ii) thereafter, each period commencing on the last day of the
immediately preceding Yield Period for such Portion of Capital and ending such
number of days later (including a period of one day) as the applicable Purchaser
Agent shall select; provided, that

 

(i)         any Yield Period (other than of one day) which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if Discount in respect of such Yield Period is
computed by reference to the Euro-Rate, and such Yield Period would otherwise
end on a day which is not a Business Day, and there is no subsequent Business
Day in the same calendar month as such day, such Yield Period shall end on the
next preceding Business Day;

(ii)        in the case of any Yield Period of one day, (A) if such Yield Period
is the initial Yield Period for a Purchase hereunder (other than a
reinvestment), such Yield Period shall be the day of such Purchase; (B) any
subsequently occurring Yield Period which is one day shall, if the immediately
preceding Yield Period is more than one day, be the last day of such immediately
preceding Yield Period, and, if the immediately preceding Yield Period is one
day, be the day next following such immediately preceding Yield Period; and (C)
if such Yield Period occurs on a day immediately preceding a day which is not a
Business Day, such Yield Period shall be extended to the next succeeding
Business Day; and

(iii)       in the case of any Yield Period for any Portion of Capital which
commences before the Facility Termination Date and would otherwise end on a date
occurring after the Facility Termination Date, such Yield Period shall end on
such Facility Termination Date and the duration of each Yield Period which
commences on or after the Facility Termination Date shall be of such duration as
shall be selected by the applicable Purchaser Agent.



1469571 09039541

 

I-23

 

 

--------------------------------------------------------------------------------



 



            “Yield Protection Fee” means, for any Yield Period, with respect to
any Portion of Capital, to the extent that (i) any payments are made by the
Seller to the related Purchaser in respect of such Capital hereunder prior to
the applicable maturity date of any Notes or other instruments or obligations
used or incurred by such Purchaser to fund or maintain such Portion of Capital
or (ii) any failure by the Seller to borrow, continue or prepay any Portion of
Capital on the date specified in any Purchase Notice delivered pursuant to
Section 1.2 of the Agreement, the amount, if any, by which: (a) the additional
Discount related to such Portion of Capital that would have accrued through the
maturity date of such Notes or other instruments on the portion thereof for
which payments were received from the Seller (or with respect to which the
Seller failed to borrow such amounts), exceeds (b) the income, if any, received
by such Purchaser from investing the proceeds so received in respect of such
Portion of Capital, as determined by the applicable Purchaser Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.

 

            “Yield Reserve” means, on any date, an amount equal to: (a) the
Aggregate Capital at the close of business of the Servicer on such date
multiplied by (b) (i) the Yield Reserve Percentage on such date divided by (ii)
100%, minus the Yield Reserve Percentage on such date.

 

“Yield Reserve Percentage” means, at any time the sum of (a) all accrued and
unpaid Discount at such time, plus (b) the following amount:

{(BR + SFR) x 1.5 x DSO}

360

 

where:

BR       =          the Base Rate in effect at such time,

DSO    =          the Days’ Sales Outstanding, and

                        SFR     =          Servicing Fee Rate.

 

            Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9. Unless the context otherwise requires, “or”
means “and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

1469571 09039541

 

I-24

 

 

--------------------------------------------------------------------------------



 

EXHIBIT II

CONDITIONS OF PURCHASES

1.                  Conditions Precedent to Initial Purchase.  Except solely
with respect to the post-closing items set forth in Section 3 of this Exhibit II
(and solely subject to the time periods for obtaining such items described
therein), the initial Purchase under this Agreement is subject to the following
conditions precedent that the Administrator and each Purchaser Agent shall have
received on or before the date of such Purchase, each in form and substance
reasonably satisfactory to the Administrator and each Purchaser Agent:

(a)                Counterparts of the Agreement and the other Transaction
Documents duly executed by the parties thereto.

(b)               Copies of: (i) the resolutions of the board of directors,
board of managers or authorized committee thereof, as applicable, of each of the
Seller, the Originators, the Performance Guarantor and the Servicer authorizing
the execution, delivery and performance by the Seller, such Originator, the
Performance Guarantor and the Servicer, as the case may be, of the Agreement and
the other Transaction Documents to which it is a party; (ii) all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the Agreement and the other Transaction Documents and (iii) the
organizational documents of the Seller, each Originator, the Performance
Guarantor and the Servicer, in each case, certified by the Secretary or
Assistant Secretary of the applicable party.

(c)                A certificate of the Secretary or Assistant Secretary of the
Seller, the Originators, the Performance Guarantor and the Servicer certifying
the names and true signatures of its officers who are authorized to sign the
Agreement and the other Transaction Documents to which it is a party. Until the
Administrator and each Purchaser Agent receives a subsequent incumbency
certificate from the Seller, an Originator, the Performance Guarantor or the
Servicer, as the case may be, the Administrator and each Purchaser Agent shall
be entitled to rely on the last such certificate delivered to it by the Seller,
such Originator, the Performance Guarantor or the Servicer, as the case may be.

(d)               Acknowledgment copies, or time stamped receipt copies, of
proper financing statements (including, if applicable, fixture filings and
as-extracted collateral filings), duly filed on or before the date of such
initial Purchase under the UCC of all jurisdictions that the Administrator and
each Purchaser Agent may deem necessary or desirable in order to perfect the
interests of the Seller and the Administrator (on behalf of each Purchaser)
contemplated by the Agreement and the Sale Agreement.

(e)                Acknowledgment copies, or time-stamped receipt copies, of
proper amendments or releases to financing statements, mortgages or other
applicable instruments, if any, necessary to release all security interests and
other rights of any Person in the Receivables, Contracts or Related Security
previously granted by the Originators or the Seller.

(f)                 Completed UCC search reports, dated on or shortly before the
date of the initial Purchase hereunder, listing the financing statements filed
in all applicable jurisdictions (including, if applicable, local jurisdictions),
that name any Originator or the Seller as debtor, together with copies of such
other mortgages or other instruments that are effective as financing statements,
and similar search reports with respect to judgment liens, federal tax liens and
liens of the Pension Benefit Guaranty Corporation in such jurisdictions, as the
Administrator or any Purchaser Agent may reasonably request, showing no Adverse
Claims on any Pool Assets (other than any security interests that are released
as of the Closing Date).



1469571 09039541

 

II-1

 

 

--------------------------------------------------------------------------------



 



(g)                Favorable opinions, addressed to the Administrator, each
Purchaser Agent, each Purchaser and, if applicable, each Rating Agency, in form
and substance reasonably satisfactory to the Administrator and each Purchaser
Agent, of Bryan Cave LLP, counsel for the Seller, the Originators, the
Performance Guarantor, and the Servicer, and covering such matters as the
Administrator and/or any Purchaser Agent shall request, including, without
limitation, general corporate and enforceability matters, certain bankruptcy
matters and certain UCC perfection and priority matters.

(h)                Satisfactory results of a review, field examination and audit
(performed by representatives of the Administrator) of the Servicer’s
collection, operating and reporting systems, the Credit and Collection Policy of
each Originator, historical receivables data and accounts, including
satisfactory results of a review of the Servicer’s operating location(s) and
satisfactory review and approval of the Eligible Receivables in existence on the
date of the initial Purchase under the Agreement.

(i)                  A pro forma Servicer Report representing the performance of
the Receivables Pool for the calendar month before closing.

(j)                 Evidence of payment by the Seller of all accrued and unpaid
fees (including those contemplated by each Purchaser Group Fee Letter), costs
and expenses incurred in connection with the consummation of the transactions
contemplated by the Agreement and the other Transactions Documents, to the
extent then due and payable on the date thereof, including any such costs, fees
and expenses arising under or referenced in Section 6.4 of the Agreement and the
applicable Purchaser Group Fee Letters.

(k)               Good standing certificates (or applicable certificate or
statement of like effect in any applicable jurisdiction howsoever named) with
respect to each of the Seller, the Originators, the Servicer and the Performance
Guarantor, issued by the Secretary of State (or similar official) of the state
of each such Person’s organization and principal place of business.

(l)                  To the extent required by each Uncommitted Purchaser’s
commercial paper program, letters from each of the rating agencies then rating
the Notes confirming the rating of such Notes after giving effect to the
transaction contemplated by the Agreement.

(m)              A computer file containing all information with respect to the
Receivables as the Administrator or any Purchaser Agent may reasonably request.

(n)                Evidence reasonably satisfactory to the Administrator and
each Purchaser Agent that any release, amendment or other related transaction
documents in connection with the Credit Agreement and deemed necessary or
desirable by the Administrator have become effective and the initial
transactions contemplated thereby have been consummated, such documents to be in
form and substance reasonably acceptable to the Administrator and each Purchaser
Agent.

1469571 09039541

 

II-2

 

 

--------------------------------------------------------------------------------



 

(o)               A duly executed copy of each Coal Purchase Agreement between
each Transferor and each Originator, respectively, pursuant to which each such
Originator acquired and acquires (in a true and absolute conveyance) the
inventory the sale of which by such Originator to an Obligor generated the
Receivables and Related Security originated by such Originator.

(p)               Such other approvals, opinions or documents as the
Administrator or any Purchaser Agent may reasonably request.

2.                  Conditions Precedent to All Funded Purchases, Reinvestments
and Issuances of Letters of Credit.  Except solely with respect to the
post-closing items set forth in Section 3 of this Exhibit II (and solely subject
to the time periods for obtaining such items described therein), each Funded
Purchase (including the initial Funded Purchase but excluding any deemed Funded
Purchase pursuant to Section 1.2(e)) and each reinvestment and issuance of any
Letter of Credit shall be subject to the further conditions precedent that:

(a)                in the case of each Funded Purchase and the issuance of any
Letters of Credit, the Servicer shall have delivered to the Administrator and
each Purchaser Agent on or before such Funded Purchase or issuance, as the case
may be, in form and substance reasonably satisfactory to the Administrator and
such Purchaser Agent, the most recent Servicer Report to reflect the level of
the Capital with respect to each Purchaser Group, the LC Participation Amount
and related reserves and the calculation of the Purchased Interest after such
subsequent purchase or issuance, as the case may be, and a completed Purchase
Notice in the form of Annex B; and

(b)               on the date of such Funded Purchase, reinvestment or issuance,
as the case may be, the following statements shall be true (and acceptance of
the proceeds of such Purchase, reinvestment or issuance shall be deemed a
representation and warranty by the Seller that such statements are then true):

(i)                  the representations and warranties contained in Exhibit III
to the Agreement are true and correct in all material respects on and as of the
date of such Funded Purchase, reinvestment or issuance as though made on and as
of such date, except for representations and warranties which apply as to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date;

(ii)                no event has occurred and is continuing, or would result
from such Funded Purchase, reinvestment or issuance, that constitutes a
Termination Event or an Unmatured Termination Event;

(iii)               the sum of the Aggregate Capital plus the LC Participation
Amount, after giving effect to any such Funded Purchase, reinvestment or
issuance, as the case may be, shall not be greater than the Purchase Limit, and
the Purchased Interest, taking into account any amounts set aside pursuant to
the first proviso to Section 1.4(b)(ii),  shall not exceed 100%; and

(iv)              the Facility Termination Date has not occurred.

3.                  Post-Closing Conditions. On or prior to the date that is
thirty (30) days from the Closing Date, the Seller (or the Servicer on its
behalf) shall have delivered to the Administrator and each Purchaser Agent (in
each case, in form and substance reasonably acceptable to the Administrator and
each Purchaser Agent):



1469571 09039541

 

II-3

 

 

--------------------------------------------------------------------------------



 



                (a)    a final and fully executed copy of each Lock-Box
Agreement and each Collection Account Agreement; and

                (b)    acknowledgement copies, or time stamped receipt copies,
of proper “as-extracted collateral” financing statements filed in all
jurisdictions set forth on Schedule II of the Sale Agreement against each of the
Transferors as are necessary or desirable in order to perfect the interests of
the Seller and the Administrator (on behalf of each Purchaser), in any accounts
receivable and related rights, which are sold, assigned or otherwise conveyed to
the Seller.

Notwithstanding anything herein to the contrary, if the Seller (or the Servicer
on its behalf) fails to satisfy each of the conditions set forth in paragraphs
(a) through (c) of this Section 3 on or prior to the expiration of the 30 day
period described above, then the Administrator may, with the consent, or shall,
at the direction, of each Purchaser Agent (in their sole and absolute
discretion), declare to the Seller and the Servicer in writing that such failure
shall constitute a Termination Event, and upon such declaration, such failure
shall, in fact, constitute a Termination Event for all purposes of this
Agreement and the other Transaction Documents (without any further requirement
for notice, passage of time or any other action).

 

1469571 09039541

 

II-4

 

 

--------------------------------------------------------------------------------



 

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1.                  Representations and Warranties of the Seller.  The Seller
represents and warrants to the Administrator, each Purchaser Agent and each
Purchaser as of the date of execution of this Agreement that:

(a)                Corporate Existence and Power.  The Seller is a company duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands, and has all company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except if failure to have such
licenses, authorizations, consents or approvals could not reasonably be expected
to have a Material Adverse Effect.

(b)               Corporate and Governmental Authorization, Contravention.  The
execution, delivery and performance by the Seller of this Agreement and each
other Transaction Document to which it is a party are within the Seller’s
company powers, have been duly authorized by all necessary company action,
require no action by or in respect of, or filing with (other than the filing of
UCC financing statements and continuation statements), any governmental body,
agency or official, and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the organizational documents of
the Seller or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Seller or result in the creation or imposition of
any lien or other Adverse Claim (other than liens in favor of the Administrator)
on assets of the Seller which contraventions or defaults would have a Material
Adverse Effect with respect to the Seller.

(c)                Binding Effect of Agreement.  This Agreement and each of the
other Transaction Documents to which it is a party constitutes the legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

(d)               Accuracy of Information.  All information heretofore furnished
by the Seller to the Administrator or any Purchaser Agent for purposes of or in
connection with this Agreement, any other Transaction Document or any
transaction contemplated hereby or thereby (if prepared by the Seller, or to the
extent supplied by the Seller) is, and all such information hereafter furnished
by the Seller to the Administrator or any Purchaser Agent will be, true and
accurate in every material respect, on the date such information is stated or
certified (when considered as a whole with such other information heretofore or
hereafter furnished by the Seller).

(e)                Actions, Suits.  Except as set forth in Schedule IV, there
are no actions, suits or proceedings pending or, to the best of the Seller’s
knowledge, threatened against or affecting the Seller or its property, in or
before any court, arbitrator or other body, which could reasonably be expected
to have a Material Adverse Effect upon the ability of the Seller to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party.

1469571 09039541

 

III-1

 

 

--------------------------------------------------------------------------------



 

(f)                 Accuracy of Exhibits; Account Arrangements.  The names and
addresses of all the Lock-Box Banks together with the account numbers of the
Lock-Box Accounts at such Lock-Box Banks, are specified in Schedule II to the
Agreement (or at such other Lock-Box Banks and/or with such other Lock-Box
Accounts as have been notified to the Administrator), and all Lock-Box Accounts
are subject to Lock-Box Agreements. All information on each Exhibit, Schedule or
Annex to this Agreement or the other Transaction Documents (as updated by the
Seller from time to time) is true and complete in all material respects.  The
Seller has delivered a copy of all Lock-Box Agreements and Collection Account
Agreements to the Administrator.  The Seller has not granted any interest in any
Lock-Box Account (or any related lock-box or post office box) or any Collection
Account to any Person other than the Administrator.

(g)                No Material Adverse Effect.  Since the date of formation of
the Seller as set forth in its certificate of formation, there has been no
Material Adverse Effect with respect to the Seller.

(h)                Names and Location.  Except as set forth on Schedule III, the
Seller has not used any company names, trade names or assumed names other than
its name set forth on the signature pages of this Agreement. The Seller is
“located” (as such term is defined in the applicable UCC) in the District of
Columbia.  The office where the Seller keeps its records concerning the
Receivables is at the address set forth below its signature to the Agreement.

(i)                  Margin Stock.  The Seller is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U and X, as issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any Purchase will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

(j)                 Eligible Receivables. Each Pool Receivable included as an
Eligible Receivable in the calculation of the Net Receivables Pool Balance is an
Eligible Receivable.

(k)               Credit and Collection Policy. The Seller has complied in all
material respects with the Credit and Collection Policy of each Originator with
regard to each Receivable originated by such Originator.

(l)                  Investment Company Act. The Seller is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

(m)              Ordinary Course of Business.  Each remittance of Collections by
or on behalf of the Seller or pursuant to the Transaction Documents and any
related accounts of any amounts owing hereunder in respect of the Purchases will
have been (i) in payment of a debt incurred by the Seller in the ordinary course
of business or financial affairs of the Seller and (ii) made in the ordinary
course of business or financial affairs of the Seller.

(n)                Certain Foreign Currency Restrictions. Each Pool Receivable
of an Obligor that is not a resident of the United States is not (and shall not
at any time be) subject to any currency controls imposed by any Governmental
Authority under the laws of which such Obligor is organized or a political
subdivision thereof, which currency controls restrict the ability of such
Obligor to pay its obligations in connection with such Pool Receivable, other
than currency controls of Brazil for which the applicable Obligor has obtained
and maintains in full force and effect all necessary governmental licenses,
authorizations, registrations, consents and approvals, including without
limitation the required import registration before SISCOMEX (Brazil’s
computerized import registration system), necessary for such Obligor to pay its
obligations in connection with such Pool Receivables.



1469571 09039541

 

III-2

 

 

--------------------------------------------------------------------------------



 



2.                  Representations and Warranties of the Servicer.  The
Servicer represents and warrants to the Administrator, each Purchaser Agent and
each Purchaser as of the date of execution of this Agreement that:

(a)                Corporate Existence and Power.  The Servicer is a company
duly organized, validly existing and in good standing under the laws of
Delaware, and has all company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except if failure to have such
licenses, authorizations, consents or approvals could not reasonably be expected
to have a Material Adverse Effect.

(b)               Corporate and Governmental Authorization, Contravention.  The
execution, delivery and performance by the Servicer of this Agreement and each
other Transaction Document to which it is a party are within the Servicer’s
company powers, have been duly authorized by all necessary company action,
require no action by or in respect of, or filing with, any governmental body,
agency or official, and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the organizational documents of
the Servicer or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Servicer or result in the creation or imposition of
any lien on assets of the Servicer which contraventions or defaults would have a
Material Adverse Effect with respect to the Servicer or any of its Subsidiaries.

(c)                Binding Effect of Agreement.  This Agreement and each other
Transaction Document to which it is a party constitutes the legal, valid and
binding obligation of the Servicer enforceable against the Servicer in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

(d)               Accuracy of Information.  All information heretofore furnished
by the Servicer to the  Administrator or any Purchaser Agent for purposes of or
in connection with this Agreement, any other Transaction Document or any
transaction contemplated hereby or thereby (if prepared by the Servicer, or to
the extent supplied by the Servicer) is, and all such information hereafter
furnished by the Servicer to the Administrator or any Purchaser Agent will be,
true and accurate in every material respect, on the date such information is
stated or certified (when considered as a whole with such other information
heretofore or hereafter furnished by the Servicer).

(e)                Actions, Suits.  Except as set forth in Schedule IV, there
are no actions, suits or proceedings pending or, to the best of the Servicer’s
knowledge, threatened against or affecting the Servicer or any of its Affiliates
or their respective properties, in or before any court, arbitrator or other
body, which could reasonably be expected to have a Material Adverse Effect upon
the ability of the Servicer (or such Affiliate) to perform its respective
obligations under this Agreement or any other Transaction Document to which it
is a party.



1469571 09039541

 

III-3

 

 

--------------------------------------------------------------------------------



 



(f)                 No Material Adverse Effect.  Since the date of the financial
statements described in Section 2(i) below, there has been no Material Adverse
Effect.

(g)                Credit and Collection Policy. The Servicer has complied in
all material respects with the Credit and Collection Policy of each Originator
with regard to each Receivable originated by such Originator.

(h)                Investment Company Act. The Servicer is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

(i)                  Financial Information.  The balance sheets of the
Performance Guarantor and its consolidated Subsidiaries as at December 31, 2008
and for the fiscal quarter ended September 30, 2009, and the related statements
of income and retained earnings for the fiscal periods then ended, fairly
present in all material respects the financial condition of the Performance
Guarantor and its consolidated Subsidiaries as at such dates and the results of
the operations of the Performance Guarantor and its Subsidiaries for the periods
ended on such dates, all in accordance with GAAP, subject in the case of such
quarterly statements to the absence of footnotes.

3.                  Representations, Warranties and Agreements Relating to the
Security Interest.  The Seller hereby makes the following representations,
warranties and agreements with respect to the Receivables and Related Security:

(a)                The Receivables.

(i)                  Creation.  This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Pool Receivables in
favor of the Administrator (for the benefit of the Purchasers), which security
interest is prior to all other Adverse Claims, and is enforceable as such as
against creditors of and purchasers from the Seller.

(ii)                Nature of Receivables.  The Pool Receivables constitute
either “accounts” (including, without limitation, “accounts” constituting
“as-extracted collateral”), “general intangibles” or “tangible chattel paper”
within the meaning of the applicable UCC.

(iii)               Ownership of Receivables.  The Seller owns and has good and
marketable title to the Pool Receivables and Related Security free and clear of
any Adverse Claim.

(iv)              Perfection and Related Security.  Seller has caused (and will
instruct each Originator to cause), within ten days after the Closing Date, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the sale
of the Receivables and Related Security from such Originator to the Seller
pursuant to the Sale Agreement, and the sale and security interest therein from
the Seller to the Administrator under this Agreement, to the extent that such
collateral constitutes “accounts” (including “accounts” constituting
“as-extracted collateral”), “general intangibles,” or “tangible chattel paper”
within the meaning of the applicable UCC.



1469571 09039541

 

III-4

 

 

--------------------------------------------------------------------------------



 



(v)                Tangible Chattel Paper.  With respect to any Receivables
included in the Receivables Pool that constitute “tangible chattel paper”, if
any, the Seller (or the Servicer on its behalf) has in its possession the
original copies of such tangible chattel paper that constitute or evidence such
Receivables, and the Seller has caused (and will instruct the applicable
Originator to cause), within ten days after the Closing Date, the filing of
financing statements described in clause (iv), above, each of which will contain
a statement that: “A purchase of, or security interest in, any collateral
described in this financing statement will violate the rights of the
Administrator” or similar words to that effect  The Receivables to the extent
they are evidenced by “tangible chattel paper” do not have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Seller or the Administrator.

(b)               The Accounts.

(i)                  Nature of Accounts.  Each Lock-Box Account and Collection
Account constitutes a “deposit account” within the meaning of the applicable
UCC.

(ii)                Ownership.  The Servicer, as agent for the Seller (if prior
to the date the Servicer transfers title to the applicable Lock-Box Account
and/or Collection Account to the Seller, which date shall in any event be no
later than the one year anniversary of the Closing Date), or the Seller (at all
times on and after the date that the Servicer has transferred title to the
applicable Lock-Box Account and/or Collection Account to the Seller, which date
shall in any event be no later than the one year anniversary of the Closing
Date) owns and has good and marketable title to the Lock-Box Accounts and
Collection Account free and clear of any Adverse Claim.

(iii)               Perfection.  The Seller has delivered to the Administrator a
fully executed Lock-Box Agreement relating to each Lock-Box Account and a
Collection Account Agreement relating to each Collection Account, pursuant to
which each applicable Lock-Box Bank, respectively, and each applicable
Collection Account Bank, respectively, has agreed, following the delivery of a
notice of control by the Administrator, to comply with all instructions of the
Administrator (on behalf of the Purchasers) directing the disposition of funds
in such Lock-Box Account or such Collection Account, as the case may be, without
further consent by the Seller or the Servicer.

(c)                Priority.

(i)                  Other than the transfer of the Receivables to the Seller
and the Administrator under the Sale Agreement and this Agreement, respectively,
and/or the security interest granted to the Seller and the Administrator
pursuant to the Sale Agreement and this Agreement, respectively, neither the
Seller nor any Originator has pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables transferred, or
purported to be transferred under the Transaction Documents, the Lock-Box
Accounts, the Collection Accounts or any subaccount of any such accounts, except
for any such pledge, grant or other conveyance which has been released,
transferred or terminated.  Neither the Seller nor any Originator has authorized
the filing of, or is aware of any financing statements against either the Seller
or such Originator that include a description of Receivables transferred, or
purported to be transferred under the Transaction Documents, the Lock-Box
Accounts, the Collection Accounts or any subaccount any such accounts, other
than any financing statement (i) relating to the sale thereof by such Originator
to the Seller under the Sale Agreement, (ii) relating to the security interest
granted to the Administrator under this Agreement, or (iii) that has been
released, transferred or terminated.



1469571 09039541

 

III-5

 

 

--------------------------------------------------------------------------------



 



(ii)                The Seller is not aware of any judgment, ERISA or tax lien
filings against either the Seller, the Servicer or any Originator.

(iii)               Neither the Lock-Box Accounts nor the Collection Accounts
are in the name of any person other than the Seller, the Servicer (if prior to
the one year anniversary of the Closing Date) or the Administrator.  Neither the
Seller nor the Servicer has consented to any bank maintaining such account to
comply with instructions of any person other than the Administrator and, prior
to the delivery of a notice of control by the Administrator to such bank, the
Servicer.

(d)               Survival of Supplemental Representations.  Notwithstanding any
other provision of the Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under the Agreement have been finally and fully paid and performed.

(e)                No Waiver.  To the extent required pursuant to the
securitization program of any Uncommitted Purchaser, the parties to the
Agreement: (i) shall not, without obtaining a confirmation of the then-current
rating of the Notes, waive any of the representations set forth in this Section;
(ii) shall provide the Ratings Agencies with prompt written notice of any breach
of any representations set forth in this Section, and shall not, without
obtaining a confirmation of the then-current rating of the Notes (as determined
after any adjustment or withdrawal of the ratings following notice of such
breach) waive a breach of any of the representations set forth in this Section.

(f)                 Servicer to Maintain Perfection and Priority.  In order to
evidence the interests of Administrator under the Agreement, the Servicer shall,
from time to time take such action, or execute and deliver such instruments as
may be necessary or advisable (including, without limitation, such actions as
are reasonably requested by the Administrator or any Purchaser Agent) to
maintain and perfect, as a first-priority interest, the Administrator’s security
interest in the Receivables, Related Security and Collections.  The Servicer
shall, from time to time and within the time limits established by law, prepare
and present to the Administrator for the Administrator’s authorization and
approval, all financing statements (including fixture filings or as-extracted
collateral filings), amendments, continuations or initial financing statements
in lieu of a continuation statement, or other filings necessary to continue,
maintain and perfect the Administrator’s security interest as a first-priority
interest.  The Administrator’s approval of such filings shall authorize the
Servicer to file such financing statements under the UCC without the signature
of the Seller, any Originator or the Administrator where allowed by applicable
law.  Notwithstanding anything else in the Transaction Documents to the
contrary, the Servicer shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements,
without the prior written consent of the Administrator and each Purchaser Agent.



1469571 09039541

 

III-6

 

 

--------------------------------------------------------------------------------



 



(g)                Collections.  If made in accordance with the terms of this
Agreement, each remittance of Collections by the Seller to the Purchasers
hereunder will have been (i) in payment of a debt incurred by the Seller in the
ordinary course of business or financial affairs of the Seller and (ii) made in
the ordinary course of business or financial affairs of the Seller.

4.                  Reaffirmation of Representations and Warranties.  On the
date of each Purchase and/or reinvestment and issuance of a Letter of Credit
hereunder, and on the date each Servicer Report is delivered to the
Administrator, any Purchaser Agent or any Purchaser hereunder, the Seller and
the Servicer, by accepting the proceeds of such Purchase or reinvestment or
Letter of Credit, as applicable and/or the provision of such report, shall each
be deemed to have certified that (i) all representations and warranties of the
Seller and the Servicer, as applicable, described in this Exhibit III, as from
time to time amended in accordance with the terms hereof, are correct on and as
of such day as though made on and as of such day, except for representations and
warranties which apply to an earlier date (in which case such representations
and warranties shall be true and correct as of such earlier date) and (ii) no
event has occurred or is continuing, or would result from any such Purchase or
reinvestment or issuance, which constitutes a Termination Event or an Unmatured
Termination Event.

1469571 09039541

 

III-7

 

 

--------------------------------------------------------------------------------



 

EXHIBIT IV
COVENANTS

1.                  Covenants of the Seller.  At all times from the date hereof
until the latest of the Facility Termination Date, the date on which no Capital
of or Discount in respect of the Purchased Interest shall be outstanding, the
date the LC Participation Amount is cash collateralized in full or the date all
other amounts owed by the Seller under the Agreement to any Purchaser, Purchaser
Agent, the Administrator and any other Indemnified Party or Affected Person
shall be paid in full:

(a)                Financial Reporting.  The Seller will maintain a system of
accounting established and administered in accordance with GAAP as in effect in
the appropriate jurisdiction, and the Seller (or the Servicer on its behalf)
shall furnish to the Administrator and each Purchaser Agent:

(i)                  Annual Reporting.  Promptly upon completion and in no event
later than 90 days after the close of each fiscal year of the Seller, annual
unaudited financial statements of the Seller certified by a designated financial
or other officer of the Seller.

(ii)                Quarterly Reporting.  Promptly upon completion and in no
event later than 45 days after the close of each of the first three financial
quarters of the Seller, unaudited financial statements of the Seller certified
by a designated financial or other officer of the Seller.

(iii)               Servicer Report.  As soon as available and in any event not
later than one Business Day prior to the Settlement Date, a Servicer Report as
of the most recently completed calendar month; provided, however, that if a
Termination Event or Unmatured Termination Event shall have occurred and be
continuing, the Seller shall, if so requested by the Administrator or any
Purchaser Agent, be required to deliver (or cause to be delivered) a Servicer
Report to such Person for the period so requested by such Person (including as
frequently as weekly or daily).

(iv)              Other Information.  Such other information (including
non-financial information) as the Administrator or any Purchaser Agent may from
time to time reasonably request.

(b)               Notices.  The Seller will notify the Administrator and each
Purchaser Agent in writing of any of the following events promptly upon (but in
no event later than three Business Days after) a senior financial or other
similar officer learning of the occurrence thereof, with such notice describing
the same, and if applicable, the steps being taken by the Person(s) affected
with respect thereto:

(i)                  Notice of Termination Events or Unmatured Termination
Events.  A statement of the chief executive officer, chief financial officer,
treasurer or controller of the Seller (or the Servicer or Patriot) setting forth
details of any Termination Event or Unmatured Termination Event and the action
which the Seller proposes to take with respect thereto.

1469571 09039541

 

IV-1

 

 

--------------------------------------------------------------------------------



 

(ii)                Representations and Warranties.  The failure of any
representation or warranty to be true (when made or at any time thereafter) with
respect to the Receivables in the Receivables Pool.

(iii)               Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding (including, without limitation and for the
avoidance of doubt, actions pursuant to any mining industry acts, rules and
regulations) which may have a Material Adverse Effect with respect to any of the
Seller, the Servicer, any Originator or the Performance Guarantor.

(iv)              Adverse Claim.  (A) Any Person shall obtain an Adverse Claim
upon the Receivables or Collections with respect thereto, (B) any Person other
than the Seller, the Servicer or the Administrator shall obtain any rights or
direct any action with respect to any Lock-Box Account (or related lock-box or
post office box) or any Collection Account or (C) any Obligor shall receive any
change in payment instructions with respect to Pool Receivable(s) from a Person
other than the Servicer or the Administrator.

(v)                ERISA and Other Claims.  Promptly after the filing or
receiving thereof, copies of all reports and notices that the Seller or any
ERISA Affiliate files under ERISA with the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the U.S. Department of Labor or that the Seller
or any ERISA Affiliate receives from any of the foregoing or from any
multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to which
the Seller or any of its ERISA Affiliates is or was, within the preceding five
years, a contributing employer, in each case in respect of any Reportable Event
(as defined in ERISA) that could, in the aggregate, result in the imposition of
liability on the Seller and/or any such Affiliate.

(c)                Conduct of Business.  The Seller will carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is presently conducted and will do all things
necessary to remain duly formed, validly existing and in good standing as a
company in its jurisdiction of formation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.

(d)               Compliance with Laws.  The Seller will comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject (including, without limitation and for the avoidance of
doubt, any mining industry acts, rules and regulations), except where such
instances of noncompliance would not have a Material Adverse Effect.

(e)                Furnishing of Information and Inspection of Receivables.  The
Seller will furnish to the Administrator and each Purchaser Agent from time to
time such information with respect to the Receivables as the Administrator or
such Purchaser Agent may reasonably request.  The Seller will, at the Seller’s
expense, at any time and from time to time during regular business hours with
prior written notice (i) permit the Administrator or any Purchaser Agent, or
their respective agents or representatives, (A) to examine and make copies of
and abstracts from all books and records relating to the Pool Receivables or
other Pool Assets and (B) to visit the offices and properties of the Seller for
the purpose of examining such books and records, and to discuss matters relating
to the Pool Receivables, other Pool Assets or the Seller’s performance hereunder
or under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Seller
(provided that representatives of the Seller are present during such
discussions) having knowledge of such matters and (ii)  without limiting the
provisions of clause (i) above, from time to time during regular business hours,
at the Seller’s expense, upon reasonable prior written notice from the
Administrator and the Purchaser Agents, permit certified public accountants or
other auditors reasonably acceptable to the Administrator (which may include the
current auditors of the Seller) to conduct a review of its books and records
with respect to the Receivables.



1469571 09039541

 

IV-2

 

 

--------------------------------------------------------------------------------



 



(f)                 Payments on Receivables, Accounts.  The Seller will, and
will cause each Originator to, at all times instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account or a Collection Account. 
If any such payments or other Collections are received by the Seller or an
Originator, it shall hold such payments in trust for the benefit of the
Administrator and the Purchasers and promptly (but in any event within two
Business Days after receipt) remit such funds into a Collection Account.  The
Seller will cause each Lock-Box Bank and Collection Account Bank to comply with
the terms of each applicable Lock-Box Agreement or Collection Account
Agreement.  The Seller will not permit the funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account or
any Collection Account.  If such funds are nevertheless deposited into any
Lock-Box Account or any Collection Account, the Seller will promptly identify
such funds for segregation.  The Seller will not, and will not permit the
Servicer, any Originator or other Person to, commingle Collections or other
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled with any other funds.  The Seller shall only add, and shall only permit
an Originator to add, a Lock-Box Bank (or the related lock-box or post office
box), or Lock-Box Account to those listed on Schedule II to the Agreement or a
Collection Account or Collection Account Bank, if the Administrator has given
its prior written consent thereto and has received notice of such addition and
an executed and acknowledged copy of a Lock-Box Agreement and/or Collection
Account Agreement in form and substance reasonably acceptable to the
Administrator from any such new Lock-Box Bank.  The Seller shall only terminate
a Lock-Box Bank or close a Lock-Box Account (or the related lock-box or post
office box), with the prior written consent of the Administrator.

(g)                Sales, Liens, etc.  Except as otherwise provided in the
Transaction Documents, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon (including, without limitation, the filing of any financing
statement) or with respect to, any Pool Receivable or other Pool Asset, or
assign any right to receive income in respect thereof.

(h)                Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 4.2 of the Agreement, the Seller will not extend, amend or
otherwise modify the terms of any Pool Receivable, or amend, modify or waive any
term or condition of any Contract related thereto if the effect of such
amendment, modification or waiver could reasonably be expected to impair the
collectibility or delay the payment of any then existing Pool Receivable,
without the prior written consent of the Administrator and the Majority
Purchaser Agents. The Seller shall at its expense, timely and fully perform and
comply with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and timely and
fully comply in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract.  Notwithstanding the
foregoing, (i) the Seller (and the applicable Originator) may extend, amend,
cancel or rescind any Receivable (and the Contract related thereto) the
Outstanding Balance of which is reduced in connection with a valid dispute or
otherwise as a result of any non-cash reduction to the Outstanding Balance
thereof that is made in accordance with the Seller’s (and the applicable
Originator’s) practices and the Credit and Collection Policy; and (ii) the
Seller (and the applicable Originator) may, in accordance with the Credit and
Collection Policy, extend the maturity (but not for more than ten days), adjust
the Outstanding Balance, or otherwise modify the terms of any Defaulted
Receivable or amend, modify or waive any payment term or condition of any
invoice or Contract related thereto, all as it may determine to be appropriate
to maximize Collections thereof, provided that, for all purposes hereunder, any
such Receivable shall remain a “Defaulted Receivable” in the amount of its
Outstanding Balance (without giving effect to any such extension, adjustment,
amendment, modification or waiver) until paid or charged off as uncollectible.



1469571 09039541

 

IV-3

 

 

--------------------------------------------------------------------------------



 



(i)                  Change in Business.  The Seller will not (i) make any
change in the character of its business, which change would impair the
collectibility of any Pool Receivable or (ii) any material change in any Credit
and Collection Policy, in the case of either (i) or (ii) above, without the
prior written consent of the Administrator and each Purchaser Agent.  The Seller
shall not make any change in any Credit and Collection Policy without giving
prior written notice thereof to the Administrator and each Purchaser Agent.

(j)                 Fundamental Changes.  The Seller shall not, without the
prior written consent of the Administrator and each Purchaser Agent, permit
itself (i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be owned by any Person other than the AMACAR Owner,
Patriot or an Affiliate of Patriot.  The Seller shall provide the Administrator
and each Purchaser Agent with at least 30 days’ prior written notice before
making any change in the Seller’s name, location or making any other change in
the Seller’s identity or corporate structure that could impair or otherwise
render any UCC financing statement filed in connection with this Agreement
“seriously misleading” as such term (or similar term) is used in the applicable
UCC (it being understood that in connection with any such change, the Seller
shall, at its own expense, take any such action required or reasonably requested
pursuant to paragraph (l), below).  The Seller will also maintain and implement
(or cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Receivables (including records
adequate to permit the daily identification of each Receivable and all
Collections of and adjustments to each existing Receivable).

(k)               Change in Payment Instructions to Obligors.  The Seller shall
not (and shall cause the Originators not to) add to, replace or terminate any of
the Lock-Box Accounts (or any related lock-box or post office box) listed in
Schedule II hereto or make any change in its (or their) instructions to the
Obligors regarding payments to be made to the Lock-Box Accounts (or any related
lock-box or post office box), unless the Administrator shall have received (x)
prior written notice of such addition, termination or change and (y) signed and
acknowledged Lock- Box Agreements with respect to such new Lock-Box Accounts (or
any related lock-box or post office box).



1469571 09039541

 

IV-4

 

 

--------------------------------------------------------------------------------



 



(l)                  Ownership Interest, Etc.  The Seller shall (and shall cause
the Servicer to), at its expense, take all action necessary or reasonably
desirable (including in connection with any change of the type described in
paragraph (j), above) to establish and maintain a valid and enforceable
undivided percentage ownership or security interest, to the extent of the
Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of the Administrator (on behalf of the Purchasers), including (x)
taking such action to perfect, protect or more fully evidence the interest of
the Administrator (on behalf of the Purchasers) as the Administrator or any
Purchaser Agent, may reasonably request and (y) delivering or causing to be
delivered to the Administrator, the Purchasers and the Purchaser Agents in
connection therewith at such time one or more opinions, in form and substance
reasonably acceptable to the Administrator or such Purchaser Agent, as to such
UCC and other matters as the Administrator or such Purchaser Agent may request
at such time.

(m)              Certain Agreements. Without the prior written consent of the
Administrator and the Majority Purchaser Agents, the Seller will not amend,
modify, waive, revoke or terminate any Transaction Document to which it is a
party or any provision of Seller’s organizational documents.

(n)                Restricted Payments. (i) Except pursuant to clause (ii)
below, the Seller will not: (A) purchase or redeem any of its equity interests,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).

(i)                  Subject to the limitations set forth in clause (ii) below,
the Seller may make Restricted Payments so long as such Restricted Payments are
made only in one or more of the following ways: (A) the Seller may make cash
payments (including prepayments) on the Company Notes in accordance with their
respective terms, and (B) if no amounts are then outstanding under any Company
Note, the Seller may declare and pay dividends.

(ii)                The Seller may make Restricted Payments only out of the
funds, if any, it receives pursuant to Sections 1.4(b)(ii) and (iv) and 1.4(c)
of the Agreement. Furthermore, the Seller shall not pay, make or declare: (A)
any dividend if, after giving effect thereto, the Seller’s Tangible Net Worth
would be less than 5% of the Purchase Limit at such time, or (B) any Restricted
Payment (including any dividend) if, after giving effect thereto, any
Termination Event or Unmatured Termination Event shall have occurred and be
continuing.

(o)               Other Business. The Seller will not: (i) engage in any
business other than the transactions contemplated by the Transaction Documents,
(ii) create, incur or permit to exist any Debt of any kind (or cause or permit
to be issued for its account any letters of credit or bankers’ acceptances)
other than pursuant to this Agreement or the Company Notes, or (iii) form any
Subsidiary or make any investments in any other Person; provided, however, that
the Seller shall be permitted to incur minimal obligations (but, in any event,
not to exceed $10,000 at any time outstanding) to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).



1469571 09039541

 

IV-5

 

 

--------------------------------------------------------------------------------



 



(p)               Use of Seller’s Share of Collections. The Seller shall apply
the Seller’s Share of Collections to make payments in the following order of
priority: (i) the payment of its expenses (including all obligations payable to
the Purchasers, the Purchaser Agents and the Administrator under the Agreement
and under the Purchaser Group Fee Letters), (ii) the payment of accrued and
unpaid interest on the Company Note and (iii) other legal and valid corporate
purposes.

(q)               Tangible Net Worth. The Seller will not permit its Tangible
Net Worth, at any time, to be less than 5% of the Purchase Limit at such time.

2.                  Covenants of the Servicer.  At all times from the date
hereof until the latest of the Facility Termination Date, the date on which no
Capital of or Discount in respect of the Purchased Interest shall be
outstanding, the date the LC Participation Amount is cash collateralized in full
or the date all other amounts owed by the Seller or the Servicer under the
Agreement to any Purchaser, Purchaser Agent, the Administrator and any other
Indemnified Party or Affected Person shall be paid in full:

(a)                Financial Reporting.  The Servicer will maintain a system of
accounting established and administered in accordance with generally accepted
accounting principles as in effect in the appropriate jurisdiction, and the
Servicer shall furnish to the Administrator and each Purchaser Agent:

(i)                  Annual Reporting.  Promptly upon completion and in no event
later than 90 days after the close of each fiscal year of the Performance
Guarantor, annual audited financial statements of the Performance Guarantor and
its consolidated subsidiaries certified by independent certified public
accountants, acceptable to the Administrator and each such Purchaser Agent,
prepared in accordance with GAAP, including consolidated balance sheets as of
the end of such period, consolidated statements of income, related profit and
loss and reconciliation of surplus statements, and a statement of changes in
financial position.

(ii)                Quarterly Reporting.  Promptly upon completion and in no
event later than 45 days after the close of the first three financial quarters
of the Performance Guarantor, unaudited financial statements of the Performance
Guarantor certified by a designated financial officer of the Performance
Guarantor, prepared in accordance with GAAP, including consolidated balance
sheets of the Performance Guarantor as of the end of such period and related
profit and loss and reconciliation of surplus statements.

(iii)               Servicer Report.  As soon as available and in any event not
later than one Business Day prior to the Settlement Date, a Servicer Report as
of the most recently completed calendar month; provided, however, that if a
Termination Event, Unmatured Termination Event shall have occurred and be
continuing, the Servicer shall, if so requested by the Administrator or any
Purchaser Agent, be required to deliver a Servicer Report to such Person for the
period so requested by such Person (including as frequently as weekly or daily).



1469571 09039541

 

IV-6

 

 

--------------------------------------------------------------------------------



 



(iv)              Compliance Certificates.  (a) Together with the annual report
required above, a certificate of the Performance Guarantor’s independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary for certifying such financial statements no
knowledge was obtained of any Termination Event of Unmatured Termination Event,
except as specifically indicated;  (b) together with the annual report and each
quarterly report required above, a compliance certificate in the form of Annex F
hereto (each, a “Compliance Certificate”) signed by its chief accounting officer
or treasurer solely in their capacities as officers of the Servicer stating that
no Termination Event or Unmatured Termination Event exists, or if any
Termination Event or Unmatured Termination Event exists, stating the nature and
status thereof and (c) the certificate delivered, and at the times required,
under Section 6.02(b) of the Credit Agreement.

(v)                Other Information.  Such other information (including
non-financial information) as the Administrator or any Purchaser Agent may from
time to time reasonably request.

(b)               Notices.  The Servicer will notify the Administrator and each
Purchaser Agent in writing of any of the following events promptly upon (but in
no event later than three Business Days after) a  financial or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

(i)                  Notice of Termination Events or Unmatured Termination
Events.  A statement of the chief executive officer, chief financial officer,
treasurer or controller of the Servicer setting forth details of any Termination
Event or Unmatured Termination Event and the action which the Servicer proposes
to take with respect thereto.

(ii)                Representations and Warranties.  The failure of any
representation or warranty to be true (when made or at any time thereafter) with
respect to the Pool Receivables.

(iii)               Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding (including, without limitation and for the
avoidance of doubt, actions pursuant to any mining industry acts, rules and
regulations) which could reasonably be expected to have a Material Adverse
Effect.

(iv)              Adverse Claim.  (A) Any Person shall obtain an Adverse Claim
upon the Pool Receivables or Collections with respect thereto, (B) any Person
other than the Seller, the Servicer or the Administrator shall obtain any rights
or direct any action with respect to any Lock Box Account (or related lock-box
or post office box) or any Collection Account or (C) any Obligor shall receive
any change in payment instructions with respect to Pool Receivable(s) from a
Person other than the Servicer or the Administrator.

1469571 09039541

 

IV-7

 

 

--------------------------------------------------------------------------------



 

(c)                Conduct of Business.  The Servicer will carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is presently conducted and will do all things
necessary to remain duly organized, validly existing and in good standing as a
corporation in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that failure to maintain such authority could
not reasonably be expected to have a Material Adverse Effect.

(d)               Compliance with Laws.  The Servicer will comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject (including, without limitation and for the avoidance of
doubt, any mining industry acts, rules and regulations), except where such
instances of noncompliance could not reasonably be expected to have a Material
Adverse Effect.

(e)                Furnishing of Information and Inspection of Receivables.  The
Servicer will furnish to the Administrator and each Purchaser Agent from time to
time such information with respect to the Pool Receivables as the Administrator
or such Purchaser Agent may reasonably request.  The Servicer will, at the
Servicer’s expense, at any time and from time to time during regular business
hours with prior written notice (i) permit the Administrator or any Purchaser
Agent, or their respective agents or representatives, (A) to examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Pool Assets and (B) to visit the offices and properties of
the Servicer for the purpose of examining such books and records, and to discuss
matters relating to the Pool Receivables, other Pool Assets or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer (provided that representatives of the Servicer are
present during such discussions) having knowledge of such matters and (ii) 
without limiting the provisions of clause (i) above, from time to time during
regular business hours, at the Servicer’s expense, upon reasonable prior written
notice from the Administrator, permit certified public accountants or other
auditors reasonably acceptable to the Administrator and the Purchaser Agents
(which may include current auditors of the Servicer) to conduct, a review of its
books and records with respect to the Pool Receivables.

(f)                 Payments on Receivables, Accounts.  The Servicer will at all
times instruct all Obligors to deliver payments on the Pool Receivables to a
Lock-Box Account or a Collection Account.  If any such payments or other
Collections are received by the Servicer, it shall hold such payments in trust
for the benefit of the Administrator and the Purchasers and promptly (but in any
event within two Business Days after receipt) remit such funds into a Lock-Box
Account or a Collection Account.  The Servicer will cause each Lock-Box Bank and
Collection Account Bank to comply with the terms of the applicable Lock-Box
Agreement or Collection Account Agreement.  The Servicer will not permit the
funds other than Collections on Receivables and other Pool Assets to be
deposited into any Lock-Box Account or any Collection Account.  If such funds
are nevertheless deposited into any Lock-Box Account or any Collection Account,
the Servicer will promptly identify such funds for segregation.  The Servicer
will not commingle Collections or other funds to which the Administrator, any
Purchaser Agent or any Purchaser is entitled with any other funds.  The Servicer
shall only add, a Lock-Box Bank (or the related lock-box or post office box), or
Lock-Box Account to those listed on Schedule II to the Agreement or a Collection
Account or Collection Account Bank, if the Administrator has given its prior
written consent thereto and has received notice of such addition, and an
executed and acknowledged copy of a Lock-Box Agreement in form and substance
reasonably acceptable to the Administrator from any such new Lock-Box Bank.  The
Servicer shall only terminate a Lock-Box Bank or close a Lock-Box Account (or
the related lock-box or post office box), with the prior written consent of the
Administrator.



1469571 09039541

 

IV-8

 

 

--------------------------------------------------------------------------------



 



(g)                Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 4.2 of the Agreement, the Servicer will not extend, amend
or otherwise modify the terms of any Pool Receivable, or amend, modify or waive
any term or condition of any Contract related thereto if the effect of such
amendment, modification or waiver could reasonably be expected to impair the
collectibility or delay the payment of any then existing Pool Receivable,
without the prior written consent of the Administrator and the Majority
Purchaser Agents. The Servicer shall at its expense, timely and fully perform
and comply with all material provisions, covenants and other promises required
to be observed by it under the Contracts related to the Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
with regard to each Receivable and the related Contract.  Notwithstanding the
foregoing, (i) the Servicer (and the applicable Originator) may extend, amend,
cancel or rescind any Receivable (and the Contract related thereto) the
Outstanding Balance of which is reduced in connection with a valid dispute or
otherwise as a result of any non-cash reduction to the Outstanding Balance
thereof that is made in accordance with the Servicer’s (and the applicable
Originator’s) practices and the Credit and Collection Policy; and (ii) the
Servicer (and the applicable Originator) may, in accordance with the Credit and
Collection Policy, extend the maturity (but not for more than ten days), adjust
the Outstanding Balance, or otherwise modify the terms of any Defaulted
Receivable or amend, modify or waive any payment term or condition of any
invoice or Contract related thereto, all as it may determine to be appropriate
to maximize collections thereof, provided that, for all purposes hereunder, any
such Receivable shall remain a “Defaulted Receivable” in the amount of its
Outstanding Balance (without giving effect to any such extension, adjustment,
amendment, modification or waiver) until paid or charged off as uncollectible.

(h)                Change in Business.  The Servicer will not (i) make any
change in the character of its business, which change would impair the
collectibility of any Pool Receivable or (ii) make any material change in any
Credit and Collection Policy, in the case of either (i) or (ii) above, without
the prior written consent of the Administrator and each Purchaser Agent.  The
Servicer shall not make any change in any Credit and Collection Policy without
giving prior written notice thereof to the Administrator and each Purchaser
Agent.

(i)                  Records.  The Servicer will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables.

(j)                 Change in Payment Instructions to Obligors.  The Servicer
shall not add to, replace or terminate any of the Lock-Box Accounts (or any
related lock-box or post office box) listed in Schedule II hereto or make any
change in its instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related lock-box or post office box), unless the
Administrator shall have received (x) prior written notice of such addition,
termination or change and (y) signed and acknowledged Lock-Box Agreements with
respect to such new Lock-Box Accounts (or any related lock-box or post office
box).



1469571 09039541

 

IV-9

 

 

--------------------------------------------------------------------------------



 



(k)               Ownership Interest, Etc.  The Servicer shall, at its expense,
take all action necessary or desirable (including in connection with any action
taken by the Seller or any Originator of the type described in paragraph (j) of
Section 1 of this Exhibit IV, above) (i) to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of the Administrator (on behalf of the Purchasers), including taking
such action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator or any
Purchaser Agent, may reasonably request, (ii) to ensure, provide for or
facilitate the rights or ability of the Administrator (on behalf of the
Purchasers) to enforce, collect or otherwise bring any action to enforce or
collect any Receivable or the related Contracts as against any Obligor, in all
applicable jurisdictions, including taking any such action as the Administrator
or any Purchaser Agent may, from time to time, reasonable request in connection
with any such enforcement or other collection activities and (iii) to cause and
direct the Seller to comply with its obligations set forth in paragraph (d) of
Section 1 of this Exhibit IV (including in order to prevent the Seller from
becoming subject to any fines, penalties or other costs as a result of any
failure to so comply in any applicable jurisdiction).

3.                  Separate Existence. Each of the Seller and the Servicer
hereby acknowledges that the Purchasers and the Administrator are entering into
the transactions contemplated by this Agreement and the other Transaction
Documents in reliance upon the Seller’s identity as a legal entity separate from
Patriot, the Performance Guarantor, the Originators and their respective
Affiliates.  Therefore, from and after the date hereof, each of the Seller and
the Servicer shall take all steps specifically required by the Agreement or
reasonably required by the Administrator or any Purchaser Agent to continue the
Seller’s identity as a separate legal entity and to make it apparent to third
Persons that the Seller is an entity with assets and liabilities distinct from
those of Patriot, the Performance Guarantor, any Originator and any other
Person, and is not a division of Patriot, the Performance Guarantor, any
Originator or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Seller and the Servicer shall take such actions as shall be required
in order that:

(a)                The Seller will be a limited purpose company whose primary
activities are restricted in its organizational documents to: (i) purchasing or
otherwise acquiring from the Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool, and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

(b)               The Seller shall not engage in any business or activity, or
incur any indebtedness or liability, other than as expressly permitted by the
Transaction Documents;

1469571 09039541

 

IV-10

 

 

--------------------------------------------------------------------------------



 

(c)                (i) Not less than one member of the Seller’s board of
directors (the “Independent Director”) shall be a natural person (A) who is not
at the time of initial appointment and has not been at any time during the five
(5) years preceding such appointment: (1) an equityholder, director (other than
the Independent Director), officer, employee, member, manager, attorney or
partner of the Performance Guarantor, Patriot, Seller or any of their
Affiliates; (2) a customer of, supplier to or other person who derives more than
1% of its purchases or revenues from its activities with the Performance
Guarantor, Patriot, Seller or any of their Affiliates; (3) a person or other
entity controlling, controlled by or under common control with any such equity
holder, partner, member, manager customer, supplier or other person; or (4) a
member of the immediate family of any such equity holder, director, officer,
employee, member, manager, partner, customer, supplier or other person; provided
that the Independent Director may be an officer, employee, member, manager,
attorney or partner of AMACAR, and (B) (1) who has (x) prior experience as an
independent director for a corporation or an independent manager of a limited
liability company whose charter documents required the unanimous consent of all
independent director or independent managers thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (y) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities and (2) is reasonably acceptable to the
Administrator and each Purchaser Agent (such acceptability of any Independent
Director appointed after the date hereof must be evidenced in writing signed by
the Administrator and each Purchaser Agent).  Under this clause (c), the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.  (ii)
The memorandum of association of the Seller shall provide that: (A) the Seller’s
board of directors shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Seller unless the
Independent Director shall approve the taking of such action in writing before
the taking of such action, and (B) such provision and each other provision
requiring an Independent Director cannot be amended without the prior written
consent of the Independent Director;

(d)               The Independent Director shall not at any time serve as a
trustee in bankruptcy for the Seller, Patriot, the Performance Guarantor, any
Originator or any of their respective Affiliates;

(e)                The Seller shall conduct its affairs strictly in accordance
with its organizational documents and observe all necessary, appropriate and
customary company formalities, including, but not limited to, holding all
regular and special members’ and board of directors’ meetings appropriate to
authorize all corporate action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts;

(f)                 Any employee, consultant or agent of the Seller will be
compensated from the Seller’s funds for services provided to the Seller, and, to
the extent the Seller shares the same officers or other employees as Patriot or
any Originator (or any Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees.
The Seller will not engage any agents other than its attorneys, auditors and
other professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee, and a manager,
which manager will be fully compensated from the Seller’s funds;



1469571 09039541

 

IV-11

 

 

--------------------------------------------------------------------------------



 



(g)                The Seller will contract with the Servicer to perform for the
Seller all operations required on a daily basis to service the Receivables Pool.
The Seller will pay the Servicer the Servicing Fee pursuant hereto. Except as
otherwise permitted by this Agreement, the Seller will not incur any material
indirect or overhead expenses for items shared with Patriot, the Performance
Guarantor or any Originator (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Seller (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee
or the manager’s fee, such as legal, auditing and other professional services,
such expenses will be allocated to the extent practical on the basis of actual
use or the value of services rendered, and otherwise on a basis reasonably
related to the actual use or the value of services rendered; it being understood
that Patriot, in its capacity as Servicer, shall pay all expenses relating to
the preparation, negotiation, execution and delivery of the Transaction
Documents, including legal, agency and other fees;

(h)                The Seller’s operating expenses will not be paid by Patriot,
the Performance Guarantor or any Originator or any Affiliate thereof;

(i)                  The Seller will have its own separate stationery;

(j)                 The Seller’s books and records will be maintained separately
from those of Patriot, the Performance Guarantor, each Originator and any other
Affiliate thereof and in a manner such that it will not be difficult or costly
to segregate, ascertain or otherwise identify the assets and liabilities of the
Seller;

(k)               All financial statements of Patriot, the Performance Guarantor
or any Originator or any Affiliate thereof that are consolidated to include
Seller will disclose that (i) the Seller’s sole business consists of the
purchase or acceptance through capital contributions of the Receivables and
Related Rights from the Originators and the subsequent retransfer of or granting
of a security interest in such Receivables and Related Rights to certain
purchasers party to this Agreement, (ii) the Seller is a separate legal entity
with its own separate creditors who will be entitled, upon its liquidation, to
be satisfied out of the Seller’s assets prior to any assets or value in the
Seller becoming available to the Seller’s equity holders and (iii) the assets of
the Seller are not available to pay creditors of Patriot, the Performance
Guarantor or the Originators or any other Affiliates of Patriot, the Performance
Guarantor or the Originators;

(l)                  The Seller’s assets will be maintained in a manner that
facilitates their identification and segregation from those of Patriot, the
Performance Guarantor, the Originators or any Affiliates thereof;

1469571 09039541

 

IV-12

 

 

--------------------------------------------------------------------------------



 

(m)              The Seller will strictly observe corporate formalities in its
dealings with Patriot, the Performance Guarantor, the Originators or any
Affiliates thereof, and funds or other assets of the Seller will not be
commingled with those of Patriot, the Performance Guarantor, the Originators or
any Affiliates thereof except as permitted by the Agreement in connection with
servicing the Pool Receivables. The Seller shall not maintain joint bank
accounts or other depository accounts to which Patriot, the Performance
Guarantor or any Affiliate thereof (other than Patriot in its capacity as the
Servicer) has independent access. The Seller is not named, and has not entered
into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of Patriot, the Performance Guarantor, the
Originators or any Subsidiaries or other Affiliates thereof. The Seller will pay
to the appropriate Affiliate the marginal increase or, in the absence of such
increase, the market amount of its portion of the premium payable with respect
to any insurance policy that covers the Seller and such Affiliate; and

(n)                The Seller shall have a separate area from Patriot, the
Performance Guarantor and each Originator for its business (which may be located
at the same address as such entities) and to the extent that any other such
entity has offices in the same location, there shall be a fair and appropriate
allocation of overhead costs between them, and each shall bear its fair share of
such expenses; and

(o)               The Seller will maintain arm’s-length relationships with
Patriot, the Performance Guarantor, the Originators (and any Affiliates
thereof).  Any Person that renders or otherwise furnishes services to the Seller
will be compensated by the Seller at market rates for such services it renders
or otherwise furnishes to the Seller.  Neither the Seller on the one hand, nor
Patriot, the Performance Guarantor or any Originator, on the other hand, will be
or will hold itself out to be responsible for the debts of the other or the
decisions or actions respecting the daily business and affairs of the other. The
Seller, Patriot, the Performance Guarantor and the Originators will immediately
correct any known misrepresentation with respect to the foregoing, and they will
not operate or purport to operate as an integrated single economic unit with
respect to each other or in their dealing with any other entity.

 

 

1469571 09039541

 

IV-13

 

 

--------------------------------------------------------------------------------



 

EXHIBIT V

TERMINATION EVENTS

Each of the following shall be a “Termination Event”:

 

(a)                (i)         the Seller, Patriot or the Servicer shall fail to
make when due any payment or deposit to be made by it under the Agreement and
such failure shall continue unremedied for three (3) Business Days after the
applicable due date therefore or (ii) the Seller, Patriot, any Originator or the
Servicer shall fail to perform or observe any term, covenant or agreement under
the Agreement or any other Transaction Document and such failure shall, solely
to the extent capable of cure, continue unremedied for fifteen (15) Business
Days after the earlier of (x) the date on which the Seller or the Servicer knew
or should have known of such failure and (y) the date on which written notice of
such failure shall have been given to the Seller or the Servicer by the
Administrator or any Purchaser Agent;

(b)               Patriot (or any Affiliate thereof) shall fail to transfer to
any successor Servicer, when required, any rights pursuant to this Agreement
that Patriot (or such Affiliate) then has as Servicer;

(c)                any representation or warranty made or deemed made by the
Seller, the Servicer or any Originator (or any of their respective officers)
under or in connection with the Agreement or any other Transaction Document, or
any information or report delivered by the Seller, the Servicer or any
Originator pursuant to the Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered and the event or condition making such representation
or warranty incorrect or untrue shall, solely to the extent capable of cure,
continue unremedied for ten (10) days after the earlier of (x) the date on which
the Seller or the Servicer knew or should have known of such event or condition
and (y) the date on which written notice of such failure shall have been given
to the Seller or the Servicer by the Administrator or any Purchaser Agent;
provided, however, that a Termination Event pursuant to this paragraph (c) shall
not be deemed to have occurred hereunder if such Termination Event is the result
of a breach of a representation, warranty, statement or certificate with respect
to any Receivable (of the type described in Section 1.4(e)), and the Seller
shall have satisfied its obligations with respect thereto under Section 1.4(e);

(d)               the Servicer shall fail to deliver (or shall fail to cause to
be delivered) any Servicer Report or any other report or notice required to be
delivered by the Servicer or the Seller hereunder, including, without
limitation, any notice required under Section 1(b) or 2(b) of Exhibit IV, in
each case when due pursuant to the Agreement, and such failure shall remain
unremedied for three (3) Business Days;

(e)                the Agreement or any Purchase or reinvestment pursuant to the
Agreement shall for any reason: (i) cease to create, or the Purchased Interest
shall for any reason cease to be, a valid and enforceable first priority
perfected undivided percentage ownership or security interest in favor of the
Administrator (for the benefit of the Purchasers) to the extent of the Purchased
Interest in each Pool Receivable, the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, or (ii) cease to create
with respect to the Pool Assets, or the interest of the Administrator (for the
benefit of the Purchasers) with respect to such Pool Assets shall cease to be, a
valid and enforceable ownership or first priority perfected security interest,
free and clear of any Adverse Claim;



1469571 09039541

 

V-1

 

 

--------------------------------------------------------------------------------



 



(f)                 the Seller, the Performance Guarantor, the Servicer or any
Originator shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Seller, Patriot, the Performance Guarantor, the
Servicer or any Originator seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller, Patriot, the
Performance Guarantor, the Servicer or any Originator shall take any corporate
action to authorize any of the actions set forth above in this paragraph;

(g)                (x) at all times prior to the first Servicer Report required
to be delivered hereunder after the first anniversary of the Closing Date, (i)
the (A) the Default Ratio shall exceed 1.25% or (B) the Delinquency Ratio shall
exceed 3.50%, (ii) the average for three consecutive calendar months of: (A) the
Default Ratio shall exceed 0.50%, (B) the Delinquency Ratio shall exceed 2.75%,
or (C) the Dilution Ratio shall exceed 2.25% or (iii) the Days’ Sales
Outstanding shall exceed 40 days (in each case, respectively, the “Pre-Reset
Portfolio Triggers”); and

(y)        thereafter, the lesser of the following calculated ratios are
exceeded:

(1)        the Pre-Reset Portfolio Triggers for each of the ratios as determined
pursuant to clause (x) above, and

(2)        the sum of (i) the average, for the most recently preceding
twenty-four months ended on or prior to such date of calculation of each of the
trigger ratios calculated pursuant to clause (x) above, respectively, plus (ii)
the product of (A) 2.0 multiplied by (B) the twenty-four month standard
deviation for each such ratio, respectively, plus (iii) solely in the case of
the calculations of the Default Ratio and the Delinquency Ratio pursuant to
clause (x)(i)(A) and (B) above, 0.50%;

it being understood that, in the case of each of the calculations in this
paragraph (g), all such ratios shall be rounded to the closest 0.25% multiple
(except any calculation of the trigger ratio for the Days’ Sales Outstanding,
which will be rounded to the nearest day);

(h)                the Performance Guarantor shall at any time fail to perform,
maintain or observe any representation, covenant or agreement set forth in the
Performance Guarantee or the Performance Guarantee or any part thereof shall be
disputed by the Performance Guarantor or shall otherwise be or become
unenforceable for any reason;

1469571 09039541

 

V-2

 

 

--------------------------------------------------------------------------------



 

(i)                  a Change in Control shall occur;

(j)                 the Purchased Interest, taking into account any amounts set
aside pursuant to the first proviso to Section 1.4(b)(ii), shall exceed 100% for
five days;

(k)               (i) the Seller, any Originator, the Servicer or the
Performance Guarantor shall fail to pay any principal of or premium or interest
on any of its Debt that is outstanding in a principal amount of at least
$15,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt
(whether or not such failure shall have been waived under the related
agreement); or (ii) any other default, breach, termination or similar event
(however defined) shall occur or exist under any agreement, mortgage, indenture
or instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement, mortgage, indenture or
instrument (whether or not such failure shall have been waived under the related
agreement); or (iii) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case before
the stated maturity thereof;

(l)                  either the Internal Revenue Service or the Pension Benefit
Guaranty Corporation shall have filed one or more notices of lien asserting a
claim or claims pursuant to the Internal Revenue Code, or ERISA, as applicable,
against the assets of Seller, Patriot, any Originator, or any ERISA Affiliate of
any of them;

(m)              a Purchase and Sale Termination Event shall have occurred;

(n)                a breach of any of the financial covenants set forth in
Section 7.11 of the Credit Agreement shall have occurred (whether or not such
breach shall have been waived under the related agreement);

(o)               within 180 days of the Closing Date, the Servicer shall have
failed to establish, and shall have failed to provide, the Administrator
evidence of the establishment of a system of information and reporting with
respect to the Receivables and related assets for purposes of creating the
various portfolio reports (including the Servicer Report hereunder), which
system is able to automatically collect and organize such information, in each
case, in a manner and format reasonably acceptable to the Agent; or

(p)               within one year of the Closing Date, the Servicer shall have
failed to cause all Lock-Box Accounts and all Collection Accounts to be
transferred to, and owned by, the Seller, together with any applicable
amendments to the related Lock-Box Account Agreements and the related Collection
Account Agreements, if any, to reflect such change.

 

 

1469571 09039541

 

V-3

 

 

--------------------------------------------------------------------------------



 

SCHEDULE I
CREDIT AND COLLECTION POLICY

 

 

1469571 09039541

 

Schedule I-1

 

 

--------------------------------------------------------------------------------



 

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

 

 

 

 

 

 

 

COLLECTION ACCOUNT BANKS AND COLLECTION ACCOUNTS

 

 

 

1469571 09039541

 

Schedule II-1

 

 

--------------------------------------------------------------------------------



 

SCHEDULE III

TRADE NAMES

 

None

 

 

 

 

1469571 09039541

 

Schedule III-1

 

 

--------------------------------------------------------------------------------



 

SCHEDULE IV

ACTIONS AND PROCEEDINGS

 

None

1469571 09039541

 

Schedule IV-1

 

 

--------------------------------------------------------------------------------



 

SCHEDULE V

SPECIAL CONCENTRATION LIMITS

 

 

                       

 

                       

1469571 09039541

 

Schedule V-1

 

 

--------------------------------------------------------------------------------



 

SCHEDULE VI

GROUP COMMITMENTS

 

 

 

Purchaser Group

 

 

            Fifth Third Bank

 

 

 

Capacity

Name

Commitment

 

Uncommitted Purchaser

Fifth Third Bank

N/A

 

Related Committed Purchaser

Fifth Third Bank

$75,000,000

 

LC Participant/LC Bank

Fifth Third Bank

$60,000,000

 

Purchaser Agent

Fifth Third Bank

N/A

            Group Commitment:

 

$75,000,000

 

 

1469571 09039541

 

Schedule VI-1

 

 

--------------------------------------------------------------------------------



 

SCHEDULE VII

ELIGIBLE COUNTRIES

 

Eligible Country

 

Austria

Brazil

Canada

Italy

Luxembourg

United Kingdom

Sweden

 

                                   

1469571 09039541

 

Schedule VII-1

 

 

--------------------------------------------------------------------------------



 

ANNEX A
to Receivables Purchase Agreement

 

 

FORM OF SERVICER REPORT

1469571 09039541

 

Annex A-1

 

 

--------------------------------------------------------------------------------



 

ANNEX A-1
to Receivables Purchase Agreement

 

1469571 09039541

 

Annex A-1-1

 

 

--------------------------------------------------------------------------------



 

ANNEX A-2
to Receivables Purchase Agreement

 

 

1469571 09039541

 

Annex A-2-1

 

 

--------------------------------------------------------------------------------



 

ANNEX B
to Receivables Purchase Agreement

FORM OF PURCHASE NOTICE

 

____________________, [201_____]

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202

 

[Each other Purchaser Agent]

 

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
March 2, 2010 (as heretofore amended, restated, supplemented or otherwise
modified, the “Receivables Purchase Agreement”), among Patriot Coal Receivables
(SPV) Ltd. (“Seller”), Patriot Coal Corporation, as Servicer, the various
Related Committed Purchasers, Uncommitted Purchasers, LC Participants and
Purchaser Agents from time to time parties thereto and Fifth Third Bank, as
administrator (in such capacity, the “Administrator”) and as the issuer of
letters of credit thereunder (in such capacity, the “LC Bank”).  Capitalized
terms used in this Purchase Notice and not otherwise defined herein shall have
the meanings assigned thereto in the Receivables Purchase Agreement.

[This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement.  Seller desires to sell an undivided percentage
interest in a pool of receivables on ____________________, [201_____], for a
purchase price of $____________________ [1].  Subsequent to this Purchase, the
Aggregate Capital will be $____________________.] [2]

[This letter constitutes a notice pursuant to Section 1.2(a) of the Receivables
Purchase Agreement.  Seller desires that LC Bank issue a Letter of Credit on
behalf of the Seller and for the account of [       ], with a face amount of
$_____.  Subsequent to this purchase, the LC Participation Amount will be
$_______ and the Aggregate Capital will be $_____.] [3]

Seller hereby represents and warrants as of the date hereof, and as of the date
of such Purchase, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are correct on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such dates
(except for representations and warranties that apply solely to an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date);



--------------------------------------------------------------------------------

[1]               Such amount, which shall not be less than $1,000,000 (or such
lesser amount as agreed to by the Administrator and the Majority Purchaser
Agent) and shall be in integral multiples of $100,000.

[2]               In the case of a Borrowing Request. 

[3]               In the case of a request for an issuance of a Letter of
Credit.

1469571 09039541

 

Annex B-1

 

 

--------------------------------------------------------------------------------



 



(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;

(iii) after giving effect to the purchase proposed hereby, the sum of the
Aggregate Capital plus the LC Participation Amount shall not exceed the Purchase
Limit, and the Purchased Interest, taking into account any amounts set aside
pursuant to the first proviso to Section 1.4(b)(ii),  shall not exceed 100%; and

 (iv) the Facility Termination Date shall not have occurred.

1469571 09039541

 

Annex B-2

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

PATRIOT COAL RECEIVABLES (SPV) LTD.


By:                                                                              
Name:                                                                         
Title:                                                                            

1469571 09039541

 

Annex B-3

 

 

--------------------------------------------------------------------------------



 

ANNEX C
to Receivables Purchase Agreement

 

FORM OF ASSUMPTION AGREEMENT



Dated as of [__________ __, 201__]

            THIS ASSUMPTION AGREEMENT (this “AGREEMENT”), dated as of [______
__, ____], is among PATRIOT COAL RECEIVABLES (SPV) LTD. (the “Seller”), 
[________], as uncommitted purchaser (the “[_____] Uncommitted Purchaser”),
[________], as the related committed purchaser (the “[______] Related Committed
Purchaser”), [________], as related lc participant (the “[_____] LC Participant”
and together with the Uncommitted Purchaser and the Related Committed Purchaser,
the “[_____] Purchasers”), and [________], as agent for the [_____] Purchasers
(the “[______] Purchaser Agent” and together with the [_____] Purchasers, the
“[_______] Purchaser Group”).

BACKGROUND

            The Seller and various others are parties to that certain
Receivables Purchase Agreement dated as of March 2, 2010 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Receivables
Purchase Agreement”). Capitalized terms used and not otherwise defined herein
have the respective meaning assigned to such terms in the Receivables Purchase
Agreement.  

            NOW, THEREFORE, the parties hereto hereby agree as follows:

            SECTION 1. This letter constitutes an Assumption Agreement pursuant
to Section 1.2(f) of the Receivables Purchase Agreement.  The Seller desires
[the [_____] Purchasers] [the [______] Related Committed Purchaser] [the
[______] related LC Participant] to [become  Purchasers under] [increase its
existing Commitment under] the Receivables Purchase Agreement and upon the terms
and subject to the conditions set forth in the Receivables Purchase Agreement,
the [________] Purchasers agree to [become Purchasers thereunder] [increase its
Commitment in an amount equal to the amount set forth as the “Commitment” under
the signature of such [______] Related Committed Purchaser hereto] [increase its
Commitment in an amount equal to the amount set forth as the “Commitment” under
the signature of such [______] related LC Participant hereto].

            Seller hereby represents and warrants to the [________] Purchasers
as of the date hereof, as follows:

                        (i)  the representations and warranties of the Seller
contained in Exhibit III of the Receivables Purchase Agreement are true and
correct in all material respects on and as the date of such purchase or
reinvestment as though made on and as of such date (except for representations
and warranties which apply as to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date);

1469571 09039541

 

Annex C-1

 

 

--------------------------------------------------------------------------------



 

                        (ii)  no event has occurred and is continuing, or would
result from such purchase or reinvestment, that constitutes a Termination Event
or an Unmatured Termination Event; and

                        (iii)  the Facility Termination Date has not occurred.

            SECTION 2.  Upon execution and delivery of this Agreement by the
Seller and each member of the [______] Purchaser Group, satisfaction of the
other conditions to assignment specified in Section 1.2(f) of the Receivables
Purchase Agreement (including the written consent of the Administrator and each
Purchaser Agent) and receipt by the Administrator and Seller of counterparts of
this Agreement (whether by facsimile or otherwise) executed by each of the
parties hereto, [the [_____] Purchasers shall become a party to, and have the
rights and obligations of Purchasers under, the Receivables Purchase
Agreement][the [______] Related Committed Purchaser shall increase its
Commitment in the amount set forth as the “Commitment” under the signature of
the [______] Related Committed Purchaser hereto][the [______] related LC
Participant shall increase its Commitment in the amount set forth as the
“Commitment” under the signature of the [______] related LC Participant hereto].

            SECTION 3.  Each party hereto hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, 
any Uncommitted Purchaser, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by such Uncommitted Purchaser is paid in full. The covenant
contained in this paragraph shall survive any termination of the Receivables
Purchase Agreement.

            SECTION 4.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A
SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL
ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK. 
This Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged.  This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.

(continued on following page)

1469571 09039541

 

Annex C-2

 

 

--------------------------------------------------------------------------------



 

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
by their duly authorized officers as of the date first above written.

 

[___________], as an Uncommitted Purchaser

By:       ______________________

Name Printed:

Title:

 

[Address]

 

[___________], as a Related Committed Purchaser

By:       ________________________

Name Printed:

Title:

 

[Address]

[Commitment]

 

[___________], as a related LC Participant

By:       _______________________

Name Printed:

Title:

 

[Address]

[Commitment]

 

[_____________], as Purchaser Agent for [_________]

By:       __________________________

Name Printed:

Title:

 

[Address]        

1469571 09039541

 

Annex C-3

 

 

--------------------------------------------------------------------------------



 

PATRIOT COAL RECEIVABLES (SPV) LTD., as Seller

By:____________________________

Name Printed:____________________

Title:___________________________

 

 

Consented and Agreed:

FIFTH THIRD BANK, as Administrator

By:____________________________

Name  Printed:__________________
Title:___________________________

 

Address: Fifth Third Bank – Asset Securitization Group

                                38 Fountain Square Plaza, MD 109046

                                Cincinnati, OH 45202

 

 

FIFTH THIRD BANK, as LC Bank

By:____________________________

Name Printed:___________________
Title:___________________________

 

Address:         Fifth Third Bank – Asset Securitization Group

                        38 Fountain Square Plaza, MD 109046

                        Cincinnati, OH 45202

 

1469571 09039541

 

Annex C-4

 

 

--------------------------------------------------------------------------------



 

[THE PURCHASER AGENTS]

 

By:___________________________

Name Printed:

Title:

 

[Address]

1469571 09039541

 

Annex C-5

 

 

--------------------------------------------------------------------------------



 

ANNEX D
to Receivables Purchase Agreement

FORM OF PAYDOWN NOTICE

 

____________________, 201_____

Fifth Third Bank – Asset Securitization Group

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45202


[Each other Purchaser Agent]



Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
March 2, 2010 (as heretofore amended, restated, supplemented or otherwise
modified, the “Receivables Purchase Agreement”), among Patriot Coal Receivables
(SPV) Ltd. (“Seller”), Patriot Coal Corporation, as Servicer, the various
Related Committed Purchasers, Uncommitted Purchasers, LC Participants and
Purchaser Agents from time to time parties thereto and Fifth Third Bank, as
administrator (in such capacity, the “Administrator”) and as the issuer of
letters of credit thereunder (in such capacity, the “LC Bank”).  Capitalized
terms used in this paydown notice and not otherwise defined herein shall have
the meanings assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a Paydown Notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement.  The Seller desires to reduce the Aggregate
Capital on ________________________, _____ [4] by the application of
$____________________ [5] in cash to pay Aggregate Capital and Aggregate
Discount to accrue (until such cash can be used to pay commercial paper notes)
with respect to such Aggregate Capital, together with all costs related to such
reduction of Aggregate Capital.  Subsequent to this paydown, the Aggregate
Capital will be $________________.

IN WITNESS WHEREOF, the undersigned has caused this Paydown Notice to be
executed by its duly authorized officer as of the date first above written.

PATRIOT COAL RECEIVABLES (SPV) LTD.


By:                                                                              
Name:                                                                         
Title:                                                                            

--------------------------------------------------------------------------------

[4]  Notice must be given at least one (1) Business Day prior to the requested
paydown date.

[5] The amount of any such reduction shall be not less than $1,000,000 for each
Purchaser Group and shall be an integral multiple of $100,000.

Annex D-1

 1469571 09039541

--------------------------------------------------------------------------------



 

ANNEX E
to Receivables Purchase Agreement

 

FORM OF TRANSFER SUPPLEMENT




Dated as of [_______ __, 201__]

 

Section 1.

Commitment assigned:                          $_________

Assignor’s remaining Commitment:                    $_________

Capital allocable to Commitment assigned:        $_________

Assignor’s remaining Capital:                $_________

Discount (if any) allocable to

Capital assigned:                                               $_________

Discount(if any) allocable to Assignor’s

remaining Capital:                                             $_________

 

Section 2.

Effective Date of this Transfer Supplement:   [__________]

 

            Upon execution and delivery of this Transfer Supplement by
transferee and transferor and the satisfaction of the other conditions to
assignment specified in Section 6.3(c) of the Receivables Purchase Agreement (as
defined below), from and after the effective date specified above, the
transferee shall become a party to, and have the rights and obligations of a
Related Committed Purchaser under, the Receivables Purchase Agreement, dated as
of March 2, 2010 (as heretofore amended, restated, supplemented or otherwise
modified, the “Receivables Purchase Agreement”), among Patriot Coal Receivables
(SPV) Ltd. (“Seller”), Patriot Coal Corporation, as Servicer, the various
Related Committed Purchasers, Uncommitted Purchasers, LC Participants and
Purchaser Agents from time to time parties thereto and Fifth Third Bank, as
administrator (in such capacity, the “Administrator”) and as the issuer of
letters of credit thereunder (in such capacity, the “LC Bank”). 

1469571 09039541

 

Annex E-1

 

 

--------------------------------------------------------------------------------



 

ASSIGNOR:    [_________], as a Related Committed Purchaser

 

 

By:______________________

Name:

Title:    

 

 

ASSIGNEE:     [_________], as a Purchasing Related Committed Purchaser

 

By:___________________

Name:

Title:

           

[Address]

 

 

Accepted as of date first above

written:

 

 

[___________], as Purchaser Agent for

the [______] Purchaser Group

 

 

By:_________________________    

Name:

Title:

 

 

[Consented and Agreed:

 

 

PATRIOT COAL RECEIVABLES (SPV) LTD., as Seller

 

 

 

By:_______________________

Name:

Title:]

                                                                                                                                                                                                       
Annex E-2

 1469571 09039541

--------------------------------------------------------------------------------



 

ANNEX F
to Receivables Purchase Agreement

FORM OF COMPLIANCE CERTIFICATE

To:       Fifth Third Bank, as Administrator

            [Each Purchaser Agent]

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of March 2, 2010 (as heretofore amended, restated,
supplemented or otherwise modified, the “Agreement”), among Patriot Coal
Receivables (SPV) Ltd. (“Seller”), Patriot Coal Corporation, as Servicer, the
various Related Committed Purchasers, Uncommitted Purchasers, LC Participants
and Purchaser Agents from time to time parties thereto and Fifth Third Bank, as
administrator (in such capacity, the “Administrator”) and as the issuer of
letters of credit thereunder (in such capacity, the “LC Bank”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.         I am the duly elected ____________________ of ________.

2.         I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and condition of Seller during the accounting period covered by the attached
financial statements.

3.         The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 4 below.

4.         Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:

1469571 09039541

 

Annex F-1

 

                                                                                              
Annex F-1

--------------------------------------------------------------------------------



 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of
____________________, 201___.

 

                                                               
Name:
Title: [ ] of Patriot Coal Receivables (SPV) Ltd.

 

 

                                                                                                                                                                             
 Annex F-2

 1469571
09039541                                                                       

--------------------------------------------------------------------------------



 

 

SCHEDULE I to Annex F

                                                                                                                                                                                                    
  Annex F-3

 1469571
09039541                                                                       

--------------------------------------------------------------------------------



 

ANNEX G

FORM OF LETTER OF CREDIT APPLICATION

 




 1469571 09039541

Annex G-1

 

                                                                                                       